Exhibit 10.1
 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

 
__________________________________________________
 
CENTURY ALUMINUM COMPANY
 
BERKELEY ALUMINUM, INC.
 
CENTURY ALUMINUM OF WEST VIRGINIA, INC.
 
CENTURY ALUMINUM OF KENTUCKY GENERAL PARTNERSHIP
 
NSA GENERAL PARTNERSHIP
 
__________________________________________________
 
__________________________________________________
 


LOAN AND SECURITY AGREEMENT
 
dated as of July 1, 2010
 
$100,000,000
 
__________________________________________________
 
__________________________________________________
 


WELLS FARGO CAPITAL FINANCE, LLC,
 
as Agent and as Lead Arranger
 
__________________________________________________
 
 
 
 
 



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------




 
 
 

--------------------------------------------------------------------------------

 

 
TABLE OF CONTENTS
 
SECTION 1. CREDIT FACILITY
1
 
1.1
Loans
2
 
1.2
Letters of Credit
4
 
1.3
Facility Increase
9
       
SECTION 2. INTEREST, FEES AND CHARGES
9
 
2.1
Interest
9
 
2.2
Computation of Interest and Fees
10
 
2.3
Fee Letter
10
 
2.4
Letter of Credit Fees
10
 
2.5
Unused Line Fee
11
 
2.6
Audit and Appraisal Fees
11
 
2.7
Reimbursement of Expenses
12
 
2.8
Payment of Charges
12
 
2.9
No Deductions
13
       
SECTION 3. LOAN ADMINISTRATION
14
 
3.1
Manner of Borrowing Revolving Credit Loans/LIBOR Option
14
 
3.2
Payments
18
 
3.3
Mandatory and Optional Prepayments
19
 
3.4
Application of Payments and Collections; Business Day Convention
20
 
3.5
All Loans to Constitute One Obligation
22
 
3.6
Loan Account
22
 
3.7
Statements of Account
22
 
3.8
Increased Costs
22
 
3.9
Suspension of LIBOR Portions
23
 
3.10
Sharing of Payments, Etc.
24
 
3.11
Indemnity for Returned Payments
25
 
3.12
Nature and Extent of Each Borrower's Liability
25
 
3.13
Lender's Obligation to Mitigate; Replacement of Lenders
26
       
SECTION 4. TERM AND TERMINATION
26
 
4.1
Term of Agreement
26
 
4.2
Termination
26
       
SECTION 5. SECURITY INTERESTS
27
 
5.1
Security Interest Collateral
27
 
5.2
Excluded Collateral
27
 
5.3
Lien Perfection; Further Assurances
27
       
SECTION 6. COLLATERAL ADMINISTRATION
28
 
6.1
General
28
 
6.2
Administration of Accounts
28
 
6.3
Administration of Inventory
31
 
6.4
Payment of Charges
31

 
 
i

--------------------------------------------------------------------------------

 
 
 
 
SECTION 7. REPRESENTATIONS AND WARRANTIES
 
31
 
7.1
General Representations and Warranties
31
 
7.2
Reaffirmation of Representations and Warranties
35
 
7.3
Survival of Representations and Warranties
35
       
SECTION 8. COVENANTS AND CONTINUING AGREEMENTS
35
 
8.1
Affirmative Covenants
35
 
8.2
Negative Covenants.
39
       
SECTION 9. CONDITIONS PRECEDENT
45
 
9.1
Conditions Precedent to Closing and Initial Loans and Letters of Credit
45
 
9.2
Conditions Precedent to Each Loan and Letter of Credit
47
       
SECTION 10. EVENTS OF DEFAULT; RIGHTS AND REMEDIES ON DEFAULT
48
 
10.1
Events of Default
48
 
10.2
Acceleration of the Obligations
50
 
10.3
Other Remedies
50
 
10.4
Setoff and Sharing of Payments
52
 
10.5
Remedies Cumulative; No Waiver
52
       
SECTION 11. AGENT
  53  
11.1
Authorization and Action
53
 
11.2
Agent's Reliance, Etc.
54
 
11.3
WFCF and its Affiliates
54
 
11.4
Lender Credit Decision
54
 
11.5
Indemnification
55
 
11.6
Rights and Remedies to Be Exercised by Agent Only
55
 
11.7
Agency Provisions Relating to Collateral
55
 
11.8
Agent's Right to Purchase Commitments
56
 
11.9
Resignation of Agent; Appointment of Successor.
56
 
11.10
Audit and Examination Reports; Disclaimer by Lenders
56
 
11.11
USA Patriot Act
57
       
SECTION 12. MISCELLANEOUS
58
 
12.1
Right of Sale, Assignment, Participations
58
 
12.2
Amendments, Etc.
62
 
12.3
Power of Attorney
63
 
12.4
Indemnity
64
 
12.5
Sale of Interest
65
 
12.6
Severability
65
 
12.7
Successors and Assigns
65
 
12.8
Cumulative Effect; Conflict of Terms
65
 
12.9
Execution in Counterparts
65
 
12.10
Notice
65
 
12.11
Consent
66
 
12.12.
Credit Inquiries
66

 
 
ii

--------------------------------------------------------------------------------

 

 
 
 
 
   
12.13
 
Time of Essence
67
 
12.14
Entire Agreement
67
 
12.15
Interpretation
67
 
12.16
Confidentiality
67
 
12.17
GOVERNING LAW; CONSENT TO JURISDICTION
68
 
12.18
WAIVERS BY BORROWERS
68
 
12.19
Advertisement
68
 
12.20
Reimbursement
69
 
12.21
Section Headings
69

 
iii

--------------------------------------------------------------------------------

 


LOAN AND SECURITY AGREEMENT
 


THIS LOAN AND SECURITY AGREEMENT is made as of this 1st day of July, 2010, by
and among WELLS FARGO CAPITAL FINANCE, LLC (together with its successors and
assigns, "WFCF"), a Delaware limited liability company, individually as a
Lender, as Issuing Lender (as hereinafter defined), and as Agent (in such
capacity, together with its successors and assigns, "Agent") for itself and any
other financial institution which is or becomes a party hereto (each such
financial institution, including WFCF, is referred to hereinafter individually
as a "Lender" and collectively as the "Lenders"), the LENDERS, and CENTURY
ALUMINUM COMPANY, a Delaware corporation ("Century"), BERKELEY ALUMINUM, INC., a
Delaware corporation ("Berkeley Aluminum"), CENTURY ALUMINUM OF WEST VIRGINIA,
INC., a Delaware corporation ("Century West Virginia"), CENTURY ALUMINUM OF
KENTUCKY GENERAL PARTNERSHIP, a Kentucky general partnership ("Century of
Kentucky GP") and NSA GENERAL PARTNERSHIP, a Kentucky general partnership
("NSA", and together with Century, Berkeley Aluminum, Century West Virginia and
Century of Kentucky GP and each other Person that becomes a party hereto from
time to time as a borrower, "Borrowers").  Capitalized terms used in this
Agreement and not otherwise specifically defined herein have the meanings
assigned to them in Appendix A.
 
SECTION 1.   CREDIT FACILITY
 
Subject to the terms and conditions of, and in reliance upon the representations
and warranties made in, this Agreement and the other Loan Documents, Lenders
agree, severally and not jointly, to make a credit facility (the "Facility") of
up to the Revolving Credit Maximum Amount available upon Borrowers' request
therefor, as follows:
 
 
 

--------------------------------------------------------------------------------

 
1.1. Loans.
 
1.1.1. Revolving Credit Loans.  Subject to the terms and conditions of, and in
reliance upon the representations and warranties made in, this Agreement and the
other Loan Documents, each Lender agrees, severally and not jointly, for so long
as no Default or Event of Default exists, to make Revolving Credit Loans to
Borrowers from time to time during the period from the Closing Date to but not
including the last day of the Term, as requested by Borrower Representative in
the manner set forth in subsection 3.1.1 hereof, up to a maximum principal
amount at any time outstanding equal to the lesser of (i) such Lender's
Revolving Loan Commitment minus the product of such Lender's Revolving Loan
Percentage and the LC Exposure, and (ii) the product of such Lender's Revolving
Loan Percentage and an amount equal to (A) the Borrowing Base at such time minus
(B) the LC Exposure (other than the Cash Collateralized LC Exposure) at such
time minus (C) Reserves, if any.  Agent shall have the right to establish
reserves in such amounts, and with respect to such matters, as Agent may deem
necessary from time to time in its Reasonable Credit Judgment based on facts or
circumstances not existing on the Closing Date or existing on the Closing Date
but not known to Agent on the Closing Date (such reserves, "Reserves"),
including (it being understood that the following list may justify reserves but
does not necessarily require them), with respect to (i) price adjustments, lower
of cost or market adjustments based on LME Prices, damages, unearned discounts,
returned products or other matters for which credit memoranda are issued in the
ordinary course of any Borrower's business; (ii) sums properly chargeable
against Borrowers' Loan Account as Revolving Credit Loans under any section of
this Agreement; (iii) amounts owing by any Borrower to any Person (other than a
Lender pursuant to the Loan Documents) to the extent secured by a Lien on any of
the Collateral; (iv) amounts owing by any Borrower in connection with Product
Obligations (not to exceed the Aggregate Bank Product Reserve); (v) dividends
declared by a Borrower or Guarantor but not yet paid (but only to the extent the
amount of  such dividends exceeds the amount of Borrowers' immediately available
funds held in Dominion Accounts); and (vi) the Dilution Reserve.  Without
limiting the foregoing, Agent may institute a Reserve up to the Mt. Holly
Reserve Amount in respect of potential Liens that may be asserted by Mt. Holly
Aluminum Company and Alumax of South Carolina, Inc. (it being understood
that Agent may establish such Reserve without providing 5 Business Days notice
as otherwise required pursuant to the second to last sentence of this Section
1.1.1.).  Notwithstanding anything herein to the contrary, reserves will not
duplicate (i) eligibility criteria contained in the definitions of "Eligible
Accounts" and "Eligible Inventory", and vice versa and (ii) reserves or criteria
deducted in computing book value or the net amount of Eligible Accounts or
Eligible Inventory.  Any changes in Availability after the Closing Date by way
of establishing new reserve categories, increasing the amount or calculation
methodology of any existing reserve or changing the concentration percentages
set forth in clause (xv) of the definition of Eligible Accounts will require
five Business Days' prior written notice to Borrower Representative if, and only
if, such change would reasonably be expected to cause Liquidity, as of the date
of such change, to fall below the Applicable Minimum Liquidity Amount and Agent
shall consult with Borrower Representative prior to making any such change (but
Borrower Representative's consent shall not be required).  The Revolving Credit
Loans shall be repayable as set forth in Section 3.
 
1.1.2. Overadvances.  Insofar as Borrower Representative may request (such
request to be made in the manner set forth in subsection 3.1.1 hereof), and
Agent may be willing in its sole and absolute discretion to approve, or as Agent
shall otherwise elect to make in its sole and absolute discretion, each Lender
agrees, severally and not jointly, to make Revolving Credit Loans to Borrowers
at a time when the unpaid balance of Revolving Credit Loans plus the LC Exposure
(other than the Cash Collateralized LC Exposure) plus Reserves exceeds, or would
exceed with the making of any such Revolving Credit Loan, the Borrowing Base
(such Loan or Loans being herein referred to individually as an "Overadvance"
and collectively, as "Overadvances").  Agent shall enter such Overadvances as
debits in the Loan Account.  Any Overadvance made pursuant to the terms hereof
shall be made by all Lenders ratably in accordance with their respective
Revolving Loan Percentages.  Overadvances in the aggregate amount of $10,000,000
or less may be made in the sole and absolute discretion of Agent.  Overadvances
in an aggregate amount of $10,000,000 or more shall require the consent of
Majority Lenders.  All Overadvances shall be repaid on demand and shall bear
interest as provided in this Agreement for Revolving Credit Loans
generally.  The foregoing notwithstanding, in no event, unless otherwise
consented to by all Lenders, (x) shall any Overadvances be outstanding for more
than 60 consecutive days, (y) after all outstanding Overadvances have been
repaid, shall Agent or Lenders make any additional Overadvances unless 5 days or
more have expired since the last date on which any Overadvances were
outstanding, or (z) shall Agent make Revolving Credit Loans on behalf of Lenders
under this subsection 1.1.2 to the extent such Revolving Credit Loans would
cause a Lender's share of the Revolving Credit Loans to exceed such Lender's
Revolving Loan Commitment minus such Lender's Revolving Loan Percentage of the
LC Exposure, unless such Lender consents thereto.
 
 
2

--------------------------------------------------------------------------------

 
1.1.3. Swingline Loans.  In order to reduce the frequency of transfers of funds
from Lenders to Agent for making Revolving Credit Loans and for so long as no
Default or Event of Default has occurred and is continuing, Agent shall be
permitted (but not required) to make Revolving Credit Loans to Borrowers upon
request by Borrower Representative (such Revolving Credit Loans to be designated
as "Swingline Loans"); provided that the aggregate amount of Swingline Loans
outstanding at any time will not (i) exceed $15,000,000; (ii) when added to the
principal amount of Agent's other Revolving Credit Loans then outstanding plus
Agent's Revolving Loan Percentage of the LC Exposure, exceed Agent's Revolving
Credit Commitment; or (iii) when added to the principal amount of all other
Revolving Credit Loans then outstanding plus the LC Exposure (other than the
Cash Collateralized LC Exposure), exceed the Borrowing Base.  Within the
foregoing limits, Borrowers may borrow, repay and reborrow Swingline Loans.  All
Swingline Loans shall be treated as Revolving Credit Loans for purposes of this
Agreement, except that (a) all Swingline Loans shall be Base Rate Portions and
(b) notwithstanding anything herein to the contrary (other than as set forth in
the next succeeding sentence), all principal and interest paid with respect to
Swingline Loans shall be for the sole account of Agent in its capacity as the
lender of Swingline Loans.  Notwithstanding the foregoing, not more than two
Business Days after (1) Lenders receive notice from Agent that a Swingline Loan
has been advanced in respect of a drawing under a Letter of Credit or (2) in any
other circumstance, demand is made by Agent after the occurrence and during the
continuance of an Event of Default, each Lender shall irrevocably and
unconditionally purchase and receive from Agent, without recourse or warranty
from Agent, an undivided interest and participation in each Swingline Loan to
the extent of such Lender's Revolving Loan Percentage thereof, by paying to
Agent, in same day funds, an amount equal to such Lender's Revolving Loan
Percentage of such Swingline Loan.
 
1.1.4. Agent Loans.  After the occurrence and during the continuance of an Event
of Default, Agent may, in its sole and absolute discretion, make Revolving
Credit Loans on behalf of Lenders, in an aggregate amount not to exceed
$10,000,000 (unless Majority Lenders otherwise agree to a higher amount), if
Agent, in its Reasonable Credit Judgment, deems that such Revolving Credit Loans
are necessary or desirable (i) to protect all or any portion of the Collateral
or (ii) to enhance the likelihood, or maximize the amount of, repayment of the
Loans and the other Obligations or (iii) to pay any other amount chargeable to
Borrowers pursuant to this Agreement, including costs, fees and expenses as
described in Section 2 (hereinafter, "Agent Loans"); provided, that, unless
Lenders otherwise consent, in no event shall the outstanding principal amount of
the Revolving Credit Loans exceed the aggregate Revolving Loan
Commitments.  Each Lender shall be obligated to advance its Revolving Loan
Percentage of each Agent Loan.  If Agent Loans are made pursuant to the
preceding sentence, then all Lenders that have committed to make Revolving
Credit Loans shall be bound to make, or permit to remain outstanding, such Agent
Loans based upon their Revolving Loan Percentages in accordance with the terms
of this Agreement.
 
 
3

--------------------------------------------------------------------------------

 
1.2. Letters of Credit.
 
1.2.1. Agreement to Issue or Cause To Issue.  Subject to the terms and
conditions of this Agreement, the Issuing Lender agrees to issue, or cause an
Underlying Issuer to issue, for the account of Borrowers one or more
commercial/documentary or standby letters of credit ("Letter of Credit").  If
Issuing Lender, at its option, elects to cause an Underlying Issuer to issue a
requested Letter of Credit, then Issuing Lender agrees that it will enter into
arrangements relative to the reimbursement of such Underlying Issuer (which may
include, among, other means, becoming an applicant with respect to such Letter
of Credit or entering into undertakings which provide for reimbursements of such
Underlying Issuer with respect to such Letter of Credit; each such obligation or
undertaking, irrespective of whether in writing, a "Reimbursement Undertaking")
with respect to Letters of Credit issued by such Underlying Issuer.
 
1.2.2. Amounts; Outside Expiration Date.  The Issuing Lender shall have no
obligation to issue a Letter of Credit or a Reimbursement Undertaking in respect
of a Letter of Credit, or cause Underlying Issuer to issue a Letter of Credit,
in any case, at any time if:  (i) the Letter of Credit is greater than the
Unused Letter of Credit Subfacility at such time; (ii) the issuance of a
requested Letter of Credit would cause the Obligations to exceed Availability at
such time; or (iii) such Letter of Credit has an expiration date less than 14
days prior to the Stated Termination Date or more than 12 months from the date
of issuance for standby letters of credit and 180 days for
commercial/documentary letters of credit.  Unless otherwise consented to by
Agent, all Letters of Credits must call for sight drafts to be drawn and must be
issued in US Dollars.
 
1.2.3. Other Conditions.  In addition to conditions precedent contained in
Section 9, the obligation of Issuing Lender to issue any Letter of Credit or a
Reimbursement Undertaking with respect to a Letter of Credit, or cause an
Underlying Issuer to issue a Letter of Credit, is subject to the following
conditions precedent having been satisfied in a manner reasonably satisfactory
to Issuing Lender:
 
(a) Borrower Representative shall have delivered to Issuing Lender at least
three Business Days prior to the proposed date of issuance, an application in
customary form and substance and reasonably satisfactory to Issuing Lender and
Underlying Issuer for the issuance of the Letter of Credit, and such other
documents as may be required pursuant to the terms thereof; and the form and
terms of the proposed Letter of Credit shall be reasonably satisfactory to
Issuing Lender and Underlying Issuer, it being understood that if any provision
of any letter of credit application is inconsistent with any provision of this
Agreement, then the provisions of this Agreement shall govern to the extent of
any such inconsistency; and
 
 
 
4

--------------------------------------------------------------------------------

 
 
(b) as of the date of issuance, no order of any court, arbitrator or
Governmental Authority shall purport by its terms to enjoin or restrain Issuing
Lender or Undertaking Issuer from issuing letters of credit of the type and in
the amount of the proposed Letter of Credit; and no law, rule or regulation
applicable to Issuing Lender or Undertaking Issuer and no request or directive
(whether or not having the force of law) from any Governmental Authority with
jurisdiction over Issuing Lender or Undertaking Issuer shall prohibit, or
request that Issuing Lender or Undertaking Issuer refrain from the issuance of
letters of credit generally or the issuance of such Letters of Credit.
 
1.2.4. Disbursement Procedures.  Issuing Lender shall, or shall cause Underlying
Issuer to, promptly after its receipt thereof, examine all documents purporting
to represent a demand for payment under a Letter of Credit.  Issuing Lender
shall promptly notify Agent and Borrower Representative by telephone, facsimile,
or e-mail of such demand for payment and whether Issuing Lender or Underlying
Issuer has made or will make a disbursement pursuant thereto; provided that any
failure to give or delay in giving such notice will not relieve Borrowers of
their obligation to reimburse Issuing Lender, Underlying Issuer and Lenders with
respect to any such disbursement.
 
1.2.5. Payments Pursuant to Letters of Credit.  Any draw under a Letter of
Credit shall immediately constitute an Obligation hereunder payable on demand,
and shall be deemed to constitute a request by Borrower Representative to Agent
for a Borrowing of a Revolving Credit Loan that consists entirely of a Base Rate
Portion in the amount of such drawing.  The funding date of each such Borrowing
shall be the date of the applicable drawing.  Borrowers shall pay Issuing Lender
and Underlying Issuer the amount of all other charges and fees payable to
Issuing Lender or Underlying Issuer, as applicable, in connection with any
Letter of Credit immediately when due, irrespective of any claim, setoff,
defense or other right which Borrowers may have at any time against Issuing
Lender, Underlying Issuer or any other Person.
 
1.2.6. Indemnification; Assumption of Risk by Borrowers; Certain Authorizations.
 
(a) Indemnification.  In addition to amounts payable as elsewhere provided in
this Section 1.2, Borrowers agree to protect, indemnify, pay and save Lenders,
Agent and Issuing Lender and Underlying Issuer harmless from and against any and
all claims, demands, liabilities, damages, losses, costs, charges and expenses
(including reasonable attorneys' fees) which such Person may incur or be subject
to as a consequence, direct or indirect, of the issuance of any Letter of
Credit.  Borrowers' obligations under this subsection 1.2.6 shall survive
payment of all other Obligations.
 
(b) Assumption of Risk by Borrowers.  As among Borrowers, Lenders, Agent,
Issuing Lender and Underlying Issuer, Borrowers assume all risks of the acts and
omissions of, or misuse of any of the Letters of Credit by, the respective
beneficiaries of such Letters of Credit.  In furtherance and not in limitation
of the foregoing, Lenders, Agent, Issuing Lender and Underlying Issuer shall not
be responsible for:  (1) the form, validity, sufficiency, accuracy, genuineness
or legal effect of any document submitted by any Person in connection with the
application for and issuance of and presentation of drafts with respect to any
of the Letters of Credit, even if it should prove to be in any or all respects
invalid, insufficient, inaccurate, fraudulent or forged; (2) the validity or
sufficiency of any instrument transferring or assigning or purporting to
transfer or assign any Letter of Credit or the rights or benefits thereunder or
proceeds thereof, in whole or in part, which may prove to be invalid or
ineffective for any reason; (3) the failure of the beneficiary of any Letter of
Credit to comply duly with conditions required in order to draw upon such Letter
of Credit; (4) errors, omissions, interruptions, or delays in transmission or
delivery of any messages, by mail, cable, telegraph, telex or otherwise, whether
or not they be in cipher; (5) errors in interpretation of technical terms;
(6) any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under any Letter of Credit or of the proceeds
thereof; (7) the misapplication by the beneficiary of any Letter of Credit of
the proceeds of any drawing under such Letter of Credit; (8) any consequences
arising from causes beyond the reasonable control of such Person,
 
 
5

--------------------------------------------------------------------------------

 
including any act or omission, whether rightful or wrongful, of any present or
future de jure or de facto Governmental Authority; or (9) Issuing Lender's or
Underlying Issuer's honor of a draw for which the draw or any certificate fails
to comply in any respect with the terms of the Letter of Credit.  None of the
foregoing shall affect, impair or prevent the vesting of any rights or powers of
Agent or any Lender under this subsection 1.2.6.  Without limiting the
generality of the foregoing, it is expressly understood and agreed that the
absolute and unconditional obligation of Borrowers hereunder to reimburse
drawings under Letters of Credit will not be excused by any action, omission, or
failure to act by any Person or any other circumstance and that, except as
provided in the following proviso, no action or omission by Agent, any Lender,
Issuing Lender or Underlying Issuer in respect of Letters of Credit shall result
in any liability of any such Person to Borrowers; provided, however, that, the
foregoing shall not be construed to excuse Issuing Lender or Underlying Issuer
from liability to any Borrower to the extent of any direct damages (as opposed
to special, indirect, consequential or punitive damages claims in respect of
which are hereby waived by Borrowers to the extent permitted by applicable law)
suffered by such Borrower that are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from Issuing
Lender's or Underlying Issuer's, as applicable, gross negligence or willful
misconduct in determining whether drafts and other documents presented under a
Letter of Credit comply with the terms thereof.
 
(c) Certain Authorizations.  Borrowers hereby authorize and direct Issuing
Lender and Underlying Issuer to name any one or more of the Borrowers as the
"Account Party" with respect to any Letter of Credit.  Borrowers also authorize
Issuing Lender and Underlying Issuer to deliver to Agent all instruments,
documents and other writings and Property received by Issuing Lender or
Underlying Issuer pursuant to such Letter of Credit, and to accept and rely upon
Agent's instructions and agreements with respect to all matters arising in
connection with the Letter of Credit or the application therefor.
 
1.2.7. Participations in Letters of Credit.
 
(a) Purchase of Participations.  Immediately upon issuance of any Letter of
Credit in accordance with subsection 1.2.1, each Lender shall be deemed to have
irrevocably and unconditionally purchased and received without recourse or
warranty, an undivided interest and participation equal to such Lender's
Revolving Loan Percentage of the greater of the maximum face or the maximum
available amount of such Letter of Credit or, if applicable, the Reimbursement
Undertaking pertaining to such Letter of Credit.
 
(b) Sharing of Reimbursement Obligation Payments.  Whenever Agent receives a
payment from Borrowers on account of reimbursement obligations in respect of a
Letter of Credit as to which Agent has previously received payment from a
Lender, Agent shall promptly pay to such Lender such Lender's Revolving Loan
Percentage of such payment from Borrowers.
 
(c) Documentation.  Upon the request of any Lender, Agent shall furnish to such
Lender copies of any Letter of Credit, reimbursement agreements executed in
connection therewith, applications for any Letter of Credit, and such other
documentation as may reasonably be requested by such Lender.
 
 
6

--------------------------------------------------------------------------------

 
(d) Obligations Irrevocable.  The obligations of each Lender to fund its ratable
portion of Revolving Credit Loans to be made as a result of a drawing under a
Letter of Credit shall be irrevocable and shall not be subject to any
qualification or exception whatsoever, including any of the following
circumstances:
 
(i) any lack of validity or enforceability of this Agreement or any of the other
Loan Documents;
 
(ii) the existence of any claim, setoff, defense or other right which any
Borrower may have at any time against a beneficiary named in a Letter of Credit
or any transferee of any Letter of Credit (or any Person for whom any such
transferee may be acting), any Lender, Agent, Issuing Lender, Underlying Issuer,
or any other Person, whether in connection with this Agreement, any Letter of
Credit, the transactions contemplated herein or any unrelated transactions
(including any underlying transactions between any Borrower or any other Person
and the beneficiary named in any Letter of Credit);
 
(iii) any draft, certificate or any other document presented under the Letter of
Credit proving to be forged, fraudulent, invalid or insufficient in any respect
or any statement therein being untrue or inaccurate in any respect;
 
(iv) the surrender or impairment of any security for the performance or
observance of any of the terms of any of the Loan Documents;
 
(v) the occurrence of any Default or Event of Default; or
 
(vi) the failure of a Borrower to satisfy the applicable conditions precedent to
the issuance thereof.
 
1.2.8. Recovery or Avoidance of Payments; Refund of Payments In Error.  If any
payment by or on behalf of any Borrower received by Agent or Underlying Issuer
with respect to any Letter of Credit and distributed by Agent to Lenders on
account of their respective participations therein is thereafter set aside,
avoided or recovered from Agent or Underlying Issuer in connection with any
receivership, liquidation or bankruptcy proceeding, Lenders shall, upon demand
by Agent, pay to Agent their respective Revolving Loan Percentages of such
amount set aside, avoided or recovered, together with interest at the rate
required to be paid by Agent upon the amount required to be repaid by
it.  Unless Agent receives notice from Borrower Representative prior to the date
on which any payment is due to Lenders that Borrowers will not make such payment
in full as and when required, Agent may assume that Borrowers have made such
payment in full to Agent on such date in immediately available funds and Agent
may (but shall not be so required), in reliance upon such assumption, distribute
to each Lender on such due date an amount equal to the amount then due such
Lender. If and to the extent Borrowers have not made such payment in full to
Agent, each Lender shall repay to Agent on demand such amount distributed to
such Lender, together with interest thereon at the Federal Funds Rate for each
day from the date such amount is distributed to such Lender until the date
repaid.
 
 
7

--------------------------------------------------------------------------------

 
1.2.9. Indemnification by Lenders.  To the extent not reimbursed by Borrowers
and without limiting the obligations of Borrowers hereunder, Lenders agree to
indemnify Issuing Lender and Underlying Issuer ratably in accordance with their
respective Revolving Loan Percentages, for any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses
(including attorneys' fees) or disbursements of any kind and nature whatsoever
that may be imposed on, incurred by or asserted against Issuing Lender or
Underlying Issuer, as applicable, in any way relating to or arising out of any
Letter of Credit or the transactions contemplated thereby or any action taken or
omitted by Issuing Lender or Underlying Issuer, as applicable, under any Letter
of Credit or any Loan Document in connection therewith; provided that no Lender
shall be liable for any of the foregoing to the extent it arises from the gross
negligence or willful misconduct of the Person to be indemnified.  Without
limitation of the foregoing, each Lender agrees to reimburse Issuing Lender and
Underlying Issuer promptly upon demand for its Revolving Loan Percentage of any
costs or expenses payable by Borrowers to Issuing Lender or Underlying Issuer,
to the extent that such Person is not promptly reimbursed for such costs and
expenses by Borrowers.  The agreement contained in this Section shall survive
payment in full of all other Obligations.
 
1.2.10. Supporting Letter of Credit; Cash Collateral.  If, notwithstanding the
provisions of subsection 1.2.2 and Section 4, any Letter of Credit is
outstanding upon the termination of this Agreement, then upon such termination,
Borrowers shall deposit with Agent, for the ratable benefit of Agent and
Lenders, with respect to each Letter of Credit then outstanding, either (i) a
standby letter of credit in form and substance reasonably satisfactory to Agent,
issued by an issuer reasonably satisfactory to Agent (a "Supporting Letter of
Credit") or (ii) cash collateral, in either case in an amount equal to 105% of
the greatest amount for which such Letter of Credit may be drawn plus any fees
and expenses associated with such Letter of Credit, under which Supporting
Letter of Credit or cash collateral Agent shall be entitled to draw amounts
necessary to reimburse Agent and Lenders for payments to be made by Agent and
Lenders under such Letter of Credit and any fees and expenses associated with
such Letter of Credit.  Such Supporting Letter of Credit or cash collateral
shall be held by Agent, for the ratable benefit of Agent and Lenders, as
security for, and to provide for the payment of, the aggregate undrawn amount of
such Letters of Credit remaining outstanding.
 
1.2.11. Optional Cash Collateral for Letters of Credit.  At Borrowers' written
election to Agent which election may be made at any time, Borrowers may deposit
with Agent, for the ratable benefit of Agent and Lenders, with respect to any
Letter of Credit then outstanding, cash collateral in an amount equal to 105% of
the greatest amount for which such Letter of Credit may be drawn plus any fees
and expenses associated with such Letter of Credit, which cash collateral shall
be security for the Obligations.  Agent shall be entitled to apply amounts
necessary to reimburse Agent and Lenders for payments to be made by Agent and
Lenders under such Letter of Credit and any fees and expenses associated with
such Letter of Credit.  The LC Exposure with respect to any such Letter of
Credit cash collateralized as provided in this subsection 1.2.11 shall be
referred to as "Cash Collateralized LC Exposure."  At Borrowers' written
election to Agent, Agent shall release the cash collateral held with respect to
such Letter of Credit; provided, that Agent shall not release such cash
collateral to Borrowers if an Event of Default exists or would be caused thereby
or after giving effect to such release, an Overadvance exists or would exist.
 
 
8

--------------------------------------------------------------------------------

 
 
1.3. Facility Increase.
 
Borrower Representative may from time to time request an increase in the
Revolving Credit Maximum Amount and the aggregate Revolving Loan Commitments by
an aggregate amount of up to $25,000,000 (each such increase, a "Facility
Increase").  Each Facility Increase shall be made on notice given by Borrower
Representative to Agent no later than 12:00 noon (New York City time) 30 days
prior to the date of the proposed Facility Increase.  Each such notice (a
"Notice of Facility Increase") shall (i) specify the date of such proposed
Facility Increase (the "Facility Increase Effective Date"), (ii) specify the
aggregate amount of such proposed Facility Increase, which shall be in an amount
not less than $10,000,000 (the "Facility Increase Amount"), and (iii) certify
that, at such time, no Default or Event of Default shall have occurred and be
continuing (provided that by accepting a requested Facility Increase, Borrower
shall be deemed to have represented to Lenders that no Default or Event of
Default shall have occurred and be continuing at the time the Facility Increase
becomes effective).  Agent shall give each Lender prompt notice of Agent's
receipt of a Notice of Facility Increase.  Agent may approach the existing
Lenders to provide the Facility Increase, or, at Borrowers' request, Agent shall
invite such other financial institutions selected by Borrowers and reasonably
acceptable to Agent to provide the Facility Increase and become Lenders (such
existing Lenders and other financial institutions, the "Offerees").  Each
Offeree shall have until 3:00 p.m. (New York City time) on the fifth Business
Day preceding the Facility Increase Effective Date to commit in writing to all
or a portion of the Facility Increase.  If the Offerees deliver commitments with
respect to such Facility Increase in an amount in excess of the Facility
Increase Amount, then Agent shall allocate the Facility Increase to the Offerees
committing to the Facility Increase on any basis Agent determines appropriate in
consultation with Borrower Representative.  On the Facility Increase Effective
Date, (A) each Offeree committing to a portion of such Facility Increase shall
execute an assumption agreement reasonably satisfactory to Agent pursuant to
which such Offeree agrees to be bound by the terms of this Agreement as a
Lender, (B) the Revolving Credit Maximum Amount and the Revolving Loan
Commitments will be increased by the Facility Increase Amount in accordance with
the allocations determined by Agent, and (C) each Lender, after giving effect to
such Facility Increase, shall purchase or sell the Loans held by it from or to
the other Lenders, as directed by Agent, such that after giving effect to such
purchases and sales each Lender holds its ratable portion of the outstanding
Loans.  If the commitments of the Offerees in respect of such Facility Increase
are less than the Facility Increase Amount, none of the Lenders shall have any
obligation to commit to the uncommitted portion of such Facility Increase, and
Borrower Representative may elect either to reduce the Facility Increase Amount
accordingly (but if less than $10,000,000, Agent shall have consented to such
lesser amount) or to terminate the request for a Facility
Increase.  Notwithstanding the foregoing, no Facility Increase shall be effected
unless the conditions set forth in Section 9.2 are satisfied on the Facility
Increase Effective Date.  No Lender shall be obligated to commit to any portion
of the Facility Increase Amount.
 
SECTION 2.   INTEREST, FEES AND CHARGES
 
2.1. Interest.
 
2.1.1. Rates of Interest.  Interest shall accrue on the principal amount of the
Base Rate Portions outstanding at the end of each day at a fluctuating rate per
annum equal to the Applicable Margin then in effect plus the Base Rate.  Said
rate of interest shall increase or decrease by an amount equal to any increase
or decrease in the Base Rate, effective as of the opening of business on the day
that any such change in the Base Rate occurs.  If Borrower Representative
exercises the LIBOR Option as provided in Section 3.1, interest shall accrue on
the principal amount of the LIBOR Portions outstanding at the end of each day at
a rate per annum equal to the Applicable Margin then in effect plus the LIBOR
Rate applicable to each LIBOR Portion for the corresponding Interest Period.
 
 
9

--------------------------------------------------------------------------------

 
2.1.2. Default Rate of Interest and Default Letter of Credit Fee.  At the option
of the Majority Lenders, after the occurrence and during the continuance of an
Event of Default, (a) all of the Obligations shall bear interest at a rate per
annum equal to 2.0% plus the interest rate otherwise applicable thereto (the
"Default Rate") and (b) the Letter of Credit fee set forth in subsection 2.4(a)
shall be increased by 200 basis points.
 
2.1.3. Maximum Interest.  In no event whatsoever shall the aggregate of all
amounts deemed interest hereunder and charged or collected pursuant to the terms
of this Agreement exceed the highest rate permissible under any law which a
court of competent jurisdiction shall, in a final determination, deem applicable
hereto (the "Maximum Rate").  If any provisions of this Agreement are in
contravention of any such law, such provisions shall be deemed amended to
conform thereto.  If at any time the amount of interest paid hereunder is
limited by the Maximum Rate, and the rate at which interest accrues hereunder is
subsequently below the Maximum Rate, the rate at which interest accrues
hereunder shall remain at the Maximum Rate, until such time as the aggregate
interest paid hereunder equals the amount of interest that would have been paid
had the Maximum Rate not applied.
 
2.2. Computation of Interest and Fees.
 
Interest on LIBOR Portions and Letter of Credit fees shall be calculated daily
and shall be computed on the actual number of days elapsed over a year of 360
days, and interest on Base Rate Portions and all other Obligations shall be
calculated daily and computed on the actual number of days elapsed over a year
of 365 days (or 366 days, as the case may be).  For the purpose of computing
interest hereunder, all items of payment received by Agent shall be deemed
applied by Agent on account of the Obligations (subject to final payment of such
items) on the Business Day that such funds become immediately available to Agent
in an account in Agent's name.
 
2.3. Fee Letter.
 
Borrowers shall pay to Agent certain fees and other amounts in accordance with
the terms of the fee letter between Borrowers and Agent dated as of the date
hereof, as amended, restated or modified from time to time (the "Fee Letter").
 
2.4. Letter of Credit Fees.
 
Borrowers shall pay to Agent:
 
(a) (i) for all Letters of Credit (other than Letters of Credit with respect to
which the LC Exposure constitutes Cash Collateralized LC Exposure), for the
ratable benefit of Lenders a per annum fee equal to 2.50% multiplied by the
aggregate undrawn face amount of such Letters of Credit outstanding from time to
time during the term of this Agreement, which fee shall be due and payable
quarterly in arrears on January 1, April 1, July 1, and October 1 of each year,
and (ii) for all Letters of Credit with respect to which the LC Exposure
constitutes Cash Collateralized LC Exposure, for the ratable benefit of Lenders
a per annum fee equal to 0.75% multiplied by the aggregate undrawn face amount
of such Letters of Credit outstanding from time to time during the term of this
Agreement, which fee shall be due and payable quarterly in arrears on January 1,
April 1, July 1, and October 1 of each year.
 
 
10

--------------------------------------------------------------------------------

 
(b) with respect to all Letters of Credit, for the account of Underlying Issuer
only, a per annum usage fee equal to 0.125% multiplied by the aggregate undrawn
face amount of such Letters of Credit outstanding from time to time during the
term of this Agreement, which usage fee shall be due and payable quarterly in
arrears on January 1, April 1, July 1, and October 1 of each year; and
 
(c) with respect to all Letters of Credit, for the account of Underlying Issuer,
(A) such normal and customary issuance, processing and administration charges
associated therewith and (B) such presentation, amendment, renewal and other
costs and charges of the Underlying Issuer as are charged to customers similarly
situated to Borrowers from time to time (it being understood that Agent has
previously delivered to Borrowers a list of the amount of such fees, costs and
charges in effect as of the Closing Date).   All such fees, costs and charges
shall be due and payable when incurred.  The issuance charges shall be deemed
fully earned by Underlying Issuer upon issuance of the applicable Letter of
Credit.
 
2.5. Unused Line Fee.
 
Borrowers shall pay to Agent, for the ratable benefit of Lenders, a fee (the
"Unused Line Fee") equal to 0.50% per annum multiplied by the average daily
amount by which (a) the Revolving Credit Maximum Amount exceeds (b) the sum of
(i) the outstanding principal balance of the Revolving Credit Loans and (ii) the
LC Exposure (the excess of (a) over (b), the "Unused Line"); provided, that for
purposes of allocating the Unused Line Fee among Lenders, outstanding Swingline
Loans shall not be included as part of the outstanding balance of the Loans for
purposes of calculating such fees owed to Lenders other than Agent.  The Unused
Line Fee shall be payable quarterly in arrears on January 1, April 1, July 1,
and October 1 of each year.
 
2.6. Audit and Appraisal Fees.
 
Borrowers shall pay to Agent (a) audit fees and expenses in connection with
audits (including visits to the facilities of the Borrowers) of the books and
records and the amount, value, location, and types of Collateral, which audit
fees and expenses shall consist of an $1,000 per day per field examiner charge
for employees of Agent plus all reasonable and documented out-of-pocket expenses
incurred by Agent in connection with such audits, whether such audits are
conducted by employees of Agent or by third parties hired by Agent, and (b) the
actual charges paid or incurred by Agent if it elects to employ the services of
one or more third persons to appraise the Collateral, or any portion
thereof.  Notwithstanding the foregoing, so long as no Default or Event of
Default has occurred and is continuing, Borrowers' obligation to pay for
(a) audits in any 12-month period shall be limited as follows (it being
understood that Agent shall not be prohibited from conducting additional audits
at its own expense):  (i) so long as Availability remains greater than or equal
to $35,000,000 during such 12-month period, one audit, and (ii) otherwise, two
audits; and (b) appraisals in any 12-month period shall be limited as follows
(it being understood that Agent shall not be prohibited from conducting
additional appraisals at its own expense): (i) so long as Availability remains
greater than or equal to $35,000,000 during such 12-month period, one appraisal,
and (ii) otherwise, two appraisals.
 
 
11

--------------------------------------------------------------------------------

 
2.7. Reimbursement of Expenses.
 
Borrowers agree to reimburse (i) Agent for all reasonable and documented
out-of-pocket costs and expenses (including legal fees and expenses of Agent's
external counsel) of Agent associated with this Agreement or any of the other
Loan Documents and the transactions contemplated hereby and thereby, including
(A) the negotiation and preparation of this Agreement or any of the other Loan
Documents, any amendment of or modification of this Agreement or any of the
other Loan Documents, or any syndication or attempted syndication of the
Obligations and (B) the administration of this Agreement or any of the other
Loan Documents and the transactions contemplated hereby and thereby; and
(ii) Agent or any Lender for reasonable and documented legal or accounting
expenses or any other reasonable and documented costs or out-of-pocket expenses
in connection with (A) any litigation, contest, dispute, suit, proceeding or
action (whether instituted by Agent, any Lender, any Borrower or any other
Person) relating to the Collateral, this Agreement or any of the other Loan
Documents, (B) any attempt to enforce any rights of Agent or any Lender against
any Borrower or any other Person which may be obligated to Agent or any Lender
by virtue of this Agreement or any of the other Loan Documents, including the
Account Debtors, or (C) after the occurrence and during the continuance of an
Event of Default, any attempt to inspect, verify, protect, preserve, restore,
collect, sell, liquidate or otherwise dispose of or realize upon the Collateral;
provided that Borrowers shall not be responsible to Agent or any Lender for such
costs and out-of-pocket expenses to the extent determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted from
the gross negligence or willful misconduct of such Person or to the extent such
costs and expenses result from a claim brought by Borrowers against Agent or any
Lender for breach in bad faith of such Person's obligations hereunder if
Borrowers have obtained a final and nonappealable judgment from a court of
competent judgment in Borrowers' favor on such claim.
 
2.8. Payment of Charges.
 
All amounts properly chargeable to Borrowers under any Loan Document shall be
Obligations, shall be, unless specifically otherwise provided, payable on
demand, and shall bear interest from the date demand was made or such amount is
due, as applicable, until paid in full at the rate applicable to the Base Rate
Portion from time to time; provided, that amounts chargeable to Borrowers under
Sections 2.6 and 2.7 shall be due and payable within 2 Business Days following
the date of issuance by Agent of a reasonably detailed invoice and request for
payment thereof to Borrower Representative.  Borrowers hereby authorize Agent,
from time to time without prior notice to Borrowers, to charge all interest,
Letter of Credit fees, and all other fees payable hereunder or under any of the
other Loan Documents, any Product Obligations of the type described in clause
(i) of the definition of Bank Products owing to WFCF or any of its Affiliates,
all costs and expenses payable hereunder or under any of the other Loan
Documents, all charges, commissions, fees, and costs provided for in the Loan
Documents, and all other payments under any Loan Document, to the Loan Account
if such interest, Product Obligation, charge, commission, fee, cost or expense
is not paid by the Borrowers on the date such payment is due and payable
(without giving effect to any grace periods prior to which such nonpayment would
constitute an Event of Default), which amounts thereafter shall constitute
Revolving Credit Loans hereunder and shall accrue interest at the rate then
applicable to Revolving Credit Loans that are Base Rate Loans.  Any interest,
fees, costs, expenses, or other amounts payable hereunder or under any other
Loan Document charged to the Loan Account shall thereafter constitute Revolving
Credit Loans hereunder and shall accrue interest at the rate then applicable to
Revolving Credit Loans that are Base Rate Loans (unless and until converted into
LIBOR Rate Loans in accordance with the terms of this Agreement).
 
 
12

--------------------------------------------------------------------------------

2.9. No Deductions.
 
       (a) Any and all payments or reimbursements made hereunder shall be made
free and clear of and without deduction for any and all taxes, levies, imposts,
deductions, charges or withholdings, and all liabilities with respect thereto;
excluding, however, the following:  taxes imposed on the net income of Agent or
any Lender or franchise taxes imposed in lieu thereof or based on net income, in
each case, by the jurisdiction under the laws of which Agent or such Lender is
organized or doing business (other than any such business arising or deemed
arising solely from such Lender or Agent having executed, delivered or performed
its obligations or received payment under, or enforced its rights or remedies
under the Agreement or any other Loan Document) or any political subdivision
thereof and taxes imposed on the net income of Agent or any Lender by the
jurisdiction of Agent's or such Lender's applicable lending office or any
political subdivision thereof or franchise taxes in lieu thereof or based on net
income (all such non-excluded taxes, levies, imposts, deductions, charges or
withholdings and all liabilities with respect thereto, "Tax Liabilities").  If
any Borrower shall be required by law to deduct any such Tax Liabilities from or
in respect of any sum payable hereunder to Agent or any Lender, then the sum
payable hereunder shall be increased as may be necessary so that, after all
required deductions are made, Agent or such Lender receives an amount equal to
the sum it would have received had no such deductions been made.  Any Borrower
that is required to deduct and withhold for any such Tax Liabilities from any
payment to Agent or a Lender shall furnish to Agent and such Lender as promptly
as possible after the date the payment of any such Tax Liability is due pursuant
to applicable law, certified copies of tax receipts evidencing such payment by
such Borrower.
 
               (b) A Lender or transferee of Lender shall not be entitled to any
additional payments under subsection 2.9(a) before it has satisfied the
requirements of subsection 12.1.3.  If any Lender becomes subject to any Tax
Liability and is not entitled to any additional payments under subsection 2.9(a)
Borrowers shall take such steps (at such Foreign Lender's expense) as such
Foreign Lender shall reasonably request to assist such Foreign Lender to recover
such Tax Liability.
 
(c) Borrowers agree to pay any present or future stamp, value added or
documentary taxes or any other excise or property taxes, charges, or similar
levies (collectively, "Other Taxes") that arise from any payment made hereunder
or from the execution, delivery, performance, recordation, or filing of, or
otherwise with respect to this Agreement or any other Loan Document.
  
(d) Borrowers on a joint and several basis shall indemnify the Agent and each
Lender within 10 days after demand therefor, for the full amount of any Tax
Liabilities and/or Other Taxes (including any taxes imposed on or attributable
to amounts payable under this Section) paid by Agent or such Lender, as the case
may be, and any penalties, interest, and  costs and expenses arising therefrom
or with respect thereto (but excluding penalties, interest or expenses to the
extent attributable to the gross negligence or willful misconduct of the Person
claiming such indemnity) whether or not such Tax Liabilities or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental
Authority.  A certificate as to the amount of such payment or liability to
delivered to Borrower by a Lender (with a copy to the Agent) or by the Agent on
its own behalf or on behalf of a Lender, shall be conclusive, absent manifest
error.
 
 
13

--------------------------------------------------------------------------------

 
SECTION 3.   LOAN ADMINISTRATION
 
3.1. Manner of Borrowing Revolving Credit Loans/LIBOR Option.
 
Borrowings under the credit facility established pursuant to Section 1 hereof
shall be as follows:
 
3.1.1. Loan Requests.  A request for a Revolving Credit Loan shall be made, or
shall be deemed to be made, in the following manner:  (a) Borrower
Representative shall give Agent notice of its intention to borrow, which notice
shall be irrevocable and shall specify (i) the amount of the proposed borrowing
of a Revolving Credit Loan (which shall be no less than $500,000 or an integral
multiple of $100,000 in excess thereof in the case of LIBOR Portions (it being
understood that there shall be no minimum borrowing amount with respect to Base
Rate Portions)) and (ii) the proposed borrowing date, which shall be a Business
Day, no later than 1:00 pm (New York City time) on the proposed borrowing date
(or in accordance with subsection 3.1.6, 3.1.7 or 3.1.8, as applicable, in the
case of a request for a LIBOR Portion); provided, however, that no such request
may be made after the occurrence and during the continuance of a Default or an
Event of Default; and (b) any amount charged to the Loan Account pursuant to
Section 2.8, shall be deemed irrevocably to be a request for a Revolving Credit
Loan on the date so charged.
 
3.1.2. Disbursement.  Borrowers hereby irrevocably authorize Agent to disburse
the proceeds of each Revolving Credit Loan requested or deemed to be requested
pursuant to subsection 3.1.1 as follows:  (i) the proceeds of each Revolving
Credit Loan requested pursuant to clause (a) of subsection 3.1.1 shall be
disbursed by Agent in lawful money of the United States of America in
immediately available funds, (A) in the case of any Borrowing on the Closing
Date, in accordance with the terms of the written disbursement letter from
Borrower Representative, and (B) in the case of each subsequent Borrowing, by
wire transfer to such bank account as may be specified by Borrower
Representative to Agent from time to time pursuant to a written direction, and
(ii) the proceeds of each Revolving Credit Loan deemed requested pursuant to
clause (b) of subsection 3.1.1 shall be disbursed by way of direct payment of
the relevant Obligation.  If at any time any Loan is funded by Agent or Lenders
in excess of the amount requested or deemed requested by Borrower
Representative, Borrowers agree to repay the excess to Agent (without interest)
promptly after the earlier to occur of (a) any Borrower's discovery of the error
and (b) notice thereof to Borrower Representative from Agent or any Lender, and
the failure of Borrowers to so return any such excess shall be deemed to be an
irrevocable request for a Revolving Credit Loan on the date such excess was
received by Borrowers in the amount of such excess.
 
 
14

--------------------------------------------------------------------------------

 
3.1.3. Payment by Lenders.
 
(a) Agent shall give to each Lender prompt written notice by facsimile, telex or
cable of the receipt by Agent from Borrower Representative of any request for a
Revolving Credit Loan.  Each such notice shall specify the requested date and
amount of such Revolving Credit Loan, whether such Revolving Credit Loan shall
be subject to the LIBOR Option, and the amount of each Lender's advance
thereunder (in accordance with its applicable Revolving Loan Percentage).  Each
Lender shall, not later than 2:00 p.m. (New York, New York time) on such
requested date, wire to a bank designated by Agent the amount of that Lender's
Revolving Loan Percentage of the requested Revolving Credit Loan.  The failure
of any Lender to make the Revolving Credit Loans to be made by it shall not
release any other Lender of its obligations hereunder to make its Revolving
Credit Loan.  Neither Agent nor any Lender shall be responsible for the failure
of any other Lender to make the Revolving Credit Loan to be made by such other
Lender.  The foregoing notwithstanding, Agent, in its sole discretion, may from
its own funds make a Revolving Credit Loan on behalf of any Lender.  In such
event, the Lender on behalf of whom Agent made the Revolving Credit Loan shall
reimburse Agent for the amount of such Revolving Credit Loan made on its behalf,
on a weekly (or more frequent, as determined by Agent in its sole discretion)
basis.  On each such settlement date, Agent will pay to each Lender the net
amount owing to such Lender in connection with such settlement, including
amounts relating to Loans, fees, interest and other amounts payable
hereunder.  The entire amount of interest attributable to such Revolving Credit
Loan for the period from the date on which such Revolving Credit Loan was made
by Agent on such Lender's behalf until Agent is reimbursed by such Lender, shall
be paid to Agent for its own account.
 
(b) If Agent makes Revolving Credit Loans available to Borrowers and any Lender
fails to either make available to Agent its Revolving Loan Percentage of such
Revolving Credit Loan or reimburse Agent as provided in paragraph (a) above
(such Lender, a "Defaulting Lender"), Agent will notify Borrower Representative
of such failure to fund and, upon demand by Agent, Borrowers shall pay such
amount to Agent for Agent's account, together with interest thereon for each day
elapsed since the date of such borrowing, at a rate per annum equal to the
interest rate applicable at the time to the Revolving Credit Loans comprising
that particular borrowing.  Agent shall not be obligated to transfer to a
Defaulting Lender any payments made by Borrowers to Agent for the Defaulting
Lender's benefit; nor shall a Defaulting Lender be entitled to the sharing of
any payments hereunder.  Amounts payable to a Defaulting Lender shall instead be
paid to or retained by Agent.  In its discretion, Agent may, in connection with
disbursing the proceeds of Revolving Credit Loans made pursuant to a notice of
borrowing, include in such disbursement the amount of all such payments received
or retained by it for the account of such Defaulting Lender.  Any amounts so
loaned to Borrowers shall bear interest at the rate applicable to Base Rate
Portions and for all other purposes of this Agreement shall be treated as if
they were Revolving Credit Loans; provided, however, that for purposes of voting
or consenting to matters with respect to the Loan Documents and determining
Revolving Loan Percentages, such Defaulting Lender shall be deemed not to be a
"Lender".  Until a Defaulting Lender cures its failure to fund its Revolving
Loan Percentage of any borrowing (A) such Defaulting Lender shall not be
entitled to any portion of the Unused Line Fee, (B) the Unused Line Fee shall
accrue in favor of Lenders which have funded their respective Revolving Loan
Percentages of such requested borrowing and shall be allocated among such
performing Lenders ratably based upon their relative Revolving Loan Commitments
calculated without regard to the Revolving Loan Commitments of the Defaulting
Lender, and (C) the Unused Line Fee shall be calculated as if the Defaulting
Lender's entire Revolving Loan Commitment had been funded.  This
subsection 3.1.3(b) shall remain effective with respect to a Defaulting Lender
until such time as such Lender shall no longer be in default of any of its
obligations under this Agreement.  The terms of this subsection 3.1.3(b) shall
not be construed to increase or otherwise affect the Revolving Loan Commitment
of any Lender, or relieve or excuse the performance by any Borrower of its
duties and obligations hereunder.  Any payments by Borrower pursuant to this
subsection 3.1.3(b) on account of a Defaulting Lender shall be without prejudice
to any claims Borrowers may have against such Defaulting Lender.
 
 
15

--------------------------------------------------------------------------------

 
3.1.4. Issuance of Letters of Credit.
 
(a) Request for Issuance.  Borrower Representative shall notify Issuing Lender
of a requested Letter of Credit at least three Business Days prior to the
proposed issuance date.  Such notice shall be irrevocable and shall specify the
original face amount of the Letter of Credit requested, the Business Day of
issuance of such requested Letter of Credit, whether such Letter of Credit may
be drawn in a single or in partial draws, the Business Day on which the
requested Letter of Credit is to expire and the beneficiary of the requested
Letter of Credit.  Borrower Representative shall attach to such notice the
proposed form of the Letter of Credit.
 
(b) Responsibilities of Agent; Issuance.  As of the Business Day immediately
preceding the requested issuance date of the Letter of Credit, Agent shall
determine the amount of the applicable Unused Letter of Credit Subfacility and
Availability.  If (i) the face amount of the requested Letter of Credit is less
than the Unused Letter of Credit Subfacility and (ii) the amount of such
requested Letter of Credit would not exceed Availability, Agent shall so notify
Issuing Lender and Issuing Lender shall, or shall cause Underlying Issuer to,
issue the requested Letter of Credit on the requested issuance date so long as
the other conditions hereof are met.
 
(c) No Extensions or Amendment.  Neither Issuing Lender or Underlying Issuer
shall be obligated to extend or amend any Letter of Credit issued pursuant
hereto unless the applicable conditions of Section 1.2 are met as though a new
Letter of Credit were being requested and issued.
 
3.1.5. Method of Making Requests.  Unless a Default or an Event of Default has
occurred and is continuing, (i) telephonic or electronic requests for Revolving
Credit Loans to Agent shall be permitted, (ii) Issuing Lender may, in its
discretion, permit electronic transmittal of requests for Letters of Credit to
it, and (iii) Agent may, in Agent's discretion, permit electronic transmittal of
instructions, authorizations, agreements or reports to Agent.  Unless Borrower
Representative specifically directs Agent or Issuing Lender in writing not to
accept or act upon telephonic or electronic communications from any Borrower,
neither Agent nor Issuing Lender shall have any liability to Borrowers for any
loss or damage suffered by any Borrower as a result of Agent's or Issuing
Lender's honoring of any requests, execution of any instructions, authorizations
or agreements or reliance on any reports communicated to it telephonically or
electronically and purporting to have been sent to Agent or Issuing Lender by
any Borrower, and, so long as Agent and Issuing Lender act in good faith,
neither Agent nor Issuing Lender shall have any duty to verify the origin of any
such communication.  Each telephonic request for a Revolving Credit Loan or
Letter of Credit accepted by Agent (or Issuing Lender, as applicable) hereunder
shall be promptly followed by a written or electronic confirmation of such
request from Borrower Representative to Agent or Issuing Lender, as applicable.
 
 
16

--------------------------------------------------------------------------------

 
3.1.6. LIBOR Portions.  Provided that as of both the date of the LIBOR Request
and the first day of the Interest Period, no Default or Event of Default has
occurred and is continuing, if Borrowers desire to obtain a LIBOR Portion,
Borrower Representative shall give Agent a LIBOR Request no later than 1:00 p.m.
(New York City time) on the third Business Day prior to the requested borrowing
date.  Each LIBOR Request shall be irrevocable and binding on Borrowers.  In no
event shall Borrowers be permitted to have outstanding at any one time LIBOR
Portions with more than five different Interest Periods.
 
3.1.7. Conversion of Base Rate Portions.  Provided that as of both the date of
the LIBOR Request and the first day of the Interest Period, no Default or Event
of Default exists, Borrowers may, on any Business Day, convert any Base Rate
Portion into a LIBOR Portion.  If Borrowers desire to convert a Base Rate
Portion, Borrower Representative shall give Agent a LIBOR Request no later than
1:00 p.m. (New York City time) on the third Business Day prior to the requested
conversion date.  After giving effect to any conversion of Base Rate Portions to
LIBOR Portions, Borrowers shall not be permitted to have outstanding at any one
time LIBOR Portions with more than five different Interest Periods.
 
3.1.8. Continuation of LIBOR Portions.  Provided that, as of both the date of
the LIBOR Request and the first day of the Interest Period, no Default or Event
of Default has occurred and is continuing, Borrowers may, on any Business Day,
continue any LIBOR Portions into a subsequent Interest Period of the same or a
different permitted duration.  If Borrowers desire to continue a LIBOR Portion,
Borrower Representative shall give Agent a LIBOR Request no later than 1:00 p.m.
(New York City time) on the third Business Day prior to the requested
continuation date.  After giving effect to any continuation of LIBOR Portions,
Borrowers shall not be permitted to have outstanding at any one time LIBOR
Portions with more than five different Interest Periods.  If Borrower
Representative shall fail to give timely notice of its election to continue any
LIBOR Portion or portion thereof as provided above, or if such continuation
shall not be permitted, such LIBOR Portion or portion thereof, unless such LIBOR
Portion shall be repaid, shall automatically be converted into a Base Rate
Portion at the end of the Interest Period then in effect with respect to such
LIBOR Portion.
 
 
17

--------------------------------------------------------------------------------

 
3.2. Payments.
 
The Obligations shall be payable as follows:
 
3.2.1. Principal.  Principal on account of Revolving Credit Loans shall be
payable by Borrowers to Agent for the ratable benefit of Lenders immediately
upon the earliest of (i) the receipt by Agent or any Borrower of any proceeds of
any of the Collateral that are required to be paid to Agent for the ratable
benefit of Lenders as a mandatory prepayment pursuant to subsection 3.3.2,
subject to Borrowers' rights to reborrow such amounts in accordance with
subsection 1.1.1 hereof, (ii) the receipt by Agent or any Borrower of any
proceeds of any of the Collateral, to the extent of said proceeds, following the
delivery by Agent of a Notice of Exclusive Control in respect of a Dominion
Account (for so long as Agent's right to exclusive control resulting from the
delivery of the Notice of Exclusive Control remains in effect and subject to
Borrowers' rights to reborrow such amounts in accordance with subsection 1.1.1
hereof), (iii) the occurrence of an Event of Default in consequence of which
Agent or Majority Lenders elect to accelerate the maturity and payment of the
Obligations in accordance with this Agreement (or in consequence of which the
maturity and payment of the Obligations is automatically accelerated), and
(iv) termination of this Agreement pursuant to Section 4 hereof; provided,
however, that, if an Overadvance shall exist at any time, Borrowers shall repay
the Overadvance on demand or as provided in subsection 3.3.1 hereof.  Any
proceeds required to be remitted to Agent pursuant to clauses (i) or (ii) of the
previous sentence shall, until received by Agent, be held as Agent's property,
for its benefit and the benefit of Lenders, by each applicable Borrower as
trustee of an express trust for Agent's benefit.  Notwithstanding clause (ii)
above, during any period when (A) Agent is exercising exclusive control of
Borrowers' Dominion Account(s) pursuant to a Notice of Exclusive Control and
(B) no Default or Event of Default has occurred and is continuing and (C) the
proceeds of Collateral theretofore received by Agent have been applied to pay
the Obligations set forth in items "first" through "fifth" of subsection 3.4.2
hereof (subject to Borrowers' rights to maintain cash in a Dominion Account to
avoid prepayment of LIBOR Portions prior to the last day of an Interest Period
pursuant to subsection 3.3.3 hereof), then Borrowers shall be entitled to
withdraw funds from the Dominion Account(s) to pay normal operating costs of the
Borrowers.
 
3.2.2. Interest.
 
(a) Base Rate Portion.  Interest accrued on the Base Rate Portion shall be due
and payable upon each of the following dates: (1) the last day of each calendar
quarter (for such calendar quarter), computed through the date of payment; (2)
the occurrence of an Event of Default in consequence of which Agent or Majority
Lenders elect to accelerate the maturity and payment of the Obligations in
accordance with this Agreement (or in consequence of which the maturity and
payment of the Obligations is automatically accelerated); and (3) the date of
termination of this Agreement pursuant to Section 4 hereof.
 
(b) LIBOR Portion.  Interest accrued on each LIBOR Portion shall be due and
payable upon each of the following dates: (1) each LIBOR Interest Payment Date;
(2) the prepayment thereof (unless Borrowers shall have exercised their option
under subsection 3.3.3 with respect to any applicable prepayment); (3) the
occurrence of an Event of Default in consequence of which Agent or Majority
Lenders elect to accelerate the maturity and payment of the Obligations in
accordance with this Agreement (or in consequence of which the maturity and
payment of the Obligations is automatically accelerated); and (4) the date of
termination of this Agreement pursuant to Section 4 hereof.
 
 
18

--------------------------------------------------------------------------------

 
3.2.3. Costs, Fees and Charges.  Costs, fees and charges payable pursuant to
this Agreement shall be payable by Borrowers to Agent, for distribution to
Lenders, as appropriate, or to any other Person designated by Agent in writing,
as and when provided in this Agreement or any other Loan Document.
 
3.2.4. Other Obligations.  The balance of the Obligations requiring the payment
of money, if any, shall be payable by Borrowers to Agent for distribution to
Lenders, as appropriate, as and when provided in this Agreement or any other
Loan Document or on demand, as applicable.
 
3.2.5. Prepayment of/Failure to Borrow LIBOR Portions.  Borrowers may prepay a
LIBOR Portion only upon three Business Days' prior written notice to Agent
(which notice shall be irrevocable).  In the event of (i) the payment of any
principal of any LIBOR Portion other than on the last day of the Interest Period
applicable thereto (including as a result of an Event of Default), (ii) the
conversion of any LIBOR Portion other than on the last day of the Interest
Period applicable thereto, or (iii) the failure, on the date specified in any
notice delivered pursuant hereto, to borrow, convert, continue or prepay any
LIBOR Portion, then, in any such event, Borrowers shall compensate Lenders for
the documented cost and expense attributable to such event, as determined by
Agent in a manner consistent with its normal customs and practices.
 
3.3. Mandatory and Optional Prepayments.
 
3.3.1. Revolving Exposure in Excess of Borrowing Base.  Unless an Overadvance is
requested and granted with respect thereto pursuant to subsection 1.1.2 and the
repayment thereof is not demanded by Agent pursuant to subsection 1.1.2, if at
any time the outstanding Revolving Credit Loans plus the LC Exposure (other than
the Cash Collateralized LC Exposure) plus Reserves exceeds the Borrowing Base,
Borrowers shall immediately repay the Revolving Credit Loans to the extent
required to eliminate such excess; provided, however, that, if any such excess
results from a discretionary reduction in the Borrowing Base by Agent pursuant
to this Agreement after the Closing Date including the establishment of any
reserve, then the applicable Borrowers shall not be required to repay the excess
before the end of the fifth Business Day after receipt of such notice.
 
3.3.2. Proceeds of Sale, Loss, Destruction or Condemnation of Collateral.  If
any Borrower sells, leases or otherwise disposes of or transfers any of the
Collateral (other than Inventory sold in the ordinary course of business) having
a value in excess of $10,000,000 or if any of the Collateral having a value in
excess of $10,000,000 is lost or destroyed or taken by condemnation, Borrowers
shall promptly either (a) deliver to Agent a Borrowing Base Certificate showing
that after giving effect to such disposition, loss, destruction, or
condemnation, Availability is greater than zero, or (b) pay to Agent for the
ratable benefit of Lenders as and when received by any Borrower and as a
mandatory prepayment of the Loans, such amount as is needed to cause
Availability to be greater than zero from the proceeds (including insurance
payments but net of costs and taxes incurred in connection with such sale or
event) received by such Borrower from such disposition, loss, destruction, or
condemnation.  Any such prepayment shall be applied to reduce the outstanding
principal balance of the Revolving Credit Loans, but shall not permanently
reduce the Revolving Loan Commitments.
 
 
19

--------------------------------------------------------------------------------

 
3.3.3. LIBOR Portions.  If the application of any payment made in accordance
with the provisions of Sections 3.2, 3.3 and 3.4 at a time when no Event of
Default has occurred and is continuing would result in termination of a LIBOR
Portion prior to the last day of the Interest Period for such LIBOR Portion,
then, at Borrowers' option, the amount of such prepayment shall not be applied
to reduce the outstanding principal balance of the Revolving Credit Loans, but
shall instead be deposited in a Dominion Account, and the LIBOR Portion and all
of Borrowers' obligations in connection therewith, including with respect to
payment of principal thereof and interest thereon, shall continue as if no
prepayment of such LIBOR Portion had been required or made.
 
3.3.4. Optional Payments.  Borrowers may, at their option from time to time upon
not less than three Business Days' prior written notice from Borrower
Representative to Agent in the case of LIBOR Portions and not later than
10:00 a.m., New York City time on the date of payment to Agent in the case of
Base Rate Portions, repay Base Rate Portions or repay/prepay LIBOR Portions;
provided that the amount of any such payment in the case of LIBOR Portions is at
least $500,000 (or such lesser amount as constitutes all outstanding LIBOR
Portions at such time) and in integral multiples of $100,000 above
$500,000.  Except for charges under subsection 3.2.5 applicable to payments of
LIBOR Portions, all such payments shall be without premium or penalty.
 
3.3.5. Optional Reductions of Revolving Loan Commitments.  Borrowers may, at
their option from time to time upon not less than three Business Days' prior
written notice from Borrower Representative to Agent, terminate in whole or
permanently reduce ratably in part, the unused portion of the Revolving Loan
Commitments; provided, however, that each such partial reduction shall be in an
amount of $5,000,000 or integral multiples of $1,000,000 in excess thereof.
 
3.4. Application of Payments and Collections; Business Day Convention.
 
3.4.1. Collections.  All items of payment received by Agent by 2:00 p.m., New
York City time, on any Business Day shall be deemed received on that Business
Day.  All items of payment received after 2:00 p.m., New York City time, on any
Business Day shall be deemed received on the following Business Day.  If as the
result of collections of Accounts as authorized by subsection 6.2.4 hereof or
otherwise, a credit balance exists in the Loan Account, such credit balance
shall not accrue interest in favor of Borrowers, but shall be disbursed to
Borrowers or otherwise at Borrower Representative's direction in the manner set
forth in subsection 3.1.2, upon Borrower Representative's request at any time,
so long as no Default or Event of Default has occurred and is continuing.  Agent
may, at its option, offset such credit balance against any of the Obligations
upon and during the continuance of an Event of Default.
 
 
20

--------------------------------------------------------------------------------

 
3.4.2. Apportionment, Application and Reversal of Payments.  Principal and
interest payments shall be apportioned ratably among Lenders (according to the
unpaid principal balance of the Loans to which such payments relate held by each
Lender), and fees, except as otherwise provided herein or in the Fee Letter,
shall be apportioned ratably among Lenders.  All payments shall be remitted to
Agent and shall be applied ratably among Lenders, in accordance with the
provisions of this Agreement as follows:  first, to pay any fees or expense
reimbursements (other than amounts related to Product Obligations) then due to
Agent and Lenders from Borrowers; second, to pay interest due from Borrowers in
respect of all Loans, including Swingline Loans, Overadvances, and Agent Loans;
third, to pay or prepay principal of Swingline Loans and Agent Loans;
fourth, ratably (i) to pay or prepay principal of Loans (other than Swingline
Loans and Agent Loans, but including Overadvances) and unpaid reimbursement
obligations in respect of Letters of Credit and to pay as cash collateral or a
Supporting Letter of Credit in an amount equal to 105% of the outstanding LC
Amount (to the extent not supported by a Supporting Letter of Credit in such
amount or the LC Exposure with respect thereto is not Cash Collateralized LC
Exposure) and (ii) up to the amount of the Aggregate Bank Product Reserve
established prior to the occurrence of, and not in contemplation of, such
payment, ratably (based on the Bank Product Reserve established for each Bank
Product of a Bank Product Provider), to the Bank Product Providers for which a
Bank Product Reserve has been established on account of all amounts then due and
payable in respect of Product Obligations of such Bank Product Provider
applicable to such Bank Product, with any balance to be paid to Agent, to be
held by Agent, for the ratable benefit (based on the Bank Product Reserve
established for each Bank Product of a Bank Product Provider) of the Bank
Product Providers for which a Bank Product Reserve has been established, as cash
collateral (which cash collateral shall be applied, ratably (based on the Bank
Product Reserve established for each Bank Product of a Bank Product Provider),
to the payment or reimbursement of any amounts due and payable with respect to
such Product Obligations of such Bank Product Provider applicable to such Bank
Product as and when such amounts first become due and payable and, if any such
Product Obligation is paid or otherwise satisfied in full, the cash collateral
held by Agent in respect of such Product Obligation shall be reapplied pursuant
to this Section 3.4.2, beginning with the first clause hereof; and fifth, to the
payment of any other Obligation (including Product Obligations not covered under
the fourth clause hereof) due to Agent or any Lender by Borrowers.  Any amount
applied to the principal of the Loans shall be applied first, to pay or prepay
principal of Base Rate Portions, and second, to pay principal of LIBOR Portions
in the chronological order of expiration of the Interest Periods thereof.  After
the occurrence and during the continuance of an Event of Default, as between
Agent and Borrowers, Agent shall have the continuing exclusive right to apply
and reapply any and all such payments and collections received at any time or
times hereafter by Agent against the Obligations, in such manner as Agent may
deem advisable to comply with this subsection 3.4.2, notwithstanding any entry
by Agent or any Lender upon any of its books and records.  Nothing contained
herein shall affect Agent's right to apply cash collateral to LC Obligations as
provided in subsection 1.2.11.
 
3.4.3. Business Day Convention.  Whenever any payment, report, document, or
notice hereunder shall be stated to be due on a day other than a Business Day,
the due date therefor shall be extended to the next Business Day, and in the
case of a payment which accrues interest, interest thereon will be payable for
the period of such extension; provided, however, that if such extension would
cause payment of interest on or principal of any LIBOR Portion to be made in the
next calendar month, such payment shall be made on the immediately preceding
Business Day.
 
 
21

--------------------------------------------------------------------------------

 
3.5. All Loans to Constitute One Obligation.
 
The Loans and LC Obligations shall constitute one general Obligation of
Borrowers, and shall be secured by Agent's Lien upon all of the Collateral.
 
3.6. Loan Account.
 
Agent shall enter all Loans as debits to a loan account (the "Loan Account") and
shall also record in the Loan Account all payments made by Borrowers on any
Obligations and all other amounts credited to the Loan Account as provided
herein, and may record therein, in accordance with customary accounting
practice, other debits and credits, including interest and all other charges and
expenses properly chargeable to Borrowers under the Loan Documents if Borrowers
have not paid the same when due.
 
3.7. Statements of Account.
 
Agent will account to Borrowers monthly with a statement of Loans, charges and
payments made pursuant to this Agreement during the immediately preceding month,
and such accounts rendered by Agent shall be prima facie evidence of the
existence and amounts of the obligations recorded therein; provided that any
failure by Agent to maintain and deliver such accounts or any error therein
shall not affect Borrowers' obligation to repay the Obligations in accordance
with the terms of this Agreement.
 
3.8. Increased Costs.
 
If any law or any governmental or quasi-governmental rule, regulation, policy,
guideline or directive (whether or not having the force of law) adopted or
implemented after the date of this Agreement and having general applicability to
all banks or finance companies within the jurisdiction in which any Lender
operates (excluding, for the avoidance of doubt, the effect of and phasing in of
capital requirements or other regulations or guidelines passed prior to the date
of this Agreement), or any change, interpretation or application after the date
hereof of any law, rule, regulation, policy, guidance or direction by any
governmental authority charged with the interpretation or application thereof,
or the compliance of such Lender therewith, shall:
 
(a) (1) subject such Lender to any tax or increase in tax rate with respect to
this Agreement (other than (a) any tax based on or measured by net income or
otherwise in the nature of a net income tax, including any franchise tax or any
similar tax based on net income, and (b) any tax covered by subsection 2.9(a))
or (2) change the basis of taxation of payments to such Lender of principal,
fees, interest or any other amount payable hereunder or under any Loan Documents
(other than in respect of (a) any tax based on or measured by net income or
otherwise in the nature of a net income tax, including any franchise tax or any
similar tax based on net income, and (b) any tax covered by subsection 2.9(a));
 
(b) impose, modify or hold applicable any reserve (except any reserve taken into
account in the determination of the applicable LIBOR Rate), special deposit,
assessment or similar requirement against assets held by, or deposits in or for
the account of, or advances or loans by, or other credit extended by, any office
of such Lender which is not otherwise included in the determination of LIBOR
Rate hereunder, including pursuant to Regulation D of the Board of Governors of
the Federal Reserve System; or
 
 
22

--------------------------------------------------------------------------------

 
(c) impose on such Lender any other condition affecting any Loan Document;
 
and the result of any of the foregoing is to increase the cost to such Lender of
making, renewing or maintaining Loans hereunder or the result of any of the
foregoing is to reduce the rate of return on such Lender's capital as a
consequence of its obligations hereunder, or the result of any of the foregoing
is to reduce the amount of any payment (whether of principal, interest or
otherwise) in respect of any of the Loans, then, in any such case, Borrowers
shall pay such Lender, upon demand and certification not later than 60 days
following receipt of notice by Borrower Representative of the imposition of such
increased costs and taxes, such additional amount as will compensate such Lender
for such additional cost and taxes or such reduction, as the case may be, to the
extent such Lender has not otherwise been compensated, with respect to a
particular Loan, for such increased cost as a result of an increase in the Base
Rate or the LIBOR Rate.  An officer of the applicable Lender shall determine the
amount of such additional cost and taxes or reduced amount using reasonable
averaging and attribution methods and shall certify the amount of such
additional cost or reduced amount to Borrowers, which certification shall
include a written explanation and details of such additional cost and taxes or
reduction to Borrowers and shall contain a representation and warranty on the
part of the Lender to the effect that the Lender has complied with its
obligations set forth in subsection 3.13.1 to eliminate or reduce such
amount.  Such certification shall be conclusive absent demonstrable error.
 
3.9. Suspension of LIBOR Portions.
 
If Agent or the Majority Lenders shall have determined that:
 
(i) reasonable means do not exist for ascertaining the LIBOR Rate for any
Interest Period; or
 
(ii) Dollar deposits in the relevant amount and for the relevant maturity are
not available in the London interbank market with respect to a proposed LIBOR
Portion, or a proposed conversion of a Base Rate Portion into a LIBOR Portion;
or
 
(iii) any applicable law, treaty, regulation or directive adopted or implemented
after the date of this Agreement, or any change, interpretation or application
after the date hereof in any applicable law, treaty, regulation or direction,
shall make it unlawful for any Lender (for purposes of this clause (iii), the
term "Lender" shall include the office or branch where such Lender or any
corporation or bank then controlling such Lender makes or maintains any LIBOR
Portions) to make or maintain its LIBOR Portions, or adverse or unusual
conditions in, or changes in applicable law relating to, the London interbank
market make it, in the reasonable judgment of Agent, impracticable to fund
therein any of the LIBOR Portions, or make the projected LIBOR Rate unreflective
of the actual costs of funds therefor to any Lender;
 
 
23

--------------------------------------------------------------------------------

 
then (a) Agent or such Lender shall give Borrower Representative prompt written
or electronic notice of the determination of such effect, and thereupon the
obligation of Agent and Lenders to make or continue affected types of LIBOR
Portions or convert Base Rate Portions to affected types of LIBOR Portions
hereunder shall be suspended during the pendency of such circumstances, (b) any
request for an affected type of LIBOR Portion shall be made as a Base Rate
Portion unless Borrower Representative shall notify Agent, no later than
1:00 p.m. (New York City time) three Business Days prior to the date of such
proposed borrowing, that the request for such borrowing shall be canceled or
made as an unaffected type of LIBOR Portion, (c) any Base Rate Portion or
existing LIBOR Portion which was to have been converted to an affected type of
LIBOR Portion shall be continued as a Base Rate Portion unless Borrower
Representative shall notify Agent, no later than 1:00 p.m. (New York City time)
three Business Days prior to the proposed conversion, that the request for such
conversion shall be made as an unaffected type of LIBOR Portion, and
(d) Borrowers shall, promptly upon reasonable request by Agent, convert any
existing affected LIBOR Portions into Base Rate Portions or unaffected types of
LIBOR Portions; provided, however, that before delivering any such notice, the
affected Lender agrees to use all reasonable efforts to designate a different
lending office if the making of such a designation would allow such lender to
continue to perform its obligations to fund, continue or maintain LIBOR Portions
and would not, in the reasonable judgment of such Lender, be significantly
disadvantageous to such Lender.
 
3.10. Sharing of Payments, Etc.
 
If any Lender shall obtain any payment (whether voluntary, involuntary, through
the exercise of any right of setoff, or otherwise) on account of any Loan made
by it in excess of its ratable share of payments on account of Loans made by all
Lenders, such Lender shall forthwith purchase from each other Lender such
participation in such Loan as shall be necessary to cause such purchasing Lender
to share the excess payment ratably with each other Lender; provided, that, if
all or any portion of such excess payment is thereafter recovered from such
purchasing Lender, such purchase from each Lender shall be rescinded and such
Lender shall repay to the purchasing Lenders the purchase price to the extent of
such recovery, together with an amount equal to such Lender's ratable share
(according to the proportion of (i) the amount of such Lender's required
repayment to (ii) the total amount so recovered from the purchasing Lender) of
any interest or other amount paid or payable by the purchasing Lender in respect
of the total amount so recovered.  Borrowers agree that any Lender so purchasing
a participation from another Lender pursuant to this Section 3.10 may, to the
fullest extent permitted by law, exercise all its rights of payment (including
the right of setoff) with respect to such participation as fully as if such
Lender were the direct creditor of Borrowers in the amount of such
participation.  Notwithstanding anything to the contrary contained herein, all
purchases and repayments to be made under this Section 3.10 shall be made
through Agent.  For the avoidance of doubt, this Section 3.10 shall not apply to
payments received by a Lender from an assignee in connection with the assignment
of its Loans or from a participant in connection with the sale or settlement of
such participation.
 
 
24

--------------------------------------------------------------------------------

 
3.11. Indemnity for Returned Payments.
 
If after receipt of any payment which is applied to the payment of all or any
part of the Obligations, Agent, any Lender, WFCF or any Affiliate of WFCF is for
any reason compelled to surrender such payment or proceeds to any Person because
such payment or application of proceeds is invalidated, declared fraudulent, set
aside, determined to be void or voidable as a preference, impermissible setoff,
or a diversion of trust funds, or for any other reason, then the Obligations or
part thereof intended to be satisfied shall be revived and continued and this
Agreement shall continue in full force as if such payment or proceeds had not
been received by Agent or such Lender and Borrowers shall be liable to pay to
Agent and Lenders, and each Borrower hereby does indemnify Agent and Lenders and
hold Agent and Lenders harmless for, the amount of such payment or proceeds
surrendered.  The provisions of this Section 3.11 shall be and remain effective
notwithstanding any contrary action which may have been taken by Agent or any
Lender in reliance upon such payment or application of proceeds, and any such
contrary action so taken shall be without prejudice to Agent's and Lenders'
rights under this Agreement and shall be deemed to have been conditioned upon
such payment or application of proceeds having become final and
irrevocable.  The provisions of this Section 3.11 shall survive the termination
of this Agreement.
 
3.12. Nature and Extent of Each Borrower's Liability.
 
3.12.1. Joint and Several Liability.  Each Borrower shall be liable for, on a
joint and several basis, all of the Loans and other Obligations, regardless of
which Borrower actually may have received the proceeds of any Loans or other
extensions of credit hereunder or the amount of such Loans received or the
manner in which Agent or any Lender accounts for such Loans or other extensions
of credit on its books and records, it being acknowledged and agreed that Loans
to any Borrower inure to the mutual benefit of all Borrowers and that Agent and
Lenders are relying on the joint and several liability of Borrowers in extending
the Loans and other financial accommodations hereunder.  Each Borrower hereby
unconditionally and irrevocably agrees that upon default in the payment when due
(whether at stated maturity, by acceleration or otherwise) of any principal of,
or interest owed on, any of the Loans or other Obligations, such Borrower shall
forthwith pay the same.
 
3.12.2. Unconditional Nature of Liability.  Each Borrower's joint and several
liability hereunder with respect to the Loans and other Obligations shall, to
the fullest extent permitted by applicable law, be the unconditional liability
of such Borrower irrespective of (i) the validity, enforceability, avoidance or
subordination of any of the Obligations or of any other document evidencing all
or any part of the Obligations, (ii) the absence of any attempt to collect any
of the Obligations from any other Borrower or any Collateral or other security
therefor, or the absence of any other action to enforce the same, (iii) the
waiver, consent, extension, forbearance or granting of any indulgence by Agent
or any Lender with respect to any provision of any instrument executed by any
other Borrower evidencing or securing the payment of any of the Obligations, or
any other agreement now or hereafter executed by any other Borrower and
delivered to Agent or any Lender, (iv) the failure by Agent to take any steps to
perfect or maintain the perfected status of its security interest in or Lien
upon, or to preserve its rights to, any of the Collateral or other security for
the payment or performance of any of the Obligations or Agent's release of any
Collateral or of its Liens upon any Collateral, (v) Agent's or Lenders'
election, in any proceeding instituted under the Bankruptcy Code, for the
application of Section 1111(b)(2) of the Bankruptcy Code, (vi) any borrowing or
grant of a security interest by any other Borrower, as debtor-in-possession
under Section 364 of the Bankruptcy Code, (vii) the release or compromise, in
whole or in part, of the liability of any other Borrower for the payment of any
of the Obligations, (viii) any increase in the amount of the Obligations beyond
any limits imposed herein or in the amount of any interest, fees or other
charges payable in connection therewith, in each case, if consented to by
Borrower Representative, or any decrease in the same, (ix) the disallowance of
all or any portion of Agent's or any Lender's claims against any other Borrower
for the repayment of any of the Obligations under Section 502 of the Bankruptcy
Code, or (x) any other circumstance that might constitute a legal or equitable
discharge or defense of any other Borrower.  After the occurrence and during the
continuance of any Event of Default, Agent may proceed directly and at once,
without notice to any Borrower (except as provided herein), against any or all
of Borrowers to collect and recover all or any part of the Obligations, without
first proceeding against any other Borrower or against any Collateral or other
security for the payment or performance of any of the Obligations, and each
Borrower waives any provision that might otherwise require Agent under
applicable law to pursue or exhaust its remedies against any Collateral or other
Borrower before pursuing another Borrower.  Each Borrower consents and agrees
that Agent shall be under no obligation to marshal any assets in favor of any
Borrower or against or in payment of any or all of the Obligations.
 
 
25

--------------------------------------------------------------------------------

 
3.13. Lender's Obligation to Mitigate; Replacement of Lenders.
 
3.13.1. Lender's Obligation to Mitigate.  If any Lender requests compensation
under Section 3.8, or if Borrowers are required to pay any additional amount to
any Lender or any Governmental Authority for the account of any Lender pursuant
to Section 2.9, then such Lender shall use all commercially reasonable efforts
(subject to applicable legal and regulatory restrictions) to mitigate or
eliminate the amount of such compensation or additional amount, including by
designating a different lending office for funding or booking its Loans
hereunder or by assigning its rights and obligations hereunder to another of its
offices, branches or Affiliates; provided that no Lender shall be required to
take any action pursuant to this Section 3.13 unless, in the reasonable judgment
of such Lender, such designation or assignment or other action (i) would
eliminate or reduce amounts payable pursuant to Section 3.8 or 2.9, as the case
may be, in the future, (ii) would not subject such Lender to any material
unreimbursed cost or expense and (iii) would not otherwise be materially
disadvantageous to such Lender.  Borrowers shall pay all reasonable and
documented costs and expenses incurred by a Lender in connection with any such
designation or assignment.
 
3.13.2. Replacement of Lenders.  If (a) any Lender requests compensation under
Section 3.8, or if Borrowers are required to pay any additional amount to an
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.9, or (b) any Lender defaults in its obligation to fund Loans
hereunder, then Borrowers may, at their sole expense and effort, upon notice to
such Lender and Agent, require such Lender to assign, without recourse (in
accordance with and subject to the restrictions contained in Section 12), all
its interests, rights and obligations under this Agreement to an assignee that
shall accept such assignment and assume such obligations (which assignee may be
another Lender, if such assignee Lender accepts such assignment); provided,
that: (i) the replacement Lender shall be (a) an existing Lender or (b) another
financial institution reasonably acceptable to Agent; (ii) the assigning Lender
shall have received payment of an amount equal to the outstanding principal of
its Loans and participations in unreimbursed Letter of Credit disbursements,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder, from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or Borrowers (in the case of all other amounts);
(iii) the assignee shall execute an Assignment and Acceptance Agreement pursuant
to which it shall become a party hereto as provided in subsection 12.1.1; and
(iv) in the case of any such assignments resulting from a claim for compensation
under Section 3.8 or payments required to be made pursuant to Section 2.9, such
assignment will result in a material reduction in such compensation or
payments.  Upon compliance with the provisions for assignment provided in
subsection 12.1.1 and this subsection 3.13.2, such assignee shall constitute a
"Lender" hereunder and the Lender being so replaced shall no longer constitute a
"Lender" hereunder.  A Lender shall not be required to make any such assignment
if, prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling Borrowers to require such assignment cease to apply.
 
SECTION 4.   TERM AND TERMINATION
 
4.1. Term of Agreement.
 
This Agreement shall be in effect from and including the Closing Date, through
and including the Stated Termination Date (the "Term"), unless earlier
terminated as provided in Section 4.2 hereof.
 
4.2. Termination.
 
4.2.1. Termination by Agent or Lenders.  Agent may, and at the direction of
Majority Lenders shall, terminate this Agreement immediately without notice
(other than any notice required by Section 10) upon the occurrence and during
the continuance of an Event of Default.
 
4.2.2. Termination by Borrowers.  Upon at least five days' prior written notice
to Agent and Lenders, Borrower Representative may, at its option, terminate this
Agreement; provided, however, that no such termination shall be effective until
Borrowers have paid (or collateralized to Agent's reasonable satisfaction) all
of the Obligations in immediately available funds, all Letters of Credit have
expired, terminated or have been collateralized in accordance with
subsection 1.2.10 and Borrowers have complied with subsection 3.2.5.  Any notice
of termination given by Borrower Representative shall be irrevocable unless all
Lenders otherwise agree in writing and no Lender shall have any obligation to
make any Loans or issue or procure any Letters of Credit on or after the
termination date stated in such notice; provided, however, that any such notice
of termination may state that it is conditioned upon the availability of an
alternate or replacement credit facility, and that if an alternate or
replacement credit facility is not obtained, such notice of termination may be
revoked by Borrower Representative.  Borrower Representative may elect to
terminate this Agreement in its entirety only.  No section of this Agreement or
type of Loan available hereunder may be terminated singly.
 
4.2.3. Effect of Termination.  All of the Obligations shall be immediately due
and payable upon the termination date stated in any notice of termination of
this Agreement.  All undertakings, agreements, covenants, warranties and
representations of Borrowers contained in the Loan Documents shall survive any
such termination and Agent shall retain its Liens in the Collateral and Agent
and each Lender shall retain all of its rights and remedies under the Loan
Documents notwithstanding such termination until all Obligations have been
discharged or paid, in full, in immediately available funds, including all
Obligations under subsection 3.2.5 resulting from such termination.
 
 
26

--------------------------------------------------------------------------------

 
SECTION 5.   SECURITY INTERESTS
 
5.1. Security Interest in Collateral.
 
To secure the prompt payment and performance to the Secured Parties of the
Obligations, each Borrower hereby grants to Agent, for the benefit of the
Secured Parties, a continuing lien upon and security interest in all of the
following assets of such Borrower, whether now owned or existing or hereafter
created, acquired or arising and wheresoever located:
 
(i) Accounts;
 
(ii) the Dominion Accounts (including any Deposit Account set forth on Schedule
5.1) and any other Controlled Investment Accounts; and
 
(iii) Inventory;
 
together with all books, records, writings, data bases, information, Documents,
and Supporting Obligations directly relating to or evidencing, embodying, or
incorporating any of the foregoing, and all Proceeds of and from any of the
foregoing.
 
5.2. Excluded Collateral.
 
Collateral shall not include real property, Fixtures, Equipment, Securities of
Subsidiaries, the Proceeds and products of any of the foregoing Property or any
other Property not specifically designated as Collateral hereby.
 
5.3. Lien Perfection; Further Assurances.
 
Subject to the provisions of Section 6 hereof, Borrowers shall promptly execute
such instruments, assignments or documents and take such other actions as are
necessary or are reasonably requested by Agent to perfect or to continue the
perfection of Agent's security interest in the Collateral and to ensure priority
of such security interest (subject to Permitted Liens).  Each Borrower hereby
authorizes Agent to file financing statements that indicate the Collateral as
being of an equal or lesser scope, or with greater or lesser detail, than as set
forth in Section 5.1.  Each Borrower also hereby ratifies its authorization for
Agent to have filed in any jurisdiction any such financing statements or
amendments thereto if filed prior to the date hereof.  At Agent's reasonable
request, each Borrower shall also promptly execute or cause to be executed and
shall deliver to Agent any and all documents, instruments and agreements to give
effect to or carry out the terms or intent of the Loan Documents.
 
 
27

--------------------------------------------------------------------------------

 
SECTION 6.   COLLATERAL ADMINISTRATION
 
6.1. General.
 
6.1.1. Location of Collateral.  Except as otherwise permitted below in this
subsection 6.1.1, all Collateral will at all times be kept by Borrowers at one
or more of the business locations set forth in Schedule 6.1.1 hereto, as updated
by Borrowers by providing prompt written notice to Agent of any new
location.  With respect to any Inventory of Borrowers located in the United
States but stored or consigned on real property not owned or leased by a
Borrower, the applicable Borrower shall use commercially reasonable efforts to
obtain a Bailee Certificate from the owner of such real property.  Borrowers
shall not be required to comply with the provisions of this subsection 6.1.1
(a) in respect of any location at which no Collateral other than Inventory
having a value of less than $250,000 is kept, and (b) in respect of Inventory
which is in transit.
 
6.1.2. Insurance of Collateral.  Borrowers shall maintain insurance (subject to
customary deductibles) with financially sound and reputable insurance carriers
upon their properties and assets and with respect to the business of Borrowers
against such risks and in such amounts as is customary for similar businesses
(it being understood that Borrowers' insurance complies with the foregoing
requirements as of the Closing Date).  Each policy of property insurance
covering the Borrowers' inventory shall name Agent as loss payee as its interest
may appear and shall contain a clause requiring the insurer to give not less
than 10 days' prior written notice to Agent in the event of cancellation of the
policy for nonpayment of premium and not less than 30 days' prior written notice
to Agent in the event of cancellation of the policy for any other reason and a
clause reasonably satisfactory to Agent to the effect that the interest of Agent
shall not be impaired or invalidated by any act or neglect of any Borrower or
any of its Subsidiaries.  On the Closing Date and within 30 days after each
renewal or replacement of the policies required to be carried hereby, Borrowers
shall deliver to Agent an insurance certificate in form and substance reasonably
satisfactory to Agent.  Unless Borrowers provide Agent with the insurance
certificate required by this subsection 6.1.2, in addition to the other rights
and remedies Agent or Lenders may have, Agent may purchase insurance (subject to
customary deductibles) at Borrowers' expense to protect Agent's interests in the
Collateral for the benefit of the Secured Parties.  Agent shall cancel such
insurance promptly following receipt of satisfactory evidence that Borrowers
have obtained insurance as required by this Agreement.
 
6.1.3. Protection of Collateral.  Neither Agent nor any Lender shall be liable
or responsible in any way for the safekeeping of any of the Collateral or for
any loss or damage thereto (except for reasonable care in the custody thereof
while any Collateral is in Agent's or any Lender's actual possession) or for any
diminution in the value thereof, or for any act or default of any warehouseman,
carrier, forwarding agency or other person whomsoever, but, as among Borrowers,
Agent and Lenders, the same shall be at Borrowers' sole risk.
 
6.2. Administration of Accounts.
 
6.2.1. Records, Schedules and Assignments of Accounts.  Borrowers shall keep
accurate and complete records of their Accounts and all payments and collections
thereon.
 
 
28

--------------------------------------------------------------------------------

 
6.2.2. Account Verification.  Any of Agent's officers, employees or agents shall
have the right, at any time or times hereafter, in the name of Agent, any
designee of Agent or any Borrower, to verify the validity, amount or any other
matter relating to any Accounts by mail, telephone, electronic communication or
otherwise; provided, that so long as no Default or Event of Default exists, any
verification of Accounts by Agent shall be telephonically in the presence of a
representative of a Borrower.  Borrowers shall cooperate fully with Agent in an
effort to facilitate and promptly conclude any such verification process.
 
6.2.3. Maintenance of Dominion Account.  Borrowers shall establish Deposit
Accounts with Wells Fargo, subject to Blocked Account Agreements (each such
Deposit Account subject to a Blocked Account Agreement, a "Dominion
Account").  Each Blocked Account Agreement shall provide that Wells Fargo shall
comply with instructions originated by Agent directing disposition of the funds
in the applicable Dominion Account or Accounts without further consent by the
applicable Borrower, and that, following receipt by it of a notice of exclusive
control (a "Notice of Exclusive Control") from Agent, (a) such bank shall not
permit any funds or other assets to be transferred or withdrawn by any Borrower
from such Dominion Account or Accounts, (b) such bank shall only comply with the
instructions of Agent and no longer comply with instructions of any Borrower in
respect of such Dominion Account or Accounts, and (c) such bank shall transfer
all payments or other remittances received in the Dominion Account or Accounts
to Agent's account for application on account of the Obligations as provided in
subsection 3.2.1 and Section 3.4.  Agent agrees that (x) it shall not deliver a
Notice of Exclusive Control unless a Default or Event of Default has occurred
and is continuing at the time and (y) it shall provide Borrower Representative
with prompt notice of its delivery of a Notice of Exclusive Control, which
notice shall include a statement specifying with particularity that a Default or
Event of Default has occurred and is continuing and the nature of the Default or
Event of Default; provided that the failure of Agent to deliver such notice to
Borrowers shall not in any manner affect the validity and enforceability of any
Notice of Exclusive Control; and provided, further that Agent's exclusive
control shall be rescinded at such time no Default or Event of Default shall
have occurred and be continuing for a period of 30 consecutive days.  Agent
shall have no obligation to deliver a Notice of Exclusive Control.  Agent
assumes no responsibility for such blocked account arrangements, including any
claim of accord and satisfaction or release with respect to deposits accepted by
any bank thereunder.  Borrower shall close all of (i) the Deposit Accounts
listed on Schedule 6.2.3(i) (the "Existing Collection Accounts") on or before
September 30, 2010 and (ii) the Deposit Accounts listed on Schedule 6.2.3(ii)
(the "Existing Disbursement Accounts") on or before February 16, 2011.
 
 
29

--------------------------------------------------------------------------------

 
6.2.4. Collection of Accounts, Proceeds of Collateral.  Each Borrower agrees
that all invoices rendered on and after August 15, 2010 and other requests made
by any Borrower on or after August 15, 2010 for payment in respect of Accounts
shall contain a written statement directing payment in respect of such Accounts
to be paid to a lockbox or Dominion Account established pursuant to
subsection 6.2.3.  At any time on or after August 15, 2010, if a Borrower
receives remittances on account of Accounts or any Proceeds of Collateral
(including, without limitation, insurance proceeds) other than by direct payment
to a Dominion Account, such Borrower shall cause such remittances or Proceeds to
be deposited in a Dominion Account as soon as practicable.  If an Event of
Default exists, any direct payments to an Existing Account shall be transferred
to a Dominion Account within one Business Day of receipt thereof.  Agent retains
the right at all times after the occurrence and during the continuance of an
Event of Default to notify Account Debtors that Borrowers' Accounts have been
assigned to Agent and to collect Borrowers' Accounts directly in its own name,
or in the name of Agent's agent, and to charge the collection costs and
expenses, including attorneys' fees, to Borrowers.
 
6.2.5. Taxes.  If an Account includes a charge for any tax payable to any
Governmental Authority, Agent is authorized, in its sole discretion, after the
occurrence and during the continuance of an Event of Default, to pay the amount
thereof to the proper Governmental Authority for the account of the applicable
Borrower and to charge Borrowers therefor, except for taxes that (i) are being
actively contested in good faith and by appropriate proceedings and with respect
to which Borrowers maintain reserves on its books therefor in accordance with
GAAP and (ii) would not reasonably be expected to result in any Lien other than
a Permitted Lien.  In no event shall Agent or any Lender be liable for any taxes
to any Governmental Authority that may be due by any Borrower.
 
 
30

--------------------------------------------------------------------------------

 
6.2.6. Controlled Investment Accounts.  Agent agrees that it shall not exercise
control over any Controlled Investment Account or give any entitlement orders or
other instructions or directions to any securities intermediary or any bank with
respect to securities or funds in any Controlled Investment Account unless a
Default or Event of Default has occurred and is continuing; provided, that
Agent's control shall be rescinded at such time no Default or Event of Default
shall have occurred and be continuing for a period of 30 consecutive days.
 
6.3. Administration of Inventory.
 
Borrowers shall keep records of their Inventory which records shall be complete
and accurate in all material respects, and shall conduct a physical inventory no
less frequently than annually.
 
6.4. Payment of Charges.
 
All amounts properly chargeable to Borrowers under this Section 6 shall be
Obligations, shall be payable on demand and shall bear interest from the date
such advance was made until paid in full at the rate applicable to Base Rate
Portions from time to time.
 
SECTION 7.   REPRESENTATIONS AND WARRANTIES
 
7.1. General Representations and Warranties.
 
To induce Agent and each Lender to enter into this Agreement and to make
advances hereunder, Borrowers represent and warrant to Agent and each Lender, on
a joint and several basis, that:
 
7.1.1. Organization, Existence and Qualification.  Each Loan Party is a
corporation, general partnership, limited partnership, or limited liability
company, as applicable, duly organized, validly existing and in good standing
under the laws of the jurisdiction of its incorporation or organization.  Each
Loan Party is duly qualified and is authorized to do business and is in good
standing as a foreign limited liability company, limited partnership or
corporation, as applicable, in all states and jurisdictions in which the failure
of such Loan Party to be so qualified would reasonably be expected to have a
Material Adverse Effect.
 
 
31

--------------------------------------------------------------------------------

 
7.1.2. Power and Authority; No Conflict.  Each Loan Party has all requisite
power and authority to conduct its business as currently conducted and own its
Property and is duly authorized and empowered to enter into, execute, deliver
and perform each of the Loan Documents to which it is a party.  The execution,
delivery and performance by each Loan Party of each of the Loan Documents to
which it is a party have been duly authorized by all necessary corporate or
other relevant action and do not and will not:  (i) contravene, violate or
result in a breach of or default under (a) any Loan Party's charter, articles or
certificate of incorporation, certificate of formation, bylaws, limited
liability company or partnership agreement, or other organizational documents
(as the case may be), (b) any provision of any law, rule, regulation, order of
any Governmental Authority, writ, judgment, injunction, decree, determination or
award in effect having applicability to such Loan Party, the violation of which
would reasonably be expected to have a Material Adverse Effect, or (c) any
indenture or loan or credit agreement or any other agreement, lease or
instrument binding on a Loan Party or its Properties, the breach of or default
under which would reasonably be expected to have a Material Adverse Effect; or
(ii) result in, or require, the creation or imposition of any Lien (other than
Permitted Liens) upon or with respect to any of the Collateral now owned or
hereafter acquired by such Loan Party.
 
7.1.3. Legally Enforceable Agreement.  This Agreement is, and each of the other
Loan Documents when executed and delivered will be, a legal, valid and binding
obligation of each Loan Party party hereto or thereto, enforceable against it in
accordance with its respective terms, except as such enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, fraudulent
conveyance, or fraudulent transfer laws, or other similar laws affecting
creditors' rights generally, and by general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law).
 
7.1.4. Organizational Structure.  Schedule 7.1.4 hereto contains, as of the date
of this Agreement, a true and complete organizational structure chart of the
Loan Parties and their respective Subsidiaries, which organizational structure
chart includes the exact legal name of each Loan Party and each of its
Subsidiaries and the percentage of Voting Stock owned by each owner of Voting
Stock of each such entity (other than Century).
 
7.1.5. Names; Organization.  Except as set forth on Schedule 7.1.5, none of
Borrowers has within the five years immediately preceding the Closing Date (a)
used any legal, fictitious or trade names, or (b) been the surviving entity of a
merger or consolidation or acquired all or substantially all of the assets of
any Person.  Each of each Borrower's state(s) of incorporation or organization,
Type of Organization and Organizational I.D. Number is set forth on Schedule
7.1.5.
 
7.1.6. Business Locations; Inventory.  Each of each Borrower's chief executive
office, location of books and records and other places of business are as listed
on Schedule 6.1.1 hereto, as updated from time to time by Borrowers in
accordance with the provisions of subsection 6.1.1.  Except as shown on Schedule
6.1.1 hereto, as updated from time to time by Borrowers in accordance with the
provisions of subsection 6.1.1, no Inventory with a value in excess of $250,000
is stored with a bailee, distributor, warehouseman or similar party, nor is any
Inventory consigned to any Person.
 
7.1.7. Title to Properties; Priority of Liens.  Each Borrower has good title to
all of the Collateral owned by it from time to time free and clear of all Liens
except Permitted Liens.  The provisions of this Agreement and the other Loan
Documents create valid Liens on the Collateral in favor of Agent, for the
ratable benefit of the Secured Parties, and upon the filing of the financing
statements and the consummation of the other actions listed on Schedule 7.1.7
hereto, such Liens on the Collateral shall be perfected Liens having priority
over all other Liens on the Collateral other than Permitted Liens having
priority by operation of law.
 
 
32

--------------------------------------------------------------------------------

 
7.1.8. Financial Statements; Absence of Material Adverse Change; Fiscal
Year.  Borrowers have delivered to Agent the (a) audited financial statements of
Century and its Subsidiaries as of December 31, 2009, on a Consolidated basis
prepared in accordance with GAAP, (b) unaudited interim financial statements of
Century and its Subsidiaries as of March 31, 2010, on a Consolidated basis
prepared in accordance with GAAP, and (c) unaudited interim financial statements
of Borrowers and Guarantors as of May 31, 2010, on a consolidating basis.  All
such financial statements present fairly in all material respects the financial
positions of such Persons at such dates and the results of such Persons'
operations for such periods.  As of the date of this Agreement, since December
31, 2009, there has been no material adverse change in the financial position of
Century and its Subsidiaries, taken as a whole.  The fiscal year of each
Borrower and Guarantor ends on December 31 of each year.
 
7.1.9. Full Disclosure.  Neither the Loan Documents nor the financial statements
made or delivered by any Loan Party to Agent or any Lender on or prior to the
date of this Agreement contain any untrue statement of a material fact or omit a
material fact necessary to make such statements or information not misleading in
light of the circumstances under which such statements were made; provided that
with respect to any projections furnished to Agent or the Lenders, Borrowers
represent only that such information was prepared in good faith based upon
assumptions and estimates believed by Borrowers to be reasonable at the time
made in light of the circumstances when made, it being recognized by Agent and
the Lenders that such projections as to future events are not to be viewed as
facts and that actual results during the period or periods covered by any such
projections may differ from the projected results by a material amount.
 
7.1.10. Solvency.  Each Loan Party (other than an Insignificant Subsidiary) is,
and, after giving effect to the initial Loans and any other Loans made hereunder
and the initial Letters of Credit and any other Letters of Credit to be issued
hereunder and all related transactions, will be, Solvent.
 
7.1.11. Taxes.  Each Borrower (a) has filed all federal, state and local tax
returns and other reports relating to taxes it is required by law to file and
except for any such filing the failure of which to file would not reasonably be
expected to have a Material Adverse Effect, and (b) has paid, or made provision
for the payment of, all taxes, assessments, fees, levies and other governmental
charges upon it, its income and Properties, except for (i) any such payment or
provision the failure of which to pay or make would not reasonably be expected
to have a Material Adverse Effect, and (ii) taxes that are being actively
contested in good faith and by appropriate proceedings and with respect to which
such Borrower maintains reserves on its books therefor in accordance with GAAP.
 
7.1.12. Intellectual Property Relating to Inventory.  Each Borrower owns,
possesses or licenses or has the right to use all material Intellectual Property
necessary in such Borrower's reasonable judgment for the production, processing,
use, and sale or other disposition of its Inventory (its "Inventory IP") without
any known infringement upon the intellectual property rights of others, except
for any such infringement that as would not reasonably be expected to have a
Material Adverse Effect.
 
7.1.13. Governmental Consents.  Each Loan Party has, and is in good standing
with respect to, all governmental consents, approvals, licenses, authorizations,
permits, certificates, inspections and franchises necessary to continue to
conduct its business as heretofore or proposed to be conducted by it and to own
or lease and operate its Properties as now owned or leased by it, except where
any failure to so possess, have, or maintain any of the foregoing would not
reasonably be expected to have a Material Adverse Effect.
 
 
33

--------------------------------------------------------------------------------

 
7.1.14. Compliance with Laws.  Each Loan Party has duly complied, and its
Properties, business operations and leaseholds are in compliance with, the
provisions of all federal, state and local laws, rules and regulations
applicable to such Borrower, its Properties or the conduct of its business,
except for any such non-compliance that would not reasonably be expected to have
a Material Adverse Effect.  There have been no citations, notices or orders of
noncompliance with any applicable laws issued by any Governmental Authority to
any Loan Party under any such law, rule or regulation, except for any such
citations, notices or orders in respect of noncompliance the failure to comply
with which would not reasonably be expected to have a Material Adverse Effect.
 
7.1.15. Restrictive Agreements.  No Loan Party is a party to or subject to any
Restrictive Agreements.
 
7.1.16. Litigation.  Except as set forth on Schedule 7.1.16 hereto or in
Century's form 10-K or any form 10-Q filed with the SEC on or after March 31,
2010 and before the Closing Date, there are no actions, suits, proceedings or
investigations pending, or to the knowledge of any Borrower, threatened, against
or directly affecting any Loan Party, or the business, operations, Properties,
prospects, profits or condition of any Loan Party, which, individually or in the
aggregate would reasonably be expected to be adversely determined, and, if
adversely determined, would reasonably be expected to have a Material Adverse
Effect.  No Loan Party is in default with respect to any order, writ,
injunction, judgment, decree or rule of any Governmental Authority, which
default, individually or in the aggregate, if not cured, would reasonably be
expected to have a Material Adverse Effect.
 
7.1.17. ERISA.  No ERISA Event has occurred or is reasonably expected to occur
that, when taken together with all other ERISA Events that have occurred, would
reasonably be expected to have a Material Adverse Effect.
 
7.1.18. No Defaults.  As of the Closing Date, no event has occurred and no
condition exists which would, upon or after the execution and delivery of the
Loan Documents or any Loan Party's performance hereunder, constitute a Default
or an Event of Default.
 
7.1.19. Related Businesses.  As of the Closing Date, Borrowers are primarily
engaged in the business of producing value-added and standard-grade primary
aluminum products, bauxite mining, and alumina refining and businesses and
activities related thereto.
 
7.1.20. Margin Regulations.  No Loan Party is engaged in the business of
purchasing or selling Margin Stock or extending credit for the purpose of
purchasing or carrying Margin Stock.
 
7.1.21. Regulated Entities.  No Borrower, nor any Subsidiary of any Borrower, is
an "investment company" within the meaning of the Investment Company Act of
1940.  No Borrower or Subsidiary of any Borrower is subject to regulation under
the Public Utility Holding Company Act of 1935, the Federal Power Act, or the
Interstate Commerce Act.
 
 
34

--------------------------------------------------------------------------------

 
7.1.22. Patriot Act.  To the extent applicable, each Loan Party is in
compliance, in all material respects, with the (a) Trading with the Enemy Act,
as amended, and each of the foreign assets control regulations of the United
States Treasury Department (31 CFR, Subtitle B, Chapter V, as amended) and any
other enabling legislation or executive order relating thereto, and (b) Uniting
and Strengthening America by Providing Appropriate Tools Required to Intercept
and Obstruct Terrorism (USA Patriot Act of 2001) (the "Patriot Act").  No part
of the proceeds of the loans made hereunder will be used by any Loan Party or
any of their Affiliates, directly or indirectly, for any payments to any
governmental official or employee, political party, official of a political
party, candidate for political office, or anyone else acting in an official
capacity, in order to obtain, retain or direct business or obtain any improper
advantage, in violation of the United States Foreign Corrupt Practices Act of
1977, as amended.
 
7.1.23. Century Kentucky, Inc.  Century Kentucky, Inc. has no business
operations, assets (other than amounts due from affiliates) or activities, other
than those incidental to the conduct of its business as a holding company.
 
7.2. Reaffirmation of Representations and Warranties.
 
Borrowers acknowledge that each Loan request made or deemed made hereunder shall
constitute Borrowers' reaffirmation, as of the date of each such Loan request,
of the truth and correctness in all material respects of each representation and
warranty made or furnished to Agent or any Lender by or on behalf of any Loan
Party in each of the Loan Documents (except to the extent any such
representation or warranty expressly relates to an earlier date, in which case
such reaffirmation shall be of the truth and correctness in all material
respects of such representation or warranty as of such earlier date).
 
7.3. Survival of Representations and Warranties.
 
All representations and warranties of Borrowers contained in this Agreement or
any of the other Loan Documents shall survive the execution, delivery and
acceptance thereof by Agent and each Lender and the parties thereto and the
closing of the transactions described therein or related thereto.
 
SECTION 8.   COVENANTS AND CONTINUING AGREEMENTS
 
8.1. Affirmative Covenants.
 
During the Term, and thereafter for so long as there are any Obligations
outstanding (other than contingent indemnity and expense reimbursement
obligations for which no claim has been made) and the Revolving Loan Commitments
have not been terminated, Borrowers jointly and severally covenant that they
shall, unless otherwise consented to by Majority Lenders in writing in
accordance with subsection 12.2.1:
 
8.1.1. Visits and Inspections.  Subject to the limitations set forth in
Section 2.6 and Section 6 permit representatives of Agent, and during the
continuance of any Default or Event of Default any Lender, from time to time, as
often as may be reasonably requested, but only during normal business hours and
without undue interruption of normal business activities, to visit and inspect
the facilities of each Loan Party, inspect and make extracts from its books and
records, appraise the Collateral, and discuss with its officers, each Loan
Party's business, assets, liabilities, financial condition and results of
operations.  Agent, if no Default or Event of Default then exists, shall give
the Loan Parties reasonable prior written notice of any such inspection.
 
 
35

--------------------------------------------------------------------------------

 
8.1.2. Notices.  Promptly, and in any event within three Business Days after a
Responsible Officer of any Borrower obtains knowledge thereof, notify Agent in
writing of the occurrence of (i) any Default or Event of Default, and (ii) any
development that has had, or would reasonably be expected to have, a Material
Adverse Effect.
 
8.1.3. Records and Books; Financial Statements.  Keep adequate records and books
of account with respect to its business activities in which proper entries are
made in accordance with customary accounting practices reflecting its financial
transactions; and cause to be prepared and furnished to Agent, the following:
 
(a) not later than 90 days after the close of each fiscal year of Borrowers,
(A) unqualified (except for a qualification for a change in accounting
principles with which the accountant concurs) audited financial statements (such
financial statements to include a balance sheet, income statement, and statement
of cash flow) of Century and its Subsidiaries as of the end of such year, on a
Consolidated basis, certified by Deloitte & Touche or another firm of
independent certified public accountants of recognized standing selected by
Borrowers and reasonably acceptable to Agent (which financial statements
(1) shall be prepared in accordance with GAAP, applied on a consistent basis,
unless Borrowers' certified public accountants concur in any change therein and
such change is disclosed to Agent and is consistent with GAAP, and (2) shall not
contain any paragraph of emphasis or explanatory note calling in to question the
ability of Century to continue as a going concern), (B) unaudited financial
statements (consisting of a balance sheet and income statement) of Borrowers and
Guarantors for such fiscal year, on a consolidating basis (it being understood
that the Hawesville Entities shall be presented as a single consolidating
entity) certified by a Financial Officer of Century as fairly presenting in all
material respects the financial position and results of operations of Borrowers
and Guarantors for such fiscal year, subject only to changes from audit and
year-end adjustments and except that such statements need not contain notes, it
being understood that the income statement and balance sheet shall show
eliminations/reclassifications on a consolidated basis for Borrowers and
Guarantors to the consolidated income statement of Borrowers and Guarantors, and
(C) unaudited financial statements (consisting of a balance sheet and income
statement) of Century and its Subsidiaries for such fiscal year, on a
consolidating basis (it being understood that the Hawesville Entities shall be
presented as a single consolidating entity) certified by a Financial Officer of
Century as fairly presenting in all material respects the financial position and
results of operations of Century and its applicable Subsidiaries for such fiscal
year, subject only to changes from audit and year-end adjustments and except
that such statements need not contain notes, it being understood that the income
statement and balance sheet shall show eliminations/reclassifications on a
consolidated basis for Century and its Subsidiaries to the consolidated income
statement and balance sheet of Century;
 
 
36

--------------------------------------------------------------------------------

 
(b) not later than 45 days after the end of Borrowers' first three fiscal
quarters of each fiscal year and 60 days after the end of Borrowers' last fiscal
quarter of each fiscal year, (A) unaudited interim financial statements
(consisting of a balance sheet, income statement and statement of cash flow) of
Century and its Subsidiaries, on a Consolidated basis (which financial
statements shall be prepared in accordance with GAAP, applied on a consistent
basis, unless Borrowers' certified public accountants concur in any change
therein and such change is disclosed to Agent and is consistent with GAAP),
(B) unaudited interim financial statements (consisting of a balance sheet and
income statement) of Borrowers and Guarantors, on a consolidating basis (it
being understood that the Hawesville Entities shall be presented as a single
consolidated entity), in each case as of the end of such fiscal quarter and for
the portion of the fiscal year then elapsed, and in each case certified by a
Financial Officer of Century as fairly presenting in all material respects the
financial position and results of operations of Borrowers and Guarantors for
such fiscal quarter and period subject only to changes from minor elimination
adjustments and audit and year-end adjustments and except that such statements
need not contain notes, it being understood that the income statement and
balance sheet shall show eliminations/reclassifications on a consolidated basis
for Borrowers and Guarantors to the consolidated income statement of Borrowers
and Guarantors; and (C) unaudited interim financial statements (consisting of a
balance sheet and income statement) of Century and its Subsidiaries, on a
consolidating basis (it being understood that the Hawesville Entities shall be
presented as a single consolidated entity), in each case as of the end of such
fiscal quarter and for the portion of the fiscal year then elapsed, and in each
case certified by a Financial Officer of Century as fairly presenting in all
material respects the financial position and results of operations of Century
and its applicable Subsidiaries for such quarter and period subject only to
changes from audit and year-end adjustments and except that such statements need
not contain notes, it being understood that the income statement and balance
sheet shall show eliminations/reclassifications on a consolidated basis for
Century and its Subsidiaries to the consolidated income statement and balance
sheet of Century;
 
(c) not later than 30 days after the end of each month, including the last month
of Borrowers' fiscal year, unaudited interim financial statements (consisting of
a balance sheet and income statement) (A) of Century and its Subsidiaries as of
the end of such month on a Consolidated basis, certified by a Financial Officer
of Century and fairly presenting in all material respects the financial position
and results of operations of Century and its applicable Subsidiaries for such
month and period subject only to changes from audit and year-end adjustments and
except that such statements need not contain notes, (B) of Borrowers and
Guarantors, on a consolidating basis (it being understood that the Hawesville
Entities shall be presented as a single consolidated entity), in each case as of
the end of such month and for the portion of the fiscal year then elapsed, and
in each case certified by a Financial Officer of Century as fairly presenting in
all material respects the financial position and results of operations of
Borrowers and Guarantors for such month and period subject only to changes from
minor elimination adjustments and audit and year-end adjustments and except that
such statements need not contain notes, it being understood that the income
statement and balance sheet shall show eliminations/reclassifications on a
consolidated basis for Borrowers and Guarantors to the consolidated income
statement of Borrowers and Guarantors, and (C) of Century and its Subsidiaries,
on a consolidating basis (it being understood that the Hawesville Entities shall
be presented as a single consolidated entity), in each case as of the end of
such month and for the portion of the fiscal year then elapsed, and in each case
certified by a Financial Officer of Century as fairly presenting in all material
respects the financial position and results of operations of Century and its
applicable Subsidiaries for such month and period subject only to changes from
audit and year-end adjustments and except that such statements need not contain
notes, it being understood that the income statement and balance sheet shall
show eliminations/reclassifications on a consolidated basis for Century and its
Subsidiaries to the consolidated income statement and balance sheet of Century;
provided, that any certification required to be delivered pursuant to this
subsection (c) shall be qualified in that the Financial Officer of Century shall
make no representation as to any elimination adjustments included in such
financial statements.
 
 
37

--------------------------------------------------------------------------------

 
(d) promptly after the sending or filing thereof, as the case may be, copies of
any proxy statements, financial statements or reports of a financial nature
which Borrower Representative has made available to its Securities holders
generally and copies of any regular, periodic and material special reports or
registration statements which Borrower Representative or any of its Subsidiaries
files with the SEC or any Governmental Authority which may be substituted
therefor or any national securities exchange; and
 
(e) promptly after request, such other data and information (financial and
otherwise) as Agent or a Lender may reasonably request from time to time,
bearing upon or related to the Collateral or Borrowers' financial condition or
results of operations.
 
Information required to be furnished pursuant to subsections 8.1.3(a), (b) and
(d) above shall be deemed to have been delivered on the date on which Century
provides notice to Agent that such information has been posted on Century's
website on the Internet at the website address listed on the signature pages
hereof, at sec.gov/edaux/searches.htm or at another website identified in such
notice and accessible by Lenders without charge; provided that (A) such notice
may be included in a certificate delivered pursuant to subsection 8.1.3(b), and
(B) Borrowers shall deliver paper copies of the information referred to in
subsections 8.1.3(a), (b) and (d) to Agent if Agent requests delivery thereof.
 
Concurrently with furnishing the financial statements described in subsections
8.1.3(a), (b) and (c), or more frequently if reasonably requested by Agent,
Borrowers shall cause to be prepared and furnished to Agent a Compliance
Certificate.
 
8.1.4. Borrowing Base Certificates.  On or before the 15th day of each fiscal
month of Borrowers, Borrower Representative shall deliver to Agent a Borrowing
Base Certificate as of the last day of the immediately preceding fiscal
month.  Each Borrowing Base Certificate shall contain a schedule providing
details for any FIFO reserve or LCM (lower of cost or market)
adjustments.  Within 45 days after the end of each fiscal quarter of Century,
Borrowers shall provide a reconciliation of the FIFO reserves and LCM
adjustments reflected in the Borrowing Base Certificate as of the end of such
fiscal quarter to the FIFO reserves and LCM adjustments reflected on Century's
consolidated balance sheet as of the last day of such fiscal quarter, together
with such other information as Agent shall reasonably request to substantiate
the FIFO reserves and LCM adjustments reflected in the Borrowing Bases delivered
during such fiscal quarter.  If Borrowers deem it advisable, Borrowers may
execute and deliver to Agent Borrowing Base Certificates more frequently than as
required pursuant to this subsection 8.1.4.  Borrowers shall also deliver to
Agent the reports set forth on Schedule 8.1.4 at the times specified therein.
 
 
38

--------------------------------------------------------------------------------

 
8.1.5. Projections.  No later than the first day of each fiscal year of Century,
deliver to Agent Projections for Century and its Subsidiaries, on a Consolidated
basis, and for Borrowers and Guarantors, on a Consolidated basis, covering such
fiscal year on a month-by-month basis.
 
8.1.6. Taxes and Other Obligations.  (a) File when due all tax returns and other
reports which any of them are required to file and the failure of which to file
would reasonably be expected, individually or in the aggregate, to have a
Material Adverse Effect; (b) pay, or provide for the payment when due of, all
taxes, fees, assessments and other governmental charges against it or upon its
property, income and franchises, the failure of which to pay would reasonably be
expected, individually or in the aggregate, to have a Material Adverse Effect;
and (c) pay when due all Indebtedness owed by it and all claims of materialmen,
mechanics, carriers, warehousemen, landlords, processors and other like Persons,
and all other indebtedness owed by it and perform and discharge in a timely
manner all other obligations undertaken by it, in each case the failure of which
to pay, perform, or discharge would reasonably be expected, individually or in
the aggregate, to have a Material Adverse Effect.
 
8.1.7. Legal Existence and Good Standing.  Maintain their respective legal
existences and qualifications and good standing in all jurisdictions in which
the failure to maintain such existence and qualification or good standing would
reasonably be expected, individually or in the aggregate, to have a Material
Adverse Effect.
 
8.1.8. Compliance with Law.  Comply with all Requirements of Law of any
Governmental Authority having jurisdiction over them or their businesses except
where the failure to comply with such Requirements of Law would not reasonably
be expected to have a Material Adverse Effect.
 
8.1.9. Maintenance of Property and Licenses.  (a) Maintain all of their Property
material to the conduct of their businesses in good operating condition and
repair, ordinary wear and tear excepted, and (b) obtain and maintain in effect
at all times all franchises, governmental authorizations, Intellectual Property
rights, licenses, and permits, in each case which are necessary for them to own
their Property or conduct their business, except where the failure to obtain
and/or maintain any of the foregoing would not be reasonably expected to have a
Material Adverse Effect.
 
8.1.10. Liquidity.  Maintain at all times Liquidity of at least the Applicable
Minimum Liquidity Amount.
 
8.2. Negative Covenants.
 
During the Term, and thereafter for so long as there are any Obligations
outstanding (other than contingent indemnity and expense reimbursement
obligations for which no claim has been made) and the Revolving Loan Commitments
have not been terminated, Borrowers covenant that they shall not, unless
otherwise consented to by Majority Lenders in writing in accordance with
subsection 12.2.1:
 
 
39

--------------------------------------------------------------------------------

 
8.2.1. Mergers; Consolidations; Acquisitions; Structural Changes.  Merge or
consolidate with any Person; nor change their states of incorporation or
organization, Types of Organization or Organizational I.D. Numbers; nor change
their legal names; nor acquire all or any substantial part of the Properties of
any Person, except for:
 
(i) (a) mergers of any Loan Party into a Borrower where the Borrower is the
surviving entity and (b) mergers of any Person into a Borrower where the
Borrower is the surviving entity, so long as such merger constitutes an
investment that satisfies the criteria of clause (xii) of the definition of
Restricted Investment;
 
(ii) acquisitions of assets consisting of fixed assets or real Property that
constitute Capital Expenditures;
 
(iii) acquisitions by a Borrower of all or any substantial part of the
Securities or assets of (a) any Loan Party or (b) any Person, so long as such
acquisition constitutes an investment that satisfies the criteria of clause
(xii) of the definition of Restricted Investment; and
 
(iv) changes in legal name, state of incorporation or organization, Type of
Organization or Organizational I.D. made after 30 days' prior written notice to
Agent.
 
8.2.2. Indebtedness.  Create, incur, assume, or suffer to exist any
Indebtedness, except:
 
(i) Obligations owing to Agent or any Lender under this Agreement or any of the
other Loan Documents;
 
(ii) Indebtedness existing on the date of this Agreement and listed on Schedule
8.2.2;
 
(iii) Permitted Purchase Money Indebtedness and Capital Lease Obligations (to
the extent permitted by the definition of Permitted Purchase Money
Indebtedness);
 
(iv) contingent liabilities arising out of endorsements of checks and other
negotiable instruments for deposit or collection in the ordinary course of
business;
 
(v) Guaranties of any Indebtedness permitted hereunder;
 
(vi) Indebtedness in respect of intercompany loans that do not constitute
Restricted Investments under clauses (i), (ii) or (xii) of the definition of
Restricted Investment;
 
(vii) Indebtedness consisting of the deferred purchase price for power or
insurance premiums pursuant to any provision in a power contract or insurance
policy (or related agreement) that permits payment of a portion thereof to be
deferred;
 
 
40

--------------------------------------------------------------------------------

 
(viii) Indebtedness incurred to repurchase stock to the extent permitted by
subsection 8.2.5;
 
(ix) Derivative Obligations entered into for bona fide hedging purposes and not
for speculative purposes;
 
(x) Indebtedness to the extent not included in clauses (i) through (ix) above,
which is permitted under Section 4.06 of the Indenture as in effect on the date
of this Agreement; and
 
(xi) renewals, extensions, and refinancings of Indebtedness permitted by this
subsection 8.2.2; provided that any such renewal, extension, or refinancing is
in an aggregate principal amount not greater than the principal amount of, and
is on terms no less favorable taken as a whole to any Borrower obligated
thereunder, including as to weighted average maturity and final maturity, than
the Indebtedness being renewed, extended, or refinanced.
 
Borrowers shall cause any agreements in respect of indebtedness secured by any
Borrower's real property to contain provisions permitting Agent to access the
premises in connection with the exercise of its remedies upon default (such
provisions to be consistent with the provisions attached hereto as Exhibit J).
 
8.2.3. Affiliate Transactions.  Enter into, or be a party to, or permit any
Guarantor to enter into or be a party to, any transaction with any Affiliate of
Borrower, including any agreement or arrangement for payment of management,
consulting or similar fees, except if such transaction would be permitted to be
entered into by Century or its "Restricted Subsidiaries" pursuant to
Section 4.14 of the Indenture as in effect on the date of this Agreement.
 
8.2.4. Limitation on Liens.  Create or suffer to exist any Lien upon any of the
Collateral, except (each of the following, a "Permitted Lien"):
 
(i) Liens at any time granted in favor of Agent for the benefit of the Secured
Parties;
 
(ii) Liens for taxes, assessments or governmental charges (excluding any Lien
imposed pursuant to any of the provisions of ERISA) which are not yet due, or
which are being contested in good faith and by appropriate proceedings, and for
which the applicable Borrower maintains reserves on its books in accordance with
GAAP;
 
(iii) Liens arising in the ordinary course of the business of any Borrower by
operation of law or regulation (including liens of carriers, warehousemen,
mechanics, materialmen and other like Liens), (A) securing obligations that are
not overdue by more than 30 days or which are being contested in good faith by
appropriate proceedings and for which the affected Borrower maintains reserves
on its books in accordance with GAAP and (B) which Liens do not, in the
aggregate, materially detract from the value of the Collateral of such Borrower
or materially impair the use thereof in the operation of the business of such
Borrower;
 
 
41

--------------------------------------------------------------------------------

 
(iv) Liens existing on the date of this Agreement and identified on Schedule
8.2.4;
 
(v) Liens, claims, demands and arrangements under the Mt. Holly Owners
Agreement, so long as such Liens, claims, demands and arrangements (A) arise by
operation of law for storage or processing fees, (B) do not relate to the
Accounts, and (C) to the extent they relate to Inventory of Borrowers, such
Liens, claims, demands and arrangements are subject to a Bailee Certificate
between Agent and Mt. Holly Aluminum Company and a letter agreement between
Alumax of South Carolina, Inc., Agent and Berkeley Aluminum;
 
(vi) Liens incurred or deposits made in the ordinary course of business in
connection with (A) workers' compensation, social security, unemployment
insurance, pension and other like laws or (B) contracts, leases, statutory
obligations, work in progress advances, bids, tenders, indemnity or performance
bonds and other similar obligations incurred in the ordinary course of business
and which are not incurred in connection with the borrowing of money or the
payment of the deferred purchase price of Property;
 
(vii) judgment Liens that do not give rise to an Event of Default under
subsection 10.1.13;
 
(viii) rights of setoff or bankers' liens upon deposits of cash in favor of
banks or other depository institutions, solely to the extent incurred in
connection with the maintenance of such deposit accounts in the ordinary course
of business; and
 
(ix) such other Liens as Majority Lenders may hereafter approve in writing.
 
8.2.5. Distributions.  Declare or make, or permit any Guarantor to declare or
make, any Distributions, except for:
 
(i) Distributions by any Person to a Borrower;
 
(ii) Distributions paid solely in Securities of the Borrower or Guarantor making
the Distribution;
 
(iii) Distributions by Century which would be permitted to be made by Century
pursuant to Sections 4.07(b)(vi) and 4.07(b)(x) of the Indenture as in effect on
the date of this Agreement;
 
(iv) Distributions not included in paragraphs (i) through (iii) above; provided
that, (i) no Default or Event of Default has occurred and is continuing or would
be caused thereby and (ii) the total of (A) Availability, plus (B) immediately
available funds in bank accounts of the Borrowers and readily marketable
investments of the Borrowers of the type described in clauses (v) through (viii)
of the definition of the term "Restricted Investments" so long as such funds and
investments are maintained in Controlled Investment Accounts, is at least
$30,000,000 immediately following the proposed Distribution; and
 
 
42

--------------------------------------------------------------------------------

 
(v) the payment of Distributions within 60 days after the date of declaration
thereof, so long as no Default or Event of Default exists or would be caused
thereby, provided that the declaration thereof was permitted under this
subsection 8.2.5.
 
8.2.6. Intentionally Omitted.
 
8.2.7. Disposition of Collateral.  Sell, lease or otherwise dispose of any of
the Collateral to or in favor of any Person, except for:
 
(i) sales of Inventory in the ordinary course of business;
 
(ii) dispositions of Inventory that is damaged, obsolete, uneconomic,
off-specification, or no longer used or useful so long as Borrowers comply with
subsection 3.3.2 in connection with such disposition;
 
(iii) transfers solely among Borrowers; and
 
(iv) other dispositions expressly authorized by this Agreement.
 
8.2.8. Restricted Investment.  Make or have, or permit any Guarantor to make or
have, any Restricted Investment.
 
8.2.9. Organizational Documents.  Agree to, or suffer to occur, any amendment,
supplement or addition to its charter, articles or certificate of incorporation,
certificate of formation, partnership agreement, bylaws, limited liability
agreement, operating agreement or other organizational documents (as the case
may be), that would reasonably be expected to have a Material Adverse Effect.
 
8.2.10. Fiscal Year End.  Change its fiscal year end.
 
8.2.11. Business Conducted.  Engage, directly or indirectly, in any line of
business other than the businesses in which Borrowers are engaged on the Closing
Date and Related Businesses.
 
8.2.12. Restrictive Agreements.  Enter into any Restrictive Agreements.
 
8.2.13. Use of Proceeds.  Use any portion of the Loan proceeds, directly or
indirectly, for any purpose other than (i) the satisfaction of existing
Indebtedness of Borrowers, (ii) to issue standby or commercial letters of
credit, (iii) to finance permitted Capital Expenditures, (iv) to finance ongoing
working capital needs, and (v) for other general corporate purposes, including
any purpose expressly permitted by this Agreement.  Without limitation of the
foregoing provision, Borrowers shall not use any portion of the Loan proceeds,
directly or indirectly, (w) to purchase or carry Margin Stock, (x) to repay or
otherwise refinance indebtedness of any Borrowers or others incurred to purchase
or carry Margin Stock, (y) to extend credit for the purpose of purchasing or
carrying any Margin Stock, or (z) to acquire any security in any transaction
that is subject to Section 13 or 14 of the Exchange Act.
 
 
43

--------------------------------------------------------------------------------

 
8.2.14. Prepayments.  Except in connection with a refinancing permitted by
subsection 8.2.2(xi), optionally or voluntarily prepay any Indebtedness of any
Loan Party or optionally or voluntarily, redeem, defease, purchase, or otherwise
acquire any Indebtedness of any Loan Party, other than (i) the Obligations in
accordance with this Agreement, (ii) intercompany loans among the Borrowers
(including loan payments that flow or pass through a Guarantor to a Borrower)
permitted under Section 8.2.2(vi), or (iii) payments, redemptions, defeasances,
purchases or other acquisitions of Indebtedness if (A) no Default or Event of
Default has occurred and is continuing or would be caused thereby and (B) the
total of (1) Availability, plus (2) immediately available funds in bank accounts
of the Borrowers and readily marketable investments of the Borrowers of the type
described in clauses (v) through (viii) of the definition of the term
"Restricted Investments" so long as such funds and investments are maintained in
Controlled Investment Accounts, is at least $30,000,000 immediately following
such proposed payment, redemption, defeasance, purchase or other acquisition.
 
8.2.15. Transactions with Insolvent Insignificant Subsidiary.  Notwithstanding
anything contained herein or in the other Loan Documents to the contrary,
(i) make a loan or advance to, or other investment in (including by providing
any form of guaranty, letter of credit or other financial support), (ii) sell,
lease, license, assign, contribute or otherwise transfer any assets to,
(iii) make any distributions or payments to, or (iv) otherwise engage in, or
enter into, any transaction with, any  Insolvent Insignificant Subsidiary,
except that a Borrower may make loans, advances and other investments in any
such Insolvent Insignificant Subsidiary so long as such loan, advance or
investment would not be a Restricted Investment under clause (xii) of the
definition of Restricted Investment.
 
8.2.16. Restrictions on Insolvent Insignificant Subsidiary.  Notwithstanding
anything contained herein or in the other Loan Documents to the contrary, permit
an Insolvent Insignificant Subsidiary to, and no Insolvent Insignificant
Subsidiary shall be entitled to, borrow any Revolving Credit Loans or request
Letters of Credit for its account or receive any proceeds of Revolving Credit
Loans for its benefit.
 
8.2.17. Century Kentucky, Inc.  Permit Century Kentucky, Inc. to conduct
business operations or activities, or own any assets (other than amounts due
from affiliates), other than those incidental to the conduct of its business as
a holding company.
 
8.2.18. Post-Closing Covenants.
 
(a) On or before August 31, 2010, fail to deliver to Agent (i) a Bill and Hold
Agreement, or other documentation acceptable to Agent (including a UCC
termination statement or amendment), pursuant to which Noble America's Corp.
acknowledges that UCC Financing Statement No. 20090738788 on file with the
Delaware Secretary of State naming Century and Berkeley Aluminum as Debtors and
Noble America's Corp. as Secured Party relates solely to Inventory sold on a
bill and hold arrangement between Century, Berkeley Aluminum and Noble America's
Corp., (ii) a Bill and Hold Agreement, or other documentation acceptable to
Agent (including a UCC termination statement or amendment), pursuant to which
Mitsubishi International Corp. acknowledges that UCC Financing Statement No.
20080798783 on file with the Delaware Secretary of State naming Berkeley
Aluminum as Debtor and Mitsubishi International Corp. as Secured Party relates
solely to Inventory sold on a bill and hold arrangement between Berkeley
Aluminum and Mitsubishi International Corp. and (iii) a Bill and Hold Agreement,
or other documentation acceptable to Agent (including a UCC termination
statement or amendment), pursuant to which Mitsubishi International Corp.
acknowledges that UCC Financing Statement No. 20080799237 on file with the
Delaware Secretary of State naming Century West Virginia as Debtor and
Mitsubishi International Corp. as Secured Party relates solely to Inventory sold
on a bill and hold arrangement between Century West Virginia and Mitsubishi
International Corp.
 
 
44

--------------------------------------------------------------------------------

 
(b) On or before July 31, 2010, fail to deliver to Agent Additional Insured
endorsements, in form and substance satisfactory to Agent, with respect to
Borrowers' liability insurance.
 
SECTION 9.   CONDITIONS PRECEDENT
 
9.1. Conditions Precedent to Closing and Initial Loans and Letters of Credit.
 
Notwithstanding any other provision of this Agreement or any of the other Loan
Documents, and without affecting in any manner the rights of Agent or any Lender
under the other sections of this Agreement, no Lender shall be required to make
any Loan, nor shall Agent be required to issue or procure any Letter of Credit
unless and until each of the following conditions has been and continues to be
satisfied on the Closing Date:
 
9.1.1. Documentation.  Agent shall have received a duly executed copy of this
Agreement and the other Loan Documents.
 
9.1.2. No Default.  No Default or Event of Default shall have occurred and be
continuing.
 
9.1.3. Other Conditions.  Each of the other conditions precedent required by the
Loan Documents to have been satisfied on or prior to the Closing Date shall have
been satisfied.
 
9.1.4. Availability.  Agent shall have determined that as of the Closing Date
and immediately after giving effect to any Loans to be made and Letters of
Credit to be issued on the Closing Date, and the payment by Borrowers of all
closing costs incurred in connection with the transactions contemplated hereby,
the sum of Availability plus cash of the Borrowers plus readily marketable
investments of the Borrowers of the type described in clauses (v) through (viii)
of the definition of the term "Restricted Investments" shall not be less than
$100,000,000.
 
 
45

--------------------------------------------------------------------------------

 
9.1.5. No Litigation.  No action, proceeding, investigation, regulation or
legislation shall have been instituted, threatened or proposed before any court,
governmental agency or legislative body to enjoin, restrain or prohibit, or to
obtain damages in respect of, or which is related to or arises out of this
Agreement or the consummation of the transactions contemplated hereby.
 
9.1.6. Material Adverse Effect.  As of the Closing Date, since December 31,
2009, no event or condition exists which has resulted in or would be reasonably
likely to result in a Material Adverse Effect.
 
9.1.7. Closing Fees.  On or prior to the Closing Date, (i) Agent shall have
received, for its account or the account of Lenders, as applicable, payment in
full by Borrowers of the fees required to be paid to Agent or Lenders under or
in connection with this Agreement on the Closing Date (including the fees due on
the Closing Date pursuant to the Fee Letter), and (ii) Agent shall have received
evidence satisfactory to Agent that the reasonable and documented fees and
expenses of Agent's counsel incurred or accrued through the Closing Date have
been paid by Borrowers provided, that Agent shall have delivered the
documentation of such fees and expenses to Borrower Representative not later
than two Business Days prior to the Closing Date.
 
9.1.8. Other.  On or prior to the Closing Date, Agent shall have received each
of the following in form and substance reasonably satisfactory to it (and duly
executed by each of the parties thereto, to the extent applicable):
 
(i) Guaranty Agreement executed by each of the Guarantors in favor of Agent;
 
(ii) Certificate of a Secretary or other appropriate officer of Borrowers and
Guarantors certifying as to (a) Certificate of Incorporation (or equivalent
organizational document), (b) Bylaws (or equivalent organizational documents),
and (c) resolutions approving the transactions contemplated hereby;
 
(iii) Certificate of a Secretary or other appropriate officer of Borrowers and
Guarantors certifying as to the incumbency of each of the officers of Borrowers
and Guarantors executing the Loan Documents;
 
(iv) Certificate of a Vice President or other appropriate officer of Borrowers
and Guarantors certifying as to representations and warranties, no Default,
Solvency, and other matters;
 
(v) [Intentionally reserved];
 
(vi) Good standing certificates for each of the Borrowers and Guarantors from
the Secretary of State of its respective jurisdiction of organization;
 
(vii) UCC terminations as shall be necessary to evidence the release of all
Collateral except in connection with Permitted Liens;
 
(viii) UCC financing statements covering the Collateral and naming each of the
Borrowers as debtor, in due form for filing with the Secretary of State of the
jurisdiction of organization of such Borrower;
 
(ix) Evidence of all insurance coverage required by the Loan Documents;
 
 
46

--------------------------------------------------------------------------------

 
(x) Completed initial Borrowing Base Certificate;
 
(xi) Fee Letter;
 
(xii) Payoff letter terminating and releasing the Liens created under the
Borrowers' existing credit facility and confirmation from Bank of America, N.A.
that the conditions to the payoff letter set forth therein have been satisfied
and that UCC termination statements may be filed;
 
(xiii) Opinion of Jones Day, special New York counsel to the Borrowers and the
Guarantors; and
 
(xiv) Opinion of Bowles Rice McDavid Graff & Love LLP, special Kentucky counsel
to NSA and Century of Kentucky GP.
 
9.2. Conditions Precedent to Each Loan and Letter of Credit.
 
The obligation of each Lender on any date (including the Closing Date) to make
any Loan and of Issuing Lender on any date (including the Closing Date) to
issue, or cause Underlying Issuer to issue, any Letter of Credit is subject to
the satisfaction of each of the following conditions precedent:
 
9.2.1. Representations and Warranties; No Default.  Both before and after giving
effect thereto and, in the case of any Loan, to the application of the proceeds
thereof:
 
(a) the representations and warranties set forth in each of the Loan Documents
shall be true and correct in all material respects on and as of the Closing Date
and on and as of such date with the same effect as though made on and as of such
date (except to the extent such representations and warranties by their terms
expressly relate to an earlier date, in which case such representations and
warranties shall have been true and correct, in all material respects, as of
such earlier date); and
 
(b) No Default or Event of Default shall exist.
 
9.2.2. Borrowing Base Certificate.  Borrowers shall have delivered the Borrowing
Base Certificate most recently required to have been delivered by them pursuant
to subsection 8.1.4 and Borrowers shall have, in the Reasonable Credit Judgment
of Agent, sufficient Availability pursuant thereto for the making of the
proposed Loan or the issuance of the proposed Letter of Credit.
 
9.2.3. Restrictions on Loans and Letters of Credit After Notice of Intent to
Implement Reserves.  Notwithstanding anything contained in this Agreement to the
contrary, in the event Agent has provided written notice of its intention to
implement or increase a Reserve or change any concentration percentages set
forth in clause (xv) of the definition of Eligible Accounts pursuant to Section
1.1.1 but the 5 Business Day notice period referred to in Section 1.1.1 has not
expired, no Lender shall have any obligation to make any Loan during such 5
Business Day period and Issuing Lender shall have no obligation to issue, or
cause Underlying Issuer to issue, any Letter of Credit during such 5 Business
Day period, if Liquidity (calculated as if such proposed Reserve had been
implemented as of the date of the requested Loan or Letter of Credit) is less
than the Applicable Minimum Liquidity Amount. 
 
 
47

--------------------------------------------------------------------------------

 
SECTION 10.   EVENTS OF DEFAULT; RIGHTS AND REMEDIES ON DEFAULT
 
10.1. Events of Default.
 
The occurrence of one or more of the following events shall constitute an "Event
of Default":
 
10.1.1. Nonpayment of Obligations.  Borrowers shall fail to pay (i) any
principal of any Loan or any LC Obligations on the due date thereof (whether due
at stated maturity, on demand, upon acceleration or otherwise), or (ii) any
interest on the Obligations or any other Obligations (other than principal of
Loans or LC Obligations) within three Business Days of when the same shall
become due and payable (whether due at stated maturity, on demand, upon
acceleration or otherwise).
 
10.1.2. Misrepresentations.  Any representation or warranty made or furnished to
Agent or any Lender by or on behalf of any Borrower or any Guarantor in any of
the Loan Documents proves to have been false or misleading in any material
respect when made, deemed made, furnished or reaffirmed pursuant to Section 7.2
hereof, and, if the circumstances giving rise to such false or misleading
representation or warranty are susceptible of being cured in all material
respects, such false or misleading representation or warranty shall not be cured
in all material respects for five days after the earlier to occur of (i) the
date on which a Responsible Officer of Borrower Representative shall obtain
knowledge thereof, or (ii) the date on which written notice thereof shall have
been given to Borrowers by Agent.
 
10.1.3. Breach of Specific Covenants.  Any Borrower shall fail or neglect to
perform, keep or observe any covenant contained in Section or subsection 5.3,
6.1.1 (first sentence), 6.1.2 (first two sentences), 6.2.3, 6.2.4, 8.1.1, 8.1.2,
8.1.7, 8.1.9, 8.1.10, or 8.2 hereof on the date that Borrowers are required to
perform, keep or observe such covenant or shall fail or neglect to perform, keep
or observe any covenant contained in subsection 8.1.3, 8.1.4, or 8.1.5 hereof
within five days following the date on which Borrowers are required to perform,
keep or observe such covenant.
 
10.1.4. Breach of Other Covenants.  Borrowers shall fail or neglect to perform,
keep or observe any covenant contained in this Agreement (other than a covenant
which is addressed specifically elsewhere in this Section 10.1) and the breach
of such other covenant is not cured within 30 days after the earlier to occur of
any Borrower's receipt of notice of such breach from Agent or the date on which
such failure or neglect first becomes known to any Responsible Officer of
Borrower Representative.
 
10.1.5. Default Under Other Loan Documents.  Any default or event of default
shall occur under, or any Loan Party shall default in the performance or
observance of any term, covenant, condition or agreement (other than payment of
any of the Obligations) contained in, any of the Loan Documents (other than this
Agreement) and such default or event of default shall continue beyond any
applicable grace period, or, if no grace period is specified, within 30 days
after the sooner to occur of any Borrower's receipt of notice of such breach
from Agent or the date on which such failure or neglect first becomes known to
any Responsible Officer of Borrower Representative.
 
 
48

--------------------------------------------------------------------------------

 
10.1.6. Other Defaults.  There shall occur any default or event of default on
the part of any Loan Party under any agreement, document or instrument to which
such Loan Party is a party or by which such Loan Party or any of its Property is
bound, evidencing or relating to any Indebtedness (other than the Obligations)
with an outstanding principal balance in excess of $10,000,000, if (i) the
default or event of default results from the failure to pay such Indebtedness at
maturity thereof or (ii) the payment or maturity of such Indebtedness is or
could be accelerated as a result of such default or event of default.
 
10.1.7. Insolvency and Related Proceedings.  Any Loan Party (other than a Loan
Party that is an Insignificant Subsidiary as of such date of determination)
shall suffer the appointment of a receiver, trustee, custodian or similar
fiduciary, or shall make an assignment for the benefit of creditors, or any
petition for an order for relief shall be filed by or against any such Loan
Party under U.S. federal bankruptcy laws or under any other bankruptcy or
insolvency act or law, state or federal, now or hereafter existing (and any such
petition for relief filed against such Loan Party shall not be dismissed within
60 days after the filing or commencement thereof), or any such Loan Party shall
make (or shall call or attend a meeting for the purpose of making) any offer of
settlement, extension or composition to their respective unsecured creditors
generally or shall take any corporate action in furtherance thereof.
 
10.1.8. Business Disruption; Condemnation.  (a) There shall occur a cessation of
a substantial part of the business of any Loan Party, and such cessation would
reasonably be expected to have a Material Adverse Effect, (b) any Loan Party
shall be enjoined, restrained or in any way prevented by court, governmental or
administrative order from conducting all or any substantial part of its business
affairs, and such action would reasonably be expected to have a Material Adverse
Effect, (c) any substantial portion of the Collateral shall be taken through
condemnation, and such taking would reasonably be expected to have a Material
Adverse Effect, or (d) the value of such Collateral shall be impaired through
condemnation, and such impairment would reasonably be expected to have a
Material Adverse Effect.
 
10.1.9. Change of Ownership.  (a) any person (other than Glencore) or group of
persons (within the meaning of the Exchange Act) shall own or control,
beneficially or of record in excess of 50% of the issued and outstanding
Securities and Voting Stock of Century or (b) Century shall cease to own and
control, beneficially and of record (directly or indirectly), 100% of the issued
and outstanding Securities and Voting Stock of each other Borrower and each
Guarantor.
 
10.1.10. ERISA.  An ERISA Event shall occur which when taken together with all
other ERISA Events that have occurred and are continuing, would reasonably be
expected to have a Material Adverse Effect.
 
10.1.11. Challenge to Agreement.  Any Loan Party shall challenge or contest in
any action, suit or proceeding the validity or enforceability of any of the Loan
Documents, the legality or enforceability of any of the Obligations or the
perfection or priority of any Lien granted to Agent pursuant to the Loan
Documents; provided that no Default or Event of Default shall occur under this
subsection 10.1.11 solely as a result of any good faith dispute by a Loan Party
as to the amount of any sum purported to be due under any Loan Document.
 
 
49

--------------------------------------------------------------------------------

 
10.1.12. Repudiation of or Default Under Guaranty Agreement.  Any Guarantor
shall revoke or attempt to revoke the Guaranty Agreement executed by such
Guarantor, or shall repudiate such Guarantor's liability thereunder or shall be
in default under the terms thereof in any material respect.
 
10.1.13. Judgments.  Any money judgment, writ of attachment or similar processes
(collectively, "Judgments") are issued or rendered against any Loan Party or any
of the Collateral (i) in the case of money judgments, in an amount of $5,000,000
or more for all such judgments, attachments or processes in the aggregate, in
each case in excess of (A) any applicable insurance with respect to which the
insurer has admitted liability and (B) any reserves maintained for such purpose,
and (ii) in the case of non-monetary Judgments, such Judgment or Judgments (in
the aggregate) would reasonably be expected to have a Material Adverse Effect,
in each of the cases described in clauses (i) and (ii) above, which Judgment is
not paid, stayed, released, discharged or bonded pending appeal within 40 days.
 
10.2. Acceleration of the Obligations.
 
Upon or at any time after the occurrence and during the continuance of an Event
of Default, (i) the Revolving Loan Commitments shall, at the option of Agent or
Majority Lenders, be terminated and/or (ii) Agent or Majority Lenders may
declare all or any portion of the Obligations at once due and payable without
presentment, demand protest or further notice by Agent or any Lender, and
Borrowers shall forthwith pay to Agent the full amount of such Obligations;
provided, that upon the occurrence of an Event of Default specified in
subsection 10.1.7 hereof, the Revolving Loan Commitments shall automatically be
terminated and all of the Obligations shall become automatically due and
payable, in each case without declaration, notice or demand by Agent or any
Lender.
 
10.3. Other Remedies.
 
Upon the occurrence and during the continuance of an Event of Default, Agent
shall have and may exercise from time to time the following other rights and
remedies:
 
10.3.1. All of the rights and remedies of a secured party under the UCC or under
other applicable law, and all other legal and equitable rights to which Agent or
Lenders may be entitled, all of which rights and remedies shall be cumulative
and shall be in addition to any other rights or remedies contained in this
Agreement or any of the other Loan Documents, and none of which shall be
exclusive.
 
10.3.2. The right to take immediate possession of the Collateral, and to (i)
require each Borrower to assemble the Collateral, at Borrowers' expense, and
make it available to Agent at a place designated by Agent which is reasonably
convenient to both parties, and (ii) enter any premises where any of the
Collateral shall be located and to keep and store the Collateral on said
premises until sold (and if said premises be the Property of any Borrower or any
Subsidiary of any Borrower, Borrowers agree not to charge, or permit any of its
Subsidiaries to charge, Agent for storage thereof).
 
 
50

--------------------------------------------------------------------------------

 
10.3.3. The right to sell or otherwise dispose of all or any Collateral in its
then condition, or after any further manufacturing or processing thereof, at
public or private sale or sales, with such notice as may be required by law, in
lots or in bulk, for cash or on credit, all as Agent, in its sole discretion,
may deem advisable.  Agent may, at Agent's option, disclaim any and all
warranties regarding the Collateral in connection with any such sale.  Borrowers
agree that 10 days' written notice to Borrowers or any of their Subsidiaries of
any public or private sale or other disposition of Collateral shall be
reasonable notice thereof, and such sale shall be at such locations as Agent may
designate in said notice.  Agent shall have the right to conduct such sales on
any Borrower's or any of its Subsidiaries' premises, without charge therefor,
and such sales may be adjourned from time to time in accordance with applicable
law.  Agent shall have the right to sell, lease or otherwise dispose of the
Collateral, or any part thereof, for cash, credit or any combination thereof,
and Agent, on behalf of Secured Parties, may purchase all or any part of the
Collateral at public or, if permitted by law, private sale and, in lieu of
actual payment of such purchase price, may set off the amount of such price
against the Obligations.  The proceeds realized from the sale of any Collateral
may be applied, after allowing two Business Days for collection, first, to the
costs, expenses and attorneys' fees incurred by Agent in collecting the
Obligations, in enforcing the rights of Agent and Lenders under the Loan
Documents and in collecting, retaking, completing, protecting, removing,
storing, advertising for sale, selling and delivering any Collateral; second, to
the interest due upon any of the Obligations; and third, to the principal of the
Obligations.  If any deficiency shall arise, each Borrower shall remain jointly
and severally liable to Agent and Lenders therefor.
 
10.3.4. Agent is hereby granted a non-exclusive license to use, after the
occurrence and during the continuance of an Event of Default, without charge,
each Borrower's labels, patents, copyrights, licenses, rights of use of any
name, trade secrets, trade names, trademarks and advertising matter, or any
property of a similar nature, as it pertains to the Collateral, for and only to
the extent necessary to complete (in respect of raw materials and
work-in-process inventory), advertise for sale and sell any Collateral as
permitted under the Loan Documents.
 
10.3.5. Agent may, at its option, require Borrowers to deposit cash collateral
or a Supporting Letter of Credit in accordance with subsection 1.2.10 hereof
and, if Borrowers fail to promptly make such deposit or post such Supporting
Letter of Credit, Agent may advance such amount as a Revolving Credit Loan
(whether or not an Overadvance is created thereby).  Each such Revolving Credit
Loan shall be secured by all of the Collateral and shall constitute a Base Rate
Portion.  Any such deposit or advance shall be held by Agent as a reserve to
fund future payments on future drawings against Letters of Credit.  At such time
as all Letters of Credit have been drawn upon or expired, any amounts remaining
in such reserve shall be applied against any outstanding Obligations, or, if all
Obligations have been indefeasibly paid in full, returned to Borrowers.
 
 
51

--------------------------------------------------------------------------------

 
10.4. Setoff and Sharing of Payments.
 
In addition to any rights now or hereafter granted under applicable law and not
by way of limitation of any such rights, after the occurrence and during the
continuance of any Event of Default, each Lender and each wholly-owned
Subsidiary of any Lender is hereby authorized by Borrowers at any time or from
time to time, with prior written consent of Agent and with reasonably prompt
subsequent notice to Borrowers (any prior or contemporaneous notice to Borrowers
being hereby expressly waived) to set off and to appropriate and to apply any
and all (i) balances held by such Lender or wholly-owned Subsidiary at any of
its offices for the account of any Borrower or any of its Subsidiaries
(regardless of whether such balances are then due to a Borrower or its
Subsidiaries), and (ii) other Property at any time held or owing by such Lender
or wholly-owned Subsidiary to or for the credit or for the account of any
Borrower or any of its Subsidiaries, against and on account of any of the
Obligations.  Any Lender exercising a right to set off (or whose wholly-owned
Subsidiary has exercised a right of set off) shall, to the extent the amount of
any such set off exceeds its Revolving Loan Percentage of the amount set off,
purchase for cash (and the other Lenders shall sell) interests in each such
other Lender's pro rata share of the Obligations as would be necessary to cause
such Lender to share such excess with each other Lender in accordance with their
respective Revolving Loan Percentages.  Each Borrower agrees, to the fullest
extent permitted by law, that any Lender may exercise its right to set off with
respect to amounts in excess of its pro rata share of the Obligations and upon
doing so shall deliver such excess to Agent for the benefit of all Lenders in
accordance with the Revolving Loan Percentages.
 
10.5. Remedies Cumulative; No Waiver.
 
All covenants, conditions, provisions, warranties, guaranties, indemnities, and
other undertakings of Borrowers contained in this Agreement and the other Loan
Documents, or in any document referred to herein or contained in any agreement
supplementary hereto or in any schedule or in any Guaranty Agreement given to
Agent or any Lender or contained in any other agreement between any Lender and
Borrowers or between Agent and Borrowers heretofore, concurrently, or hereafter
entered into, shall be deemed cumulative to and not in derogation or
substitution of any of the terms, covenants, conditions, or agreements of
Borrowers herein contained.  The failure or delay of Agent or any Lender to
require strict performance by Borrowers of any provision of this Agreement or to
exercise or enforce any rights, Liens, powers, or remedies hereunder or under
any of the aforesaid agreements or other documents or security or Collateral
shall not operate as a waiver of such performance, Liens, rights, powers and
remedies, but all such requirements, Liens, rights, powers, and remedies shall
continue in full force and effect until all Loans and other Obligations owing or
to become owing from Borrowers to Agent and each Lender have been fully
satisfied.  None of the undertakings, agreements, warranties, covenants and
representations of Borrowers contained in this Agreement or any of the other
Loan Documents and no Default or Event of Default by Borrowers under this
Agreement or any other Loan Documents shall be deemed to have been suspended or
waived by Lenders, unless such suspension or waiver is by an instrument in
writing specifying such suspension or waiver and signed by a duly authorized
representative of Agent and directed to Borrowers.
 
 
52

--------------------------------------------------------------------------------

 
SECTION 11.   AGENT
 
11.1. Authorization and Action.
 
Each Lender hereby appoints WFCF as "Agent" under this Agreement and the other
Loan Documents and each Lender hereby irrevocably authorizes Agent to take such
action on its behalf under the provisions of this Agreement and each other Loan
Document and to exercise such powers under this Agreement and the other Loan
Documents as are expressly delegated to Agent by the terms hereof and thereof,
together with such powers as are reasonably incidental thereto.  Notwithstanding
any provision to the contrary contained elsewhere in this Agreement or in any
other Loan Document, Agent shall not have any duties or responsibilities, except
those expressly set forth herein, nor shall Agent have or be deemed to have any
fiduciary relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against Agent.  Without
limiting the generality of the foregoing sentence, the use of the term "agent"
in this Agreement with reference to Agent is not intended to connote any
fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable law.  Instead, such term is used merely as a matter
of market custom, and is intended to create or reflect only an administrative
relationship between independent contracting parties.  In performing its
functions and duties under this Agreement, Agent shall act solely on behalf of
the Secured Parties and shall not assume, or be deemed to have assumed, any
obligation toward, or relationship of agency or trust with or for, any
Borrower.  The provisions of this Section 11 are solely for the benefit of Agent
and Lenders, and Borrowers shall have no rights as third party beneficiaries of
any provisions of this Section 11.  As to any matters not expressly provided for
by this Agreement and the other Loan Documents, Agent may, but shall not be
required to, exercise any discretion or take any action, but shall be required
to act or to refrain from acting (and shall be fully protected in so acting or
refraining from acting) upon the instructions of the Majority Lenders, whenever
such instruction shall be requested by Agent or required hereunder, or a greater
or lesser number of Lenders if so required hereunder, and such instructions
shall be binding upon all Lenders; provided that Agent shall be fully justified
in failing or refusing to take any action which exposes Agent to any liability
or which is contrary to this Agreement, the other Loan Documents or applicable
law, unless Agent is indemnified to its satisfaction by the other Lenders
against any and all liability and expense which it may incur by reason of taking
or continuing to take any such action.  If Agent seeks the consent or approval
of the Majority Lenders (or a greater or lesser number of Lenders as required in
this Agreement), with respect to any action hereunder, Agent shall send notice
thereof to each Lender and shall notify each Lender at any time that the
Majority Lenders (or such greater or lesser number of Lenders) have instructed
Agent to act or refrain from acting pursuant hereto.
 
 
53

--------------------------------------------------------------------------------

 
11.2. Agent's Reliance, Etc.
 
Neither Agent, any Affiliate of Agent, nor any of their respective directors,
officers, agents or employees shall be liable for any action taken or omitted to
be taken by it or them under or in connection with this Agreement or the other
Loan Documents, except for its or their own gross negligence or willful
misconduct.  Without limitation of the generality of the foregoing, Agent:  (i)
may treat each Lender party hereto as the holder of Obligations until Agent
receives written notice of the assignment or transfer or such lender's portion
of the Obligations signed by such Lender and in form reasonably satisfactory to
Agent; (ii) may consult with legal counsel, independent public accountants and
other experts selected by it and shall not be liable for any action taken or
omitted to be taken in good faith by it in accordance with the advice of such
counsel, accountants or experts; (iii) makes no warranties or representations to
any Lender and shall not be responsible to any Lender for any recitals,
statements, warranties or representations made in or in connection with this
Agreement or any other Loan Documents; (iv) shall not have any duty beyond
Agent's customary practices in respect of loans in which Agent is the only
lender, to ascertain or to inquire as to the performance or observance of any of
the terms, covenants or conditions of this Agreement or the other Loan Documents
on the part of Borrowers, to inspect the Property (including the books and
records) of Borrowers, to monitor the financial condition of Borrowers or to
ascertain the existence or possible existence or continuance of any Default or
Event of Default; (v) shall not be responsible to any Lender for the due
execution, legality, validity, enforceability, genuineness, sufficiency or value
of this Agreement or the other Loan Documents or any other instrument or
document furnished pursuant hereto or thereto; (vi) shall not be liable to any
Lender for any action taken, or inaction, by Agent upon the instructions of
Majority Lenders pursuant to Section 11.1 hereof or refraining to take any
action pending such instructions; (vii) shall not be liable for any
apportionment or distributions of payments made by it in good faith pursuant to
Section 3 hereof; (viii) shall incur no liability under or in respect of this
Agreement or the other Loan Documents by acting upon any notice, consent,
certificate, message or other instrument or writing (which may be by telephone,
facsimile, telegram, cable or electronic mail) believed in good faith by it to
be genuine and signed or sent by the proper party or parties; and (ix) may
assume that no Event of Default has occurred and is continuing, unless Agent has
actual knowledge of the Event of Default, has received notice from Borrowers or
Borrowers' independent certified public accountants stating the nature of the
Event of Default, or has received notice from a Lender stating the nature of the
Event of Default and that such Lender considers the Event of Default to have
occurred and to be continuing.  If any apportionment or distribution described
in clause (vii) above is determined to have been made in error, the sole
recourse of any Person to whom payment was due but not made shall be to recover
from the recipients of such payments any payment in excess of the amount to
which they are determined to have been entitled.
 
11.3. WFCF and its Affiliates.
 
With respect to its commitment hereunder to make Loans, WFCF shall have the same
rights and powers under this Agreement and the other Loan Documents as any other
Lender and may exercise the same as though it were not Agent; and the terms
"Lender," "Lenders" or "Majority Lenders" shall, unless otherwise expressly
indicated, include WFCF in its individual capacity as a Lender.  WFCF and its
Affiliates may lend money to, and generally engage in any kind of business with,
Borrowers, and any Person who may do business with or own Securities of any
Borrower, all as if WFCF were not Agent and without any duty to account therefor
to any other Lender.
 
11.4. Lender Credit Decision.
 
Each Lender acknowledges that it has, independently and without reliance upon
Agent or any other Lender and based on the financial statements referred to
herein and such other documents and information as it has deemed appropriate,
made its own credit analysis and decision to enter into this Agreement.  Each
Lender also acknowledges that it will, independently and without reliance upon
Agent or any other Lender and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under this Agreement.  Agent shall not have any duty
or responsibility, either initially or on an ongoing basis, to provide any
Lender with any credit or other similar information regarding Borrowers.
 
 
54

--------------------------------------------------------------------------------

 
11.5. Indemnification.
 
Lenders agree to indemnify Agent (to the extent not reimbursed by Borrowers), in
accordance with their respective Revolving Loan Percentages, from and against
any and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind or nature
whatsoever which may be imposed on, incurred by, or asserted against Agent in
any way relating to or arising out of this Agreement or any other Loan Document
or any action taken or omitted by Agent under this Agreement; provided that no
Lender shall be liable for any portion of such liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
resulting from Agent's gross negligence or willful misconduct.  Without
limitation of the foregoing, each Lender agrees to reimburse Agent promptly upon
demand for its ratable share, as set forth above, of any out-of-pocket expenses
(including attorneys' fees) incurred by Agent in connection with the
preparation, execution, delivery, administration, modification, amendment or
enforcement (whether through negotiation, legal proceedings or otherwise) of, or
legal advice in respect of rights or responsibilities under, this Agreement and
each other Loan Document, to the extent that Agent is not reimbursed for such
expenses by Borrowers.  The obligations of Lenders under this Section 11.5 shall
survive the payment in full of all Obligations and the termination of this
Agreement.  If after payment and distribution of any amount by Agent to Lenders,
any Lender or any other Person, including Borrowers, any creditor of any
Borrower, a liquidator, administrator or trustee in bankruptcy, recovers from
Agent any amount found to have been wrongfully paid to Agent or disbursed by
Agent to Lenders, then Lenders, in accordance with their respective Revolving
Loan Percentages, shall reimburse Agent for all such amounts.
 
11.6. Rights and Remedies to Be Exercised by Agent Only.
 
Each Lender agrees that, except as set forth in Section 10.4, no Lender shall
have any right individually (i) to realize upon the security created by this
Agreement or any other Loan Document, (ii) to enforce any provision of this
Agreement or any other Loan Document, or (iii) to make demand under this
Agreement or any other Loan Document.
 
11.7. Agency Provisions Relating to Collateral.
 
Each Lender authorizes and ratifies Agent's entry into this Agreement and the
Security Documents for the benefit of Lenders.  Each Lender agrees that any
action taken by Agent with respect to the Collateral in accordance with the
provisions of this Agreement or the Security Documents, and the exercise by
Agent of the powers set forth herein or therein, together with such other powers
as are reasonably incidental thereto, shall be authorized and binding upon all
Lenders.  Agent is hereby authorized on behalf of all Secured Parties, without
the necessity of any notice to or further consent from any Lender to take any
action with respect to any Collateral or the Loan Documents which may be
necessary to perfect and maintain perfected Agent's Liens upon the Collateral,
for the benefit of the other Secured Parties.  Lenders hereby irrevocably
authorize Agent, at its option and in its discretion, to release any Lien
granted to or held by Agent upon any Collateral (i) upon termination of the
Agreement and payment and satisfaction of all Obligations; or (ii) constituting
Property in which no Borrower owned any interest at the time the Lien was
granted or at any time thereafter; or (iii) in connection with any foreclosure
sale or other disposition of Collateral after the occurrence and during the
continuance of an Event of Default; or (iv) if approved, authorized or ratified
in writing by Agent at the direction of all Lenders.  Upon request by Agent at
any time, Lenders will confirm in writing Agent's authority to release
particular types or items of Collateral pursuant hereto.  Agent shall have no
obligation whatsoever to any Lender or to any other Person to assure that the
Collateral exists or is owned by any Borrower or is cared for, protected or
insured or has been encumbered or that the Liens granted to Agent herein or
pursuant to the Security Documents have been properly or sufficiently or
lawfully created, perfected, protected or enforced or are entitled to any
particular priority, or to exercise at all or in any particular manner or under
any duty of care, disclosure or fidelity, or to continue exercising, any of its
rights, authorities and powers granted or available to Agent in this
Section 11.7 or in any of the Loan Documents, it being understood and agreed
that in respect of the Collateral, or any act, omission or event related
thereto, Agent may act in any manner it may deem appropriate, in its sole
discretion, but consistent with the provisions of this Agreement, including
given Agent's own interest in the Collateral as a Lender and that Agent shall
have no duty or liability whatsoever to any Lender.
 
 
55

--------------------------------------------------------------------------------

 
11.8. Agent's Right to Purchase Commitments.
 
Agent shall have the right, but shall not be obligated, at any time upon written
notice to any Lender and with the consent of such Lender, which may be granted
or withheld in such Lender's sole discretion, to purchase for Agent's own
account all of such Lender's interests in this Agreement, the other Loan
Documents and the Obligations, for the face amount of the outstanding
Obligations owed to such Lender, including all accrued and unpaid interest and
fees.
 
11.9. Resignation of Agent; Appointment of Successor.
 
Agent may resign as Agent by giving not less than 30 days' prior written notice
to Lenders and Borrowers (provided, that no notice shall be required if an Event
of Default exists).  If Agent shall resign under this Agreement, then, (i)
subject to the consent of Borrowers (which consent shall not be unreasonably
withheld and which consent shall not be required during any period in which a
Default or an Event of Default exists), Majority Lenders shall appoint from
among the Lenders a successor agent for Lenders or (ii) if a successor agent
shall not be so appointed and approved within the 30 day period following
Agent's notice to Lenders and Borrowers of its resignation, then Agent shall
appoint a successor agent (subject to the consent of Borrowers as set forth in
clause (i) above) who shall serve as Agent until such time as Majority Lenders
appoint a successor agent.  Upon its appointment, such successor agent shall
succeed to the rights, powers and duties of Agent and the term "Agent" shall
mean such successor effective upon its appointment, and the former Agent's
rights, powers and duties as Agent shall be terminated without any other or
further act or deed on the part of such former Agent or any of the parties to
this Agreement.  After the resignation of any Agent hereunder, the provisions of
this Section 11 shall inure to the benefit of such former Agent and such former
Agent shall not by reason of such resignation be deemed to be released from
liability for any actions taken or not taken by it while it was an Agent under
this Agreement.
 
11.10. Audit and Examination Reports; Disclaimer by Lenders.
 
By signing this Agreement, each Lender:
 
(a) is deemed to have requested that Agent furnish such Lender, promptly after
it becomes available, a copy of each audit or examination report (each a
"Report" and collectively, "Reports") prepared by or on behalf of Agent;
 
(b) expressly agrees and acknowledges that Agent (i) does not make any
representation or warranty as to the accuracy of any Report, and (ii) shall not
be liable for any information contained in any Report;
 
(c) expressly agrees and acknowledges that the Reports are not comprehensive
audits or examinations, that Agent or other party performing any audit or
examination will inspect only specific information regarding Borrowers and will
rely significantly upon Borrowers' books and records, as well as on
representations of Borrowers' personnel;
 
 
56

--------------------------------------------------------------------------------

 
(d) agrees to keep all Reports confidential and strictly for its internal use,
and not to distribute except to its participants, or use any Report in any other
manner, in accordance with the provisions of Section 12.16; and
 
(e) without limiting the generality of any other indemnification provision
contained in this Agreement, agrees:  (i) to hold Agent and any such other
Lender preparing a Report harmless from any action the indemnifying Lender may
take or conclusion the indemnifying Lender may reach or draw from any Report in
connection with any loans or other credit accommodations that the indemnifying
Lender has made or may make to Borrowers, or the indemnifying Lender's
participation in, or the indemnifying Lender's purchase of, a loan or loans of
Borrowers; and (ii) to pay and protect, and indemnify, defend and hold Agent and
any such other Lender preparing a Report harmless from and against, the claims,
actions, proceedings, damages, costs, expenses and other amounts (including
attorneys' fees and expenses) incurred by Agent and any such other Lender
preparing a Report as the direct or indirect result of any third parties who
might obtain all or part of any Report through the indemnifying Lender.
 
11.11. USA Patriot Act.
 
Each Lender or assignee or participant of a Lender that is not organized under
the laws of the United States of America or a state thereof (and is not excepted
from the certification requirement contained in Section 313 of the USA Patriot
Act and the applicable regulations because it is both (i) an affiliate of a
depository institution or foreign bank that maintains a physical presence in the
United States or foreign country, and (ii) subject to supervision by a banking
authority regulating such affiliated depository institution or foreign bank)
shall deliver to Agent the certification, or, if applicable, recertification,
certifying that such Lender is not a "shell" and certifying to other matters as
required by Section 313 of the USA Patriot Act and the applicable
regulations:  (1) within 10 days after the Closing Date and (2) at such other
times as are required under the USA Patriot Act.
 
11.12. Bank Product Providers.
 
Each Bank Product Provider shall be deemed a party hereto for purposes of any
reference in a Loan Document to the parties for whom Agent is acting; it being
understood and agreed that the rights and benefits of such Bank Product Provider
under the Loan Documents consist exclusively of such Bank Product Provider's
right to share in payments and collections out of the Collateral as more fully
set forth herein; provided, that (i) no Bank Product Provider shall be entitled
to any such rights or benefits unless it notifies Agent in writing of a Bank
Product within five (5) days after such Bank Product is established and (ii) no
Bank Product Provider of a Derivative Obligation shall be entitled to any such
rights or benefits unless it and Borrower Representative jointly notify Agent in
writing that the Product Obligations with respect to such Bank Product are to be
secured pursuant to this Agreement and the other Loan Documents.  In connection
with any such distribution of payments and collections, Agent shall be entitled
to assume no amounts are due to any Bank Product Provider unless such Bank
Product Provider has notified Agent in writing of the amount of any such
liability owed to it prior to such distribution.  In addition, Agent shall not
be obligated to establish or increase a Bank Product Reserve for any Bank
Product unless after giving effect to such establishment or increase the sum of
the Bank Product Reserves established for all Bank Products does not exceed
$10,000,000.  It is understood and agreed that all obligations in respect of
Bank Products described in clause (i) of the definition thereof shall be secured
by the Collateral and constitute Product Obligations.
 
 
57

--------------------------------------------------------------------------------

 
SECTION 12.   MISCELLANEOUS
 
12.1. Right of Sale, Assignment, Participations.
 
Borrowers hereby consent to any Lender's participation, sale, assignment,
transfer or other disposition, at any time or times hereafter, of this Agreement
and any of the other Loan Documents, or of any portion hereof or thereof,
including such Lender's rights, title, interests, remedies, powers and duties
hereunder or thereunder subject to the terms and conditions set forth below:
 
12.1.1. Sales, Assignments.  Each Lender hereby agrees that, with respect to any
sale or assignment (i) no such sale or assignment shall be for an amount of less
than $5,000,000 (unless it is an assignment of all of a Lender's interest),
(ii) each such sale or assignment shall be made on terms and conditions which
are customary in the industry at the time of the transaction, (iii) Agent,
Issuing Lender and, in the absence of a Default or Event of Default, Borrowers,
must consent, such consent not to be unreasonably withheld, to each such
assignment to a Person that is not a Lender or an Affiliate of a Lender having
substantially similar credit quality as such Lender (it being understood that
(A) it will not be unreasonable for Borrowers to withhold their consent to an
assignment to any Person if after giving effect to such assignment, WFCF and its
Affiliates would have less than 50% of the Revolving Loan Commitments and (B) in
the absence of a Default or Event of Default, any assignment to a Lender or
Affiliate of a Lender by WFCF and its Affiliates that would result in WFCF and
its Affiliates having less than 50% of the Revolving Loan Commitments shall
require the consent of Borrowers, such consent not to be unreasonably withheld),
(iv) the assigning Lender shall pay to Agent a processing and recordation fee of
$3,500 and any out-of-pocket attorneys' fees and expenses incurred by Agent in
connection with any such sale or assignment and (v) Agent, the assigning Lender
and the assignee Lender shall each have executed and delivered an Assignment and
Acceptance Agreement.  After such sale or assignment has been consummated
(x) the assignee Lender thereupon shall become a "Lender" for all purposes of
this Agreement and (y) the assigning Lender shall have no further liability for
funding the portion of Revolving Loan Commitments assumed by such other
Lender.  Agent (as a non-fiduciary agent on behalf of each Borrower) shall
maintain, or cause to be maintained, a register (the "Register") in the United
States on which it enters the name and address of each Lender as the registered
owner of a Loan (and the principal amount thereof and stated interest thereon)
held by such Lender (each, a "Registered Loan").  Other than in connection with
an assignment by a Lender of all or any portion of a Loan to an Affiliate of
such Lender, (i) a Registered Loan (and the registered note, if any, evidencing
the same) may be assigned or sold in whole or in part only by registration of
such assignment or sale on the Register (and each registered note shall
expressly so provide) and (ii) any assignment or sale of all or part of such
Registered Loan (and the registered note, if any, evidencing the same) may be
effected only by registration of such assignment or sale on the Register,
together with the surrender of the registered note, if any, evidencing the same
duly endorsed by (or accompanied by a written instrument of assignment or sale
duly executed by) the holder of such registered note, whereupon, at the request
of the designated assignee(s) or transferee(s), one or more new registered notes
in the same aggregate principal amount shall be issued to the designated
assignee(s) or transferee(s).  Prior to the registration of assignment or sale
of any Registered Loan (and the registered note, if any evidencing the same), a
Borrower shall treat the Person in whose name such Registered Loan (and the
registered note, if any, evidencing the same) is registered as the owner thereof
for the purpose of receiving all payments thereon and for all other purposes,
notwithstanding notice to the contrary.  In the case of any assignment by a
Lender of all or any portion of its Loan to an Affiliate of such Lender, and
which assignment is not recorded in the Register, the assigning Lender, on
behalf of each Borrower as a non-fiduciary agent, shall maintain a register
comparable to the Register.  Agent (and any Lender maintaining a comparable
register for transfer to Affiliates) shall make a copy of the Register available
for review by Borrower Representative from time to time as Borrower
Representative may reasonably request.
 
 
58

--------------------------------------------------------------------------------

 
12.1.2. Participations.  Any Lender may grant participations in its extensions
of credit hereunder to any other Lender or other lending institution (a
"Participant"); provided that (i) no such participation shall be for an amount
of less than $5,000,000, (ii) no Participant shall thereby acquire any direct
rights under this Agreement, (iii) no Participant shall be granted any right to
consent to any amendment, except to the extent any of the same pertain to (1)
reducing the aggregate principal amount of, or interest rate on, or fees
applicable to, any Loan in which such Participant participates or (2) extending
the final stated maturity of any Loan or the stated maturity of any portion of
any payment of principal of, or interest or fees applicable to, any of the Loans
in which such Participant participates; provided that the rights described in
this subclause (2) shall not be deemed to include the right to consent to any
amendment with respect to or which has the effect of requiring any mandatory
prepayment of any portion of any Loan or any amendment or waiver of any Default
or Event of Default, (iv) no sale of a participation in extensions of credit
shall in any manner relieve the originating Lender of its obligations hereunder,
(v) the originating Lender shall remain solely responsible for the performance
of such obligations, (vi) Borrowers and Agent shall continue to deal solely and
directly with the originating Lender in connection with the originating Lender's
rights and obligations under this Agreement and the other Loan Documents, (vii)
in no event shall any financial institution purchasing the participation grant a
participation in its participation interest in the Loans without the prior
written consent of Agent, and, in the absence of a Default or an Event of
Default, Borrowers, which consents shall not unreasonably be withheld and (viii)
all amounts payable by Borrowers hereunder shall be determined as if the
originating Lender had not sold any such participation.  In the event that a
Lender sells participations in the Registered Loan, such Lender, as a
non-fiduciary agent on behalf of Borrowers, shall maintain (or cause to be
maintained) in the United States a register on which it enters the name of all
participants in the Registered Loans held by it (and the principal amount (and
stated interest thereon) of the portion of such Registered Loans that is subject
to such participations) (the "Participant Register").  A Registered Loan (and
the Registered Note, if any, evidencing the same) may be participated in whole
or in part only by registration of such participation on the Participant
Register (and each registered note shall expressly so provide).  Any
participation of such Registered Loan (and the registered note, if any,
evidencing the same) may be effected only by the registration of such
participation on the Participant Register.  Each Lender shall make a copy of its
Participant Register, to the extent one is required hereunder, available for
review by Borrower Representative from time to time as Borrower Representative
may reasonably request.
 
 
59

--------------------------------------------------------------------------------

 
12.1.3. Foreign Lenders and Transferees.
 
(a) Each Foreign Lender or other Lender that is a foreign person for the
purposes of the Code shall (i) furnish to Borrower Representative and Agent a
duly executed and valid United States Internal Revenue Service Form W-8BEN,
United States Internal Revenue Service Form W-8ECI (wherein such Lender claims
entitlement to complete exemption from United States federal withholding tax on
all interest payments hereunder), or Form W-8IMY (with appropriate attachments),
as applicable, and (ii) provide to Borrower Representative and Agent a new Form
W-8BEN, Form W-8ECI or Form W-8IMY (with appropriate attachments) upon the
obsolescence of any previously delivered form and comparable statements in
accordance with applicable United States laws and regulations and amendments
duly executed and completed by such Lender, and comply from time to time with
all applicable United States laws and regulations with regard to such
withholding tax exemption.  In addition, if such Lender is claiming an exemption
from United States withholding tax pursuant to the portfolio interest exception
of Code Section 871(h) or Code Section 881(c), such Lender in addition to
providing the Form W-8BEN or Form W-8IMY (with appropriate attachments) shall
deliver to each of Borrower Representative and Agent a statement of the Lender
signed under penalty of perjury, that it is not a (I) a "bank" as described in
Section 881(c)(3)(A) of the IRC, (II) a 10% shareholder of Borrower (within the
meaning of Section 871(h)(3)(B) of the IRC), or (III) a controlled foreign
corporation related to Borrower within the meaning of Section 864(d)(4) of the
IRC.  Any Lender that is not a Foreign Lender and is not an exempt recipient
within the meaning of Treasury Regulation Section 1.6049-4(c) shall provide to
Borrower's Representative and Agent a duly executed United States Internal
Revenue Service Form W-9 certifying as to its U.S. tax identification number to
qualify for an exemption from United States backup withholding taxes, and shall
provide an updated executed Form W-9 to Borrower Representative and Agent upon
any information contained on a previous form becoming obsolete.
 
(b) If, pursuant to this Section 12.1, any interest in this Agreement or any
Loans is transferred to any transferee which is organized under the laws of any
jurisdiction other than the United States or any state thereof or is otherwise a
foreign person for the purposes of the Code, the transferor Lender shall cause
such transferee (other than any Participant), and shall cause any Participant,
concurrently with and as a condition precedent to the effectiveness of such
transfer, to (i) represent to the transferor Lender (for the benefit of the
transferor Lender, Agent, and Borrowers) that under applicable law and treaties
no taxes will be required to be withheld by Agent, any Borrowers or the
transferor Lender with respect to any payments to be made to such transferee in
respect of the interest so transferred, (ii) furnish to the transferor Lender,
Agent and Borrower Representative either United States Internal Revenue Service
Form W-8BEN, Form W-8ECI (wherein such transferee claims entitlement to complete
exemption from United States federal withholding tax on all interest payments
hereunder) or Form W-8IMY (with appropriate attachments), as applicable, and if
applicable, the Portfolio Interest Certificate, and (iii) agree (for the benefit
of the transferor Lender, Agent and Borrowers) to provide the transferor Lender,
Agent and Borrower Representative a new Form W-8BEN, Form W-8ECI or Form W-8IMY
(with appropriate attachments), as applicable, upon the obsolescence of any
previously delivered form and comparable statements in accordance with
applicable United States laws and regulations and amendments duly executed and
completed by such transferee, and to comply from time to time with all
applicable United States laws and regulations with regard to such withholding
tax exemption.  With respect to any transferee or Participant that is not a
foreign person for the purposes of the Code and is not an exempt recipient
within the meaning of Treasury Regulation Section 1.6049-4(c) as a condition of
the effectiveness of such transfer under this Section 12.1, such Person shall
provide to the transferor Lender and each of the Borrower Representative and
Agent, a duly executed United States Internal Revenue Service Form W-9, and
shall provide an updated executed Form W-9 to the transferor Lender, Borrower
Representative and Agent upon any information contained on a previous form
becoming obsolete.
 
 
60

--------------------------------------------------------------------------------

 
(c) If a Lender or Participant claims exemption from, or reduction of,
withholding tax and such Lender or Participant sells, assigns, grants a
participation in, or otherwise transfers all or part of the Obligations of any
Borrower, such Lender or Participant agrees to notify Agent (or, in the case of
a sale of a participation interest, to the Lender granting the participation
only) of  the percentage amount in which it is no longer the beneficial owner of
Obligations of such Borrower to such Lender or Participant.  To the extent of
such percentage amount, Agent will treat such Lender's or such Participant's
documentation provided pursuant to this Section 12.1.3 as no longer valid.  With
respect to such percentage amount, such Participant or Assignee shall provide
new documentation, pursuant to Section 12.1.3, if applicable.  Borrower agrees
that each Participant shall be entitled to the benefits of Section 2.9 with
respect to its participation in any portion of the Obligations so long as such
Participant complies with the obligations set forth in this subsection 12.1.3
with respect thereto.
 
(d) If the Internal Revenue Service or any other Governmental Authority of the
United States or other jurisdiction asserts a claim that Agent (or, in the case
of a Participant, to the Lender granting the participation) did not properly
withhold tax from amounts paid to or for the account of any Lender or any
Participant due to a failure on the part of the Lender or any Participant
(because the appropriate form was not delivered, was not properly executed, or
because such Lender failed to notify Agent (or such Participant failed to notify
the Lender granting the participation) of a change in circumstances which
rendered the exemption from, or reduction of, withholding tax ineffective, or
for any other reason) such Lender shall indemnify and hold Agent harmless (or,
in the case of a Participant, such Participant shall indemnify and hold the
Lender granting the participation harmless) for all amounts paid, directly or
indirectly, by Agent (or, in the case of a Participant, to the Lender granting
the participation), as tax or otherwise, including penalties and interest, and
including any taxes imposed by any jurisdiction on the amounts payable to Agent
(or, in the case of a Participant, to the Lender granting the participation
only) under this Section, together with all costs and expenses (including
attorneys fees and expenses).  The obligation of the Lenders and the
Participants under this subsection shall survive the payment of all Obligations
and the resignation or replacement of Agent.
 
 
61

--------------------------------------------------------------------------------

 
12.1.4. Assignment to Federal Reserve Bank.  In addition to the other assignment
rights provided in this Section 12.1, each Lender may assign, as collateral or
otherwise, and without notice to or consent of the Agent or any Borrower, any of
its rights under this Agreement, whether now owned or hereafter acquired
(including rights to payments of principal or interest on the Loans), to any
Federal Reserve Bank pursuant to Regulation A of the Federal Reserve Board.
 
12.2. Amendments, Etc.
 
12.2.1. Amendments, Etc.  No amendment or waiver of any provision of this
Agreement or any other Loan Document, nor consent to any departure by Borrowers
therefrom, shall in any event be effective unless the same shall be in writing
and signed by the Majority Lenders and Borrowers, and then such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given; provided that no amendment, waiver or consent shall be
effective, unless (i) in writing and signed by each Lender, to do any of the
following:  (1) increase the Revolving Credit Maximum Amount (except in
accordance with Section 1.3) or any Lender's Revolving Loan Commitment,
(2) reduce the principal of, or interest on, any amount payable hereunder, other
than those payable only to Agent or Issuing Lender in its capacity as such,
which may be reduced by Agent unilaterally, (3) decrease any interest rate
payable hereunder, (4) postpone any date fixed for any payment of principal of,
or interest on, any amounts payable hereunder, other than those payable only to
Agent in its capacity as such, which may be postponed by Agent unilaterally,
(5) increase any advance percentage contained in the definition of the term
"Borrowing Base", (6) reduce the number of Lenders that shall be required for
Lenders or any of them to take any action hereunder, (7) release or discharge
any Person liable for the performance of any obligations of any Borrower
hereunder or under any of the Loan Documents, (8) amend any provision of this
Agreement that requires the consent of all Lenders or consent to or waive any
breach thereof, (9) amend the definition of the term "Majority Lenders",
(10) amend this Section 12.2 or (11) release any substantial portion of the
Collateral, unless otherwise permitted pursuant to Section 11.7 hereof; or
(ii) in writing and signed by Issuing Lender in addition to the Lenders required
above to affect the rights or duties of Issuing Lender under this Agreement or
any other Loan Document or (iii) in writing and signed by Agent in addition to
the Lenders required above to affect the rights or duties of Agent under this
Agreement or any other Loan Document.  If a fee is to be paid by Borrowers in
connection with any waiver or amendment hereunder, the agreement evidencing such
amendment or waiver may, at the discretion of Agent (but shall not be required
to), provide that only Lenders executing such agreement by a specified date may
share in such fee (and in such case, such fee shall be divided among the
applicable Lenders on a pro rata basis without including the interests of any
Lenders who have not timely executed such agreement).
 
12.2.2. Replacement of Lenders.  If any Lender does not consent to any
amendment, modification, termination or waiver requested by Borrowers and
supported by Agent, then Borrowers may, at their sole expense and effort, upon
notice to such Lender and Agent, require such Lender to assign and delegate,
without recourse (in accordance with and subject to the restrictions contained
in this Agreement), all its interests, rights and obligations under this
Agreement to an assignee that shall assume such obligations (which assignee may
be another Lender that supports such amendment, modification or waiver, if such
assignee Lender accepts such assignment); provided, that: (i) the replacement
Lender shall be (a) an existing Lender or (b) another financial institution
reasonably acceptable to Agent; (ii) such Lender shall have received payment of
an amount equal to the outstanding principal of its Loans, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder, from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or Borrowers (in the case of all other amounts); (iii) the assignee shall
execute an Assignment and Acceptance Agreement pursuant to which it shall become
a party hereto as provided in subsection 12.1.1, and (iv) upon compliance with
the provisions for assignment provided in subsection 12.1.1 and the payment of
amounts referred to in clause (ii), such assignee shall constitute a "Lender"
hereunder and the Lender being so replaced shall no longer constitute a "Lender"
hereunder.
 
 
62

--------------------------------------------------------------------------------

 
12.3. Power of Attorney.
 
Each Borrower hereby irrevocably designates, makes, constitutes and appoints
Agent (and all Persons designated by Agent) as such Borrower's true and lawful
attorney (and agent-in-fact), solely with respect to the matters set forth in
this Section 12.3, and Agent, or Agent's agent, may, without notice to any
Borrower and in any Borrower's or Agent's name, but at the cost and expense of
Borrowers:
 
12.3.1. At such time or times upon or after the occurrence and during the
continuance of an Event of Default, endorse any Borrower's name on any checks,
notes, acceptances, drafts, money orders or any other evidence of payment or
proceeds of the Collateral which come into the possession of Agent or under
Agent's control.
 
12.3.2. At such time or times upon or after the occurrence and during the
continuance of an Event of Default, as Agent or its agent in its sole discretion
may determine: (i) demand payment of the Accounts from the Account Debtors,
enforce payment of the Accounts by legal proceedings or otherwise, and generally
exercise all of any Borrower's rights and remedies with respect to the
collection of the Accounts; (ii) settle, adjust, compromise, discharge or
release any of the Accounts or other Collateral or any legal proceedings brought
to collect any of the Accounts or other Collateral; (iii) sell or assign any of
the Accounts and other Collateral upon such terms, for such amounts and at such
time or times as Agent deems advisable, and at Agent's option, with all
warranties regarding the Collateral disclaimed; (iv) take control, in any
manner, of any item of payment or proceeds relating to any Collateral; (v)
prepare, file and sign any Borrower's name to a proof of claim in bankruptcy or
similar document against any Account Debtor or to any notice of lien, assignment
or satisfaction of lien or similar document in connection with any of the
Collateral; (vi) receive, open and dispose of all mail addressed to any Borrower
and notify postal authorities to change the address for delivery thereof to such
address as Agent may designate; (vii) endorse the name of any Borrower upon any
of the items of payment or proceeds relating to any Collateral and deposit the
same to the account of Agent on account of the Obligations; (viii) endorse the
name of any Borrower upon any chattel paper, document, instrument, invoice,
freight bill, bill of lading or similar document or agreement relating to the
Accounts, Inventory and any other Collateral; (ix) use any Borrower's stationery
and sign the name of any Borrower to verifications of the Accounts and notices
thereof to Account Debtors; (x) use the information recorded on or contained in
any data processing equipment and Computer Hardware and Software relating to the
Accounts, Inventory, Equipment and any other Collateral; (xi) make and adjust
claims under policies of insurance; and (xii) do all other acts and things
necessary, in Agent's determination, to fulfill any Borrower's obligations under
this Agreement.
 
The power of attorney granted hereby shall constitute a power coupled with an
interest and shall be irrevocable.
 
 
63

--------------------------------------------------------------------------------

 
12.4. Indemnity.
 
Each Borrower hereby agrees to indemnify (a) Agent, (b) Letter of Credit Issuer,
(c) each Lender, (d) each of the Affiliates of each of the Persons listed in the
foregoing clauses (a) through (c), and (e) each of the directors, members,
managers, general partners, limited partners, officers, and employees of each of
the Persons listed in the foregoing clauses (a) through (d) (collectively, the
"Indemnified Persons") and hold each of the Indemnified Persons harmless from
and against any liability, loss, damage, suit, action or proceeding ever
suffered or incurred by such Indemnified Person (including reasonable attorneys'
fees and legal expenses) as the result of any Borrower's failure to observe,
perform or discharge such Borrower's duties hereunder.  In addition, each
Borrower shall defend each Indemnified Person against and save it harmless from
all claims of any Person with respect to the Collateral (except those resulting
from the gross negligence or intentional misconduct of such Indemnified
Person).  Without limiting the generality of the foregoing, these indemnities
shall extend to any claims asserted against any Indemnified Person by any Person
under any Environmental Laws by reason of any Borrower's or any other Person's
failure to comply with laws applicable to solid or hazardous waste materials or
other toxic substances.  Notwithstanding the foregoing, (i) the foregoing
indemnity shall not be available to any Indemnified Person to the extent that
such losses, claims, damages, liabilities or related expenses are determined by
a court of competent jurisdiction by final and nonappealable judgment to have
resulted from such Indemnified Person's gross negligence or willful misconduct;
(ii) such indemnity shall not be available to any Indemnified Person for losses,
claims, damages, liabilities or related expenses arising out of a proceeding in
which such Indemnified Person and a Borrower are adverse parties to the extent
that such Borrower prevails on the merits, as determined by a court of competent
jurisdiction by final and nonappealable judgment (it being understood that
nothing in this Agreement shall preclude a claim or suit by a Borrower against
any indemnitee for such Indemnified Person's failure to perform any of its
obligations to Borrowers under the Loan Documents); (iii) Borrowers shall not,
in connection with any such proceeding or related proceedings in the same
jurisdiction and in the absence of conflicts of interest, be liable for the fees
and expenses of more than one law firm at any one time for the Indemnified
Person (which law firm shall be selected (x) by mutual agreement of Agent and
Borrower Representative or (y) if no such agreement has been reached following
Agent's good faith consultation with Borrower Representative with respect
thereto, by Agent in its sole discretion); (iv) each Indemnified Person shall
give Borrower Representative (A) prompt notice of any such action brought
against such Indemnified Person in connection with a claim for which it is
entitled to indemnity under this Section 12.4 and (B) an opportunity to consult
from time to time with such Indemnified Person regarding defensive measures and
potential settlement; and (v) Borrowers shall not be obligated to pay the amount
of any settlement entered in to without their written consent (which consent
shall not be unreasonably withheld or delayed).  Notwithstanding any contrary
provision in this Agreement, the obligation of Borrowers under this Section 12.4
shall survive the payment in full of the Obligations and the termination of this
Agreement.
 
 
64

--------------------------------------------------------------------------------

 
12.5. Sale of Interest.
 
No Borrower may sell, assign or transfer any interest in this Agreement, any of
the other Loan Documents, or any of the Obligations, or any portion thereof,
including such Borrower's rights, title, interests, remedies, powers and duties
hereunder or thereunder.
 
12.6. Severability.
 
Wherever possible, each provision of this Agreement shall be interpreted in such
manner as to be effective and valid under applicable law, but if any provision
of this Agreement shall be prohibited by or invalid under applicable law, such
provision shall be ineffective only to the extent of such prohibition or
invalidity, without invalidating the remainder of such provision or the
remaining provisions of this Agreement.
 
12.7. Successors and Assigns.
 
This Agreement and each of the other Loan Documents shall be binding upon and
inure to the benefit of the successors and assigns of each Borrower, Agent and
each Lender permitted under Section 12.1 hereof.
 
12.8. Cumulative Effect; Conflict of Terms.
 
The provisions of the other Loan Documents are hereby made cumulative with the
provisions of this Agreement.  Except as otherwise provided in any of the other
Loan Documents by specific reference to the applicable provision of this
Agreement, if any provision contained in this Agreement is in direct conflict
with, or inconsistent with, any provision in any of the other Loan Documents,
the provision contained in this Agreement shall govern and control.
 
12.9. Execution in Counterparts.
 
This Agreement may be executed in any number of counterparts and by different
parties hereto in separate counterparts, each of which when so executed and
delivered shall be deemed to be an original and all of which counterparts taken
together shall constitute but one and the same instrument.
 
12.10. Notice.
 
Except as otherwise provided herein, all notices, requests and demands to or
upon a party hereto, to be effective, shall be in writing, and shall be sent by
certified or registered mail, return receipt requested, by personal delivery
against receipt, by overnight courier or by facsimile and, unless otherwise
expressly provided herein, shall be deemed to have been validly served, given,
delivered or received immediately when delivered against receipt, three Business
Days' after deposit in the mail, postage prepaid, one Business Day after deposit
with an overnight courier or, in the case of facsimile notice, when sent with
respect to machine confirmed, addressed as follows:
 
 
65

--------------------------------------------------------------------------------

 
(A)  
If to Agent:                     Wells Fargo Capital Finance, LLC

 
2450 Colorado Avenue, Suite 3000 West

 
Santa Monica, California  90404

 
Attention:  Business Finance Portfolio Manager

 
Facsimile No.:  310-453-7413

 
 
With a copy to:
Goldberg Kohn Ltd.

 
55 East Monroe Street, Suite 3300

 
Chicago, Illinois  60603

 
Attention:  Gary Zussman, Esq.

 
Facsimile No.:  312-863-7440

 
(B)  
If to Borrowers:              Century Aluminum Company

 
2511 Garden Road

 
Building A, Suite 200

 
Monterey, California  93940

 
Attention:  Chief Financial Officer

 
Facsimile No.:  831-642-9082

 
 
With a copy to:
Jones Day

 
2727 North Harwood Street

 
Dallas, Texas  75201

 
Attention:  Michael Weinberg

 
Facsimile No.:  212-969-5100

 
(C)  
If to any Lender, at its address indicated on the signature pages hereof or in
an Assignment and Acceptance Agreement,

 
or to such other address as each party may designate for itself by notice given
in accordance with this Section 12.10; provided, however, that any notice,
request or demand to or upon Agent or a Lender pursuant to subsection 3.1.1 or
4.2.2 hereof shall not be effective until received by Agent or such Lender.
 
12.11. Consent.
 
Whenever Agent's, Majority Lenders' or all Lenders' consent is required to be
obtained under this Agreement or any of the other Loan Documents as a condition
to any action, inaction, condition or event, except as otherwise specifically
provided herein, Agent, Majority Lenders or all Lenders, as applicable, shall be
authorized to give or withhold such consent in its or their sole and absolute
discretion and to condition its or their consent upon the giving of additional
Collateral security for the Obligations, the payment of money or any other
matter.
 
12.12. Credit Inquiries.
 
Subject to the confidentiality provisions contained in Section 12.16, Borrowers
hereby authorize and permit Agent and each Lender to respond to usual and
customary credit inquiries from third parties concerning any Borrower or any of
its Subsidiaries.
 
 
66

--------------------------------------------------------------------------------

 
12.13. Time of Essence.
 
Time is of the essence of this Agreement and the other Loan Documents.
 
12.14. Entire Agreement.
 
This Agreement and the other Loan Documents, together with all other
instruments, agreements and certificates executed by the parties in connection
therewith or with reference thereto, embody the entire understanding and
agreement between the parties hereto and thereto with respect to the subject
matter hereof and thereof and supersede all prior agreements, understandings and
inducements, whether express or implied, oral or written.
 
12.15. Interpretation.
 
No provision of this Agreement or any of the other Loan Documents shall be
construed against or interpreted to the disadvantage of any party hereto by any
court or other governmental or judicial authority by reason of such party having
or being deemed to have structured or dictated such provision.
 
12.16. Confidentiality.
 
Agent and each Lender shall hold all nonpublic information obtained pursuant to
the requirements of this Agreement in accordance with Agent's and such Lender's
customary procedures for handling confidential information of this nature and in
accordance with safe and sound banking practices and in any event may make
disclosure reasonably required by a prospective participant or assignee in
connection with the contemplated participation or assignment or as required or
requested by any governmental authority or representative thereof or pursuant to
legal process and shall require any such participant or assignee to agree to
comply with this Section 12.16.
 
 
67

--------------------------------------------------------------------------------

 
12.17. GOVERNING LAW; CONSENT TO JURISDICTION.
 
THIS AGREEMENT HAS BEEN NEGOTIATED, EXECUTED AND DELIVERED IN AND SHALL BE
DEEMED TO HAVE BEEN MADE IN NEW YORK, NEW YORK.  THIS AGREEMENT SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK;
PROVIDED, HOWEVER, THAT IF ANY OF THE COLLATERAL SHALL BE LOCATED IN ANY
JURISDICTION OTHER THAN NEW YORK, THE LAWS OF SUCH JURISDICTION SHALL GOVERN THE
METHOD, MANNER AND PROCEDURE FOR FORECLOSURE OF AGENT'S LIEN UPON SUCH
COLLATERAL AND THE ENFORCEMENT OF AGENT'S OTHER REMEDIES IN RESPECT OF SUCH
COLLATERAL TO THE EXTENT THAT THE LAWS OF SUCH JURISDICTION ARE DIFFERENT FROM
OR INCONSISTENT WITH THE LAWS OF NEW YORK.  AS PART OF THE CONSIDERATION FOR NEW
VALUE RECEIVED, AND REGARDLESS OF ANY PRESENT OR FUTURE DOMICILE OR PRINCIPAL
PLACE OF BUSINESS OF ANY BORROWER, AGENT OR ANY LENDER, EACH BORROWER HEREBY
CONSENTS AND AGREES THAT THE COURTS OF THE STATE OF NEW YORK LOCATED IN THE CITY
OF NEW YORK, OR, AT AGENT'S OPTION, THE UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF NEW YORK, SHALL HAVE EXCLUSIVE JURISDICTION TO HEAR AND
DETERMINE ANY CLAIMS OR DISPUTES BETWEEN BORROWERS ON THE ONE HAND AND AGENT OR
ANY LENDER ON THE OTHER HAND PERTAINING TO THIS AGREEMENT OR TO ANY MATTER
ARISING OUT OF OR RELATED TO THIS AGREEMENT.  EACH BORROWER EXPRESSLY SUBMITS
AND CONSENTS IN ADVANCE TO SUCH JURISDICTION IN ANY ACTION OR SUIT COMMENCED IN
ANY SUCH COURT, AND EACH BORROWER HEREBY WAIVES ANY OBJECTION WHICH ANY BORROWER
MAY HAVE BASED UPON LACK OF PERSONAL JURISDICTION, IMPROPER VENUE OR FORUM NON
CONVENIENS.  EACH BORROWER HEREBY WAIVES PERSONAL SERVICE OF THE SUMMONS,
COMPLAINT AND OTHER PROCESS ISSUED IN ANY SUCH ACTION OR SUIT AND AGREES THAT
SERVICE OF SUCH SUMMONS, COMPLAINT AND OTHER PROCESS MAY BE MADE BY REGISTERED
OR CERTIFIED MAIL ADDRESSED TO BORROWERS AT THE ADDRESS SET FORTH IN THIS
AGREEMENT AND THAT SERVICE SO MADE SHALL BE DEEMED COMPLETED UPON THE EARLIER OF
BORROWERS' ACTUAL RECEIPT THEREOF OR 3 DAYS AFTER DEPOSIT IN THE U.S. MAILS,
PROPER POSTAGE PREPAID.  NOTHING IN THIS AGREEMENT SHALL BE DEEMED OR OPERATE TO
AFFECT THE RIGHT OF AGENT OR ANY LENDER TO SERVE LEGAL PROCESS IN ANY OTHER
MANNER PERMITTED BY LAW, OR TO PRECLUDE THE ENFORCEMENT BY AGENT OR ANY LENDER
OF ANY JUDGMENT OR ORDER OBTAINED IN SUCH FORUM OR THE TAKING OF ANY ACTION
UNDER THIS AGREEMENT TO ENFORCE SAME IN ANY OTHER APPROPRIATE FORUM OR
JURISDICTION.
 
12.18. WAIVERS BY BORROWERS.
 
EACH BORROWER WAIVES (I) THE RIGHT TO TRIAL BY JURY (WHICH AGENT AND EACH LENDER
HEREBY ALSO WAIVES) IN ANY ACTION, SUIT, PROCEEDING OR COUNTERCLAIM OF ANY KIND
ARISING OUT OF OR RELATED TO THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS,
THE OBLIGATIONS OR THE COLLATERAL, AND (II) EXCEPT AS PROHIBITED BY LAW, ANY
RIGHT TO CLAIM OR RECOVER ANY SPECIAL, EXEMPLARY, PUNITIVE OR CONSEQUENTIAL
DAMAGES OR ANY DAMAGES OTHER THAN, OR IN ADDITION TO, ACTUAL DAMAGES.  EACH
BORROWER ACKNOWLEDGES THAT THE FOREGOING WAIVERS ARE A MATERIAL INDUCEMENT TO
AGENT'S AND EACH LENDER'S ENTERING INTO THIS AGREEMENT AND THAT AGENT AND EACH
LENDER IS RELYING UPON THE FOREGOING WAIVERS IN ITS FUTURE DEALINGS WITH
BORROWERS.  EACH BORROWER WARRANTS AND REPRESENTS THAT IT HAS REVIEWED THE
FOREGOING WAIVERS WITH ITS LEGAL COUNSEL AND HAS KNOWINGLY AND VOLUNTARILY
WAIVED ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL.  IN THE
EVENT OF LITIGATION, THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL
BY THE COURT.
 
 
68

--------------------------------------------------------------------------------

 
12.19. Advertisement.
 
Borrowers hereby authorize Agent to publish the names of Borrowers and the
amount of the credit facility provided hereunder in any "tombstone" or
comparable advertisement which Agent elects to publish.
 
12.20. Reimbursement.
 
The undertaking by Borrowers to repay the Obligations and each representation,
warranty or covenant of each Borrower are and shall be joint and several.  To
the extent that any Borrower shall be required to pay a portion of the
Obligations which shall exceed the amount of loans, advances or other extensions
of credit received by such Borrower and all interest, costs, fees and expenses
attributable to such loans, advances or other extensions of credit, then such
Borrower shall be reimbursed by the other Borrowers for the amount of such
excess.  This Section 12.20 is intended only to define the relative rights of
Borrowers, and nothing set forth in this Section 12.20 is intended or shall
impair the obligations of each Borrower, jointly and severally, to pay to Agent
and Lenders the Obligations as and when the same shall become due and payable in
accordance with the terms hereof.  Notwithstanding anything to the contrary set
forth in this Section 12.20 or any other provisions of this Agreement, it is the
intent of the parties hereto that the liability incurred by each Borrower in
respect of the Obligations of the other Borrowers (and any Lien granted by each
Borrower to secure such Obligations) not constitute a fraudulent conveyance or
fraudulent transfer under the provisions of any applicable law of any state or
other governmental unit ("Fraudulent Conveyance").  Consequently, each Borrower,
Agent and each Lender hereby agree that if a court of competent jurisdiction
determines that the incurrence of liability by any Borrower in respect of the
Obligations of any other Borrower (or any Liens granted by such Borrower to
secure such Obligations) would, but for the application of this sentence,
constitute a Fraudulent Conveyance, such liability (and such Liens) shall be
valid and enforceable only to the maximum extent that would not cause the same
to constitute a Fraudulent Conveyance, and this Agreement and the other Loan
Documents shall automatically be deemed to have been amended accordingly, nunc
pro tunc.
 
12.21. Section Headings.
 
Article and Section headings and the table of contents used herein are for
convenience of reference only, are not part of this Agreement, and shall not
affect the construction or interpretation hereof.
 



 
 
69

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Agreement has been duly executed on the day and year
specified at the beginning of this Agreement.
 
   

 BORROWERS:  
 
 
    CENTURY ALUMINUM COMPANY
 
 By:
 
/s/ Michelle Lair
   Name:  Michelle Lair    Title  Vice President
 
 
 
     
BERKELEY ALUMINUM, INC.
 
By:
 
/s/ Michelle Lair
   Name:  Michelle Lair    Title  Vice President
 
 
 
     
CENTURY ALUMINUM OF WEST VIRGINIA, INC.
 
By:
 
/s/ Michelle Lair
   Name:  Michelle Lair    Title:  Vice President


 

 
CENTURY ALUMINUM OF KENTUCKY GENERAL PARTNERSHIP
 By:     METALSCO, LLC , its Managing Partner
 
By:
 
/s/ Michelle Lair
 
 Name:
 Michelle Lair
 
 Title
 Vice President




Signature Page to Loan and Security Agreement
 
 

--------------------------------------------------------------------------------

 
 
 
NSA GENERAL PARTNERSHIP
 By:    CENTURY KENTUCKY, INC. , its Managing Partner
 
By:
 
/s/ Michelle Lair
 
 Name:
 Michelle Lair
 
 Title
 Vice President



Signature Page to Loan and Security Agreement
 
 

--------------------------------------------------------------------------------

 
AGENT:
 
WELLS FARGO CAPITAL FINANCE, LLC,
as Agent and as a Lender
 
By:
 
/s/ Todd Nakamoto
 
 Name:
Todd Nakamoto
 
 Title
Managing Director
Revolving Loan Commitment:  $100,000,000




Signature Page to Loan and Security Agreement
 
 

--------------------------------------------------------------------------------

 

APPENDIX A
 
GENERAL DEFINITIONS
 
When used in the Loan and Security Agreement dated as of July 1, 2010 (the
"Agreement"), by and among Wells Fargo Capital Finance, LLC, the Lenders, and
Century Aluminum Company, Berkeley Aluminum Inc., Century Aluminum of West
Virginia, Inc., Century of Aluminum Kentucky General Partnership, and NSA
General Partnership, as Borrowers, (a) the terms Account, Chattel Paper, Deposit
Account, Document, Instruments, Inventory, Proceeds, Securities Account,
Software, and Supporting Obligations have the respective meanings assigned
thereto under the UCC; (b) all terms reflecting Collateral having the meanings
assigned thereto under the UCC shall be deemed to mean such Property, whether
now owned or hereafter created or acquired by any Borrower or in which such
Borrower now has or hereafter acquires any interest; (c) capitalized terms which
are not otherwise defined have the respective meanings assigned thereto in the
Agreement; (d) accounting terms not otherwise specifically defined in the
Agreement shall be construed in accordance with GAAP consistently applied; and
(e) the following terms shall have the following meanings (terms defined in the
singular to have the same meaning when used in the plural and vice versa):
 
Account Debtor – any Person who is or may become obligated under or on account
of any Account.
 
Acquisition – (a) the purchase or other acquisition by a Person or its
Subsidiaries of all or substantially all of the assets of (or any division or
business line of) any other Person, or (b) the purchase or other acquisition
(whether by means of a merger, consolidation, or otherwise) by a Person or its
Subsidiaries of all or substantially all of the capital stock or other equity
interests of any other Person.
 
Affiliate – with respect to any Person, any other Person directly or indirectly
controlling, controlled by, or under direct or indirect common control with,
such Person.  For purposes of this definition, "control" (including, with
correlative meanings, the terms "controlling," "controlled by" and "under common
control with") with respect to any Person, means the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of such Person, whether through the ownership of voting securities, by
contract or otherwise.
 
Agent – as defined in the preamble to the Agreement.
 
Agent Loans – as defined in subsection 1.1.4 of the Agreement.
 
Aggregate Bank Product Reserve – as of any date of determination, the lesser of
(a) $10,000,000 and (b) the sum of the Bank Product Reserves that have been
established by Agent as of such date of determination.
 
Agreement – the Loan and Security Agreement referred to in the first sentence of
this Appendix A, all Exhibits and Schedules thereto and this Appendix A, as each
of the same may be amended, modified, restated or supplemented from time to
time.
 
 
A-1

--------------------------------------------------------------------------------

 
Applicable Cash Limit – as of any date of determination, an amount equal to
$15,000,000; provided, that (i) at such time as WFCF has Revolving Loan
Commitments of $75,000,000 or less, the Applicable Cash Limit shall be reduced
to $10,000,000 and (ii) at such time as WFCF has Revolving Loan Commitments of
$50,000,000 or less, the Applicable Cash Limit shall be reduced to $5,000,000.
 
Applicable Margin – the percentages set forth in the table below with respect to
the Base Rate Portion and each LIBOR Portion that corresponds to the average
daily Availability for the immediately preceding fiscal quarter (such average to
be determined using the Availability set forth in each Borrowing Base
Certificate delivered during such fiscal year quarter, as adjusted on a daily
basis to reflect any change in the amount of outstanding Revolving Credit Loans
or LC Exposure (other than Cash Collateralized LC Exposure) or any change in
Reserves during such period); provided, that for the period from the Closing
Date through September 30, 2010, the Applicable Margin shall be at Level II.
 
Level
Availability
Applicable Margin for Base Rate Portions
Applicable Margin for LIBOR Portions
I
≥ $66,700,000
1.50%
2.50%
II
> $33,300,000 but < $66,700,000
1.75%
2.75%
III
< $33,300,000
2.00%
3.00%



Applicable Minimum Liquidity Amount – $30,000,000; provided, that (i) if the
Applicable Cash Limit has been reduced to $10,000,000, the Applicable Minimum
Liquidity Amount shall automatically be reduced to $25,000,000 and (ii) if the
Applicable Cash Limit has been reduced to $5,000,000, the Applicable Minimum
Liquidity Amount shall automatically be reduced to $20,000,000.
 
Assignment and Acceptance Agreement – an assignment and acceptance agreement
substantially in the form of Exhibit A to the Agreement.
 
Availability – at any time, the amount of additional money which Borrowers are
entitled to borrow from time to time as Revolving Credit Loans, such amount
being the lesser of (a) the difference derived when the sum of the principal
amount of Revolving Credit Loans then outstanding (including any amounts which
Agent or any Lender may have paid for the account of any Borrower in accordance
with any of the Loan Documents and which have not been reimbursed by Borrowers),
the LC Exposure (other than the Cash Collateralized LC Exposure), and any
Reserves is subtracted from the Borrowing Base and (b) the difference derived
when the sum of the principal amount of Revolving Credit Loans then outstanding
(including any amounts which Agent or any Lender may have paid for the account
of any Borrower in accordance with any of the Loan Documents and which have not
been reimbursed by Borrowers), the LC Exposure, and any Reserves is subtracted
from the Revolving Credit  Maximum Amount.
 
Bailee Certificate – a letter agreement substantially in the form of Exhibit B
to the Agreement.
 
 
A-2

--------------------------------------------------------------------------------

 
Bank Product - one or more of the following types of services extended to a
Borrower by a Bank Product Provider as agreed from time to time in writing by
Borrower Representative: (i) cash management (including controlled disbursement
services) and (ii) Derivative Obligations.
 
Bank Product Provider – Wells Fargo, any Affiliate of Wells Fargo or any Lender.
 
Bank Product Reserve – as of any date of determination, with respect to any Bank
Product, the amount of the Reserve that Agent has established therefor (based
upon the applicable Bank Product Provider's determination in its Reasonable
Credit Judgment of the credit exposure of Borrowers in respect of such Bank
Product) in respect of such Bank Product then provided or outstanding.
 
Base Rate –the greatest of (a) the Federal Funds Rate plus ½%, (b) the LIBOR
Rate (which rate shall be calculated based upon an Interest Period of 3 months
and shall be determined on a daily basis), plus 1%, and (c) the rate of interest
announced, from time to time, within Wells Fargo at its principal office in San
Francisco as its "prime rate", with the understanding that the "prime rate" is
one of Wells Fargo's base rates (not necessarily the lowest of such rates) and
serves as the basis upon which effective rates of interest are calculated for
those loans making reference thereto and is evidenced by the recording thereof
after its announcement in such internal publications as Wells Fargo may
designate.
 
Base Rate Portion – that portion of the Revolving Credit Loans that is not
subject to a LIBOR Option.
 
Bill and Hold Agreement – an agreement among a Borrower, Agent and the
applicable Account Debtor substantially in the form of Exhibit D to the
Agreement or in such other form as is reasonably acceptable to Agent.
 
Blocked Account Agreement – a control agreement among a Borrower, Agent, and a
depository bank substantially in the form of Exhibit C to the Agreement or in
such other form as is reasonably acceptable to Agent.
 
Borrower – as defined in the preamble to the Agreement.
 
Borrower Representative – Century Aluminum Company, acting on its own behalf as
a Borrower and on behalf of all other Borrowers.
 
Borrowing – a borrowing of Loans or an issuance of Letters of Credit under the
Agreement.
 
Borrowing Base – as at any date of determination thereof, an amount equal to the
sum of:
 
manually numbered
(i)           (1) 85% of the net amount of Eligible Accounts (other than with
respect to which Glencore is the Account Debtor) outstanding at such date; plus
(2) the lesser of (x) 85% of the net amount of Eligible Accounts with respect to
which Glencore is the Account Debtor outstanding at such date, and
(y) $20,000,000; and
 
 
A-3

--------------------------------------------------------------------------------

 
(ii)           the lesser of (A) 65% of the value (as determined below) of
Eligible Inventory at such date, and (B) 85% times the most recently determined
Net Liquidation Percentage times the value (as determined below) of Eligible
Inventory (provided, that Availability attributable to Eligible Inventory
consisting of work in process shall not exceed $8,500,000).
 
The advance rates set forth above may not be adjusted downward by Agent.  For
purposes hereof, (1) the net amount of Eligible Accounts at any time shall be
the face amount of such Eligible Accounts less any and all returns, rebates,
discounts (which may, at Agent's option exercised using its Reasonable Credit
Judgment, be calculated on shortest terms), credits, allowances or excise taxes
of any nature at any time issued, owing, claimed by Account Debtors, granted,
outstanding or payable in connection with such Accounts at such time and (2) the
value of Eligible Inventory shall be determined on a first-in, first-out, lower
of cost or market basis in accordance with GAAP, but excluding any write-downs
resulting from loss on conversion.
 
Borrowing Base Certificate – a certificate of a Responsible Officer of Borrower
Representative substantially in the form of Exhibit E to the Agreement (or
another form acceptable to Agent) setting forth the calculation of the Borrowing
Base.  All calculations of the Borrowing Base in connection with the preparation
of any Borrowing Base Certificate shall originally be made by Borrowers and
certified to Agent; provided that Agent shall have the right to review and
adjust, in the exercise of its Reasonable Credit Judgment, any such calculation
after giving notice thereof to Borrowers, to the extent that Agent determines
that such calculation is not in accordance with the Agreement.
 
Business Day – any day, excluding Saturday, Sunday and any day which is a legal
holiday under the laws of the State of New York or California or is a day on
which banking institutions located in such state are closed; provided that with
respect to determinations in connection with, and payments of principal and
interest on, LIBOR Portions, such day is also a LIBOR Business Day.
 
Capital Expenditures – expenditures made or liabilities incurred for the
acquisition of any fixed or capital assets or improvements, replacements,
substitutions or additions thereto which have a useful life of more than one
year, including the total principal portion of Capitalized Lease Obligations;
provided, however, that Capital Expenditures shall not include (a) expenditures
to the extent they are paid with the proceeds of insurance settlements,
condemnation awards, and other settlements in respect of lost, destroyed,
damaged, or condemned fixed or capital assets, (b) expenditures to the extent
they are financed with the proceeds of a sale or other disposition of fixed or
capital assets that is expressly permitted under the Agreement, and
(c) expenditures made in connection with the construction of any fixed or
capital asset if the applicable Borrower intends to consummate a sale and
leaseback transaction of such asset permitted under the Agreement within six
months of the completion of such construction; provided that if such sale and
leaseback transaction is not consummated within such time period, then all such
expenditures will constitute Capital Expenditures in the period in which such
six-month period ends.
 
Capitalized Lease Obligation – at the time of any determination thereof, any
Indebtedness represented by obligations under a lease that is required to be
capitalized for financial reporting purposes in accordance with GAAP.
 
 
A-4

--------------------------------------------------------------------------------

 
Cash Collateralized LC Exposure – as defined in subsection 1.2.11 of the
Agreement.
 
Century – as defined in the preamble to the Agreement.
 
CFC – a controlled foreign corporation (as that term is defined in the Code).
 
Closing Date – the date on which all of the conditions precedent in Section 9.1
of the Agreement are satisfied or waived.
 
Code – the Internal Revenue Code of 1986, as amended.
 
Collateral – all of the Property and interests in Property of Borrowers
described in Section 5.1 of the Agreement and not excluded pursuant to Section
5.2 of the Agreement, and all other Property and interests in Property that may
hereafter be pledged to Agent for the benefit of the Secured Parties to secure
the payment and performance of any of the Obligations.
 
Compliance Certificate – a certificate substantially in the form of Exhibit F to
the Agreement executed by a Financial Officer of Borrower Representative.
 
Computer Hardware and Software – all of any Borrower's rights (including rights
as licensee and lessee) with respect to (i) computer and other electronic data
processing hardware, including all integrated computer systems, central
processing units, memory units, display terminals, printers, computer elements,
card readers, tape drives, hard and soft disk drives, cables, electrical supply
hardware, generators, power equalizers, accessories, peripheral devices and
other related computer hardware; (ii) all software and all software programs
designed for use on the computers and electronic data processing hardware
described in clause (i) above, including all operating system software,
utilities and application programs in any form (source code and object code in
magnetic tape, disk or hard copy format or any other listings whatsoever); (iii)
any firmware associated with any of the foregoing; and (iv) any documentation
for hardware, software and firmware described in clauses (i), (ii) and (iii)
above, including flow charts, logic diagrams, manuals, specifications, training
materials, charts and pseudo codes.
 
Consolidated – the consolidation in accordance with GAAP of the accounts or
other items as to which such term applies.
 
Consolidated Net Income (Loss) – with respect to any fiscal period, the net
income (or loss) of the Loan Parties determined in accordance with GAAP on a
Consolidated basis; provided, however, Consolidated Net Income shall not
include:
 
manually numbered
(i)           the net income (or loss) of any Person (other than a Loan Party)
in which a Loan Party has an ownership interest unless received in a cash
distribution or requiring the payment of cash;
 
(ii)           the net income (or loss) of any Person accrued prior to the date
it became a Subsidiary of a Loan Party or is merged into or consolidated with a
Loan Party;
 
(iii)           net after-tax non-cash extraordinary gains or losses as defined
under GAAP;
 
 
A-5

--------------------------------------------------------------------------------

 
(iv)           net after-tax non-cash gains or losses from asset dispositions
other than sales in the ordinary course of business;
 
(v)           net after-tax non-cash gains or losses attributable to the early
extinguishment of debt;
 
(vi)           any after-tax non-cash unrealized gains or losses on forward
contracts or hedging contracts;
 
(vii)           the cumulative effect of a change in accounting principles;
 
(viii)           after-tax non-cash charges or gains relating to the valuation
of inventory by application of the LIFO (last in/first out) method and lower of
cost or market value method of inventory valuation;
 
(ix)           after-tax unrealized gains on contractual receivables until
realized in cash;
 
(x)           all other after-tax non-cash charges or gains (excluding any such
non-cash charge or gain to the extent that it represents an accrual of or
reserve for cash expenditures or receipts in any future period); and
 
(xi)           interest income not paid in cash.
 
Controlled Investment Account – any Dominion Account or any other deposit
account or securities account of a Borrower that is subject to a control
agreement in favor of Agent, in form and substance satisfactory to Agent, with
respect to such account.
 
Current Assets – at any date, the assets of a Person that would be properly
classified as current assets on a balance sheet of such Person at such date in
accordance with GAAP.
 
Default – an event or condition the occurrence of which would, with the lapse of
time or the giving of notice, or both, become an Event of Default.
 
Default Rate – as defined in subsection 2.1.2 of the Agreement.
 
Defaulting Lender – as defined in subsection 3.1.3(b) of the Agreement.
 
Derivative Obligations – every obligation of a Person under any forward
contract, futures contract, exchange contract, swap, option or other financing
agreement or arrangement (including caps, floors, collars and similar
arrangements), the value of which is dependent upon interest rates, currency
exchange rates, commodities indices or other indices.
 
Dilution – as of any date of determination, a percentage, based upon the
experience of the immediately prior 180 consecutive days, that is the result of
dividing the dollar amount of (a) bad debt write-downs, discounts, advertising
allowances, credits, or similar non-cash items with respect to Borrowers'
Accounts during such period, by (b) Borrowers' billings with respect to Accounts
during such period.
 
 
A-6

--------------------------------------------------------------------------------

 
Dilution Reserve – as of any date of determination, an amount sufficient to
reduce the advance rate against Eligible Accounts by 1 percentage point for each
percentage point by which Dilution is in excess of 5%.
 
Distribution – in respect of any Person, includes:  (i) the payment of any
dividends or other distributions on Securities (except distributions in such
Securities) and (ii) the redemption, acquisition, or other retirement of
Securities of such Person, as the case may be, unless made contemporaneously
from the net proceeds of the sale of Securities.
 
Dominion Account – as defined in subsection 6.2.3 of the Agreement.
 
EBITDA – with respect to any period, the sum of Consolidated Net Income (Loss)
before Interest Expense, income taxes, depreciation and amortization for such
period all as determined for Borrowers and Guarantors on a Consolidated basis
and in accordance with GAAP.
 
Eligible Account – an Account arising in the ordinary course of the business of
any Borrower from the sale of goods or rendition of services that complies with
each of the representations and warranties respecting Eligible Accounts made in
the Loan Documents; provided that no Account shall be an Eligible Account if:
 
manually numbered
(i)           it arises out of a sale made or services rendered by a Borrower to
a Subsidiary of a Borrower or an Affiliate of a Borrower or to a Person
controlled by an Affiliate of a Borrower; or
 
(ii)           it remains unpaid more than 120 days after the original invoice
date shown on the invoice or 60 days after the original due date shown on the
invoice; or
 
(iii)           the Account Debtor has disputed liability or made a claim or
exercised a right of setoff with respect to such Account; provided, that any
such Account shall be eligible to the extent the amount thereof exceeds such
dispute, claim, or right of setoff; or
 
(iv)           (A) the Account Debtor is also a creditor or supplier of a
Borrower, or (B) the Account otherwise is subject to right of setoff by the
Account Debtor; provided, that (1) any such Account shall be eligible to the
extent such amount thereof exceeds such contract, setoff or similar right, and
(2) any such Account shall be eligible to the extent such Account is subject to
a No-Offset Letter executed by the applicable Account Debtor and delivered to
Agent; or
 
(v)           the Account Debtor has commenced a voluntary case under the
federal bankruptcy laws, as now constituted or hereafter amended, or made an
assignment for the benefit of creditors, or a decree or order for relief has
been entered by a court having jurisdiction in the premises in respect of the
Account Debtor in an involuntary case under the federal bankruptcy laws, as now
constituted or hereafter amended, or any other petition or other application for
relief under the federal bankruptcy laws, as now constituted or hereafter
amended, has been filed against the Account Debtor, or if the Account Debtor has
failed, suspended business, ceased to be Solvent to the knowledge of the
applicable Borrower, or consented to or suffered a receiver, trustee, liquidator
or custodian to be appointed for it or for all or a significant portion of its
assets or affairs; or
 
 
A-7

--------------------------------------------------------------------------------

 
(vi)           it arises from a sale made or services rendered to an Account
Debtor outside the United States, unless either (1) such sale is made on letter
of credit, guaranty or acceptance terms, in each case acceptable to Agent in its
Reasonable Credit Judgment or (2) such Account otherwise complies with the
requirements of the definition of Eligible Account and Agent in its Reasonable
Credit Judgment elects to treat such Account as an Eligible Account
notwithstanding this clause (vi); or
 
(vii)           the Account Debtor is the United States of America, or any
department, agency or instrumentality thereof, or any other Governmental
Authority, unless either (1) the applicable Borrower assigns its right to
payment of such Account to Agent in a manner satisfactory to Agent in its
Reasonable Credit Judgment so as to comply with the Assignment of Claims Act of
1940 (31 U.S.C. §203 et seq., as amended) or similar state or foreign statutes
to the extent applicable, or (2) such Account otherwise complies with the
requirements of the definition of Eligible Account and Agent in its Reasonable
Credit Judgment elects to treat such Account as an Eligible Account
notwithstanding this clause (vii); or
 
(viii)           it is not at all times subject to Agent's duly perfected, first
priority security interest or is subject to a Lien that is not a Permitted Lien;
or
 
(ix)           the Account is evidenced by chattel paper or an instrument of any
kind, or has been reduced to judgment; or
 
(x)           50% or more of the Accounts owing from the Account Debtor are not
Eligible Accounts hereunder by reason of the application of clause (ii) above;
or
 
(xi)           it represents service charges, late fees or similar charges; or
 
(xii)           it is not an existing account receivable which would be properly
classified as such on the applicable Borrower's books in accordance with GAAP;
or
 
(xiii)           the Account arises in a transaction wherein goods are sold
pursuant to a sale or return, a sale on approval or any other terms by reason of
which the payment by the Account Debtor may be conditional (expressly excluding
goods sold on a "bill and hold" basis that are not excluded from Eligible
Accounts pursuant to clause (xvi) below); or
 
(xiv)           the Account is not payable in U.S. Dollars;
 
 
A-8

--------------------------------------------------------------------------------

 
(xv)           the Account is with respect to an Account Debtor (other than
Glencore, Southwire Company, Alcoa, Noble Americas Corp., Hydro Aluminum
Precision Tubing North America, LLC (d/b/a Hydro Aluminum Rockledge or Hydro
Aluminum HYCOT USA) whose total Accounts owing to Borrowers exceed 10% (such
percentage, as applied to a particular Account Debtor, being subject to
adjustment by Agent in its Reasonable Credit Judgment) of all Eligible Accounts;
the Account is with respect to Southwire Company to the extent its total
Accounts owing to Borrowers exceed 30% (such percentage, as applied to Southwire
Company, being subject to adjustment by Agent in its Reasonable Credit Judgment)
of all Eligible Accounts; the Account is with respect to Alcoa to the extent its
total Accounts owing to Borrowers exceed 15% (such percentage, as applied to
Alcoa, being subject to adjustment by Agent in its Reasonable Credit Judgment)
of all Eligible Accounts; the Account is with respect to Noble Americas Corp. to
the extent its total Accounts owing to Borrowers exceed 15% (such percentage, as
applied to Noble Americas Corp., being subject to adjustment by Agent in its
Reasonable Credit Judgment) of all Eligible Accounts; the Account is with
respect to Hydro Aluminum Precision Tubing North America, LLC (d/b/a Hydro
Aluminum Rockledge or Hydro Aluminum HYCOT USA), on a combined basis to the
extent their total Accounts owing to Borrowers exceed 15% (such percentage, as
applied to Hydro Aluminum Precision Tubing North America, LLC (d/b/a Hydro
Aluminum Rockledge or Hydro Aluminum HYCOT USA), being subject to adjustment by
Agent in its Reasonable Credit Judgment) of all Eligible Accounts; except in any
such case that Accounts owing by any such Account Debtor shall only be excluded
from Eligible Accounts to the extent of the excess of such applicable
percentage; provided, however, that, in each case, the amount of Eligible
Accounts that are excluded because they exceed the foregoing applicable
percentage shall be determined by Agent based on all of the otherwise Eligible
Accounts prior to giving effect to any eliminations based upon the foregoing
concentration limit; or
 
(xvi)           (i) the goods giving rise to such Account have not been billed
to the Account Debtor, (ii) the goods giving rise to such Account have been sold
on a "bill and hold" basis (unless Agent has received a Bill and Hold Agreement
executed and delivered by the Account Debtor thereof), or (iii) the services
giving rise to such Account have not been performed and billed to the Account
Debtor; or
 
(xvii) the Account was acquired pursuant to a Acquisition unless Agent has
completed a field examination with respect to the business and assets of the
Acquisition in accordance with Agent's customary procedures and practices and as
otherwise required by the nature and circumstances of the business of the
Acquisition, the scope and results of which are satisfactory to Agent in its
Reasonable Credit Judgment; provided, that any Accounts arising from the
business that was the subject of the Acquisition shall only be Eligible Accounts
to the extent that Agent has so completed such field examination with respect
thereto and the criteria for Eligible Accounts otherwise set forth herein are
satisfied with respect thereto in accordance with this Agreement; or
 
(xviii)           the Account Debtor is a Sanctioned Person or Sanctioned
Entity; or
 
(xix)           the Account represents the right to receive progress payments or
other advance billings that are due prior to the completion of performance by a
Borrower of the subject contract for goods or services; or
 
 
A-9

--------------------------------------------------------------------------------

 
(xx)           the Accounts are owing to Century West Virginia, unless
(A) Borrower Representative has requested that such Accounts be Eligible
Accounts, (B) the operations of Century West Virginia are no longer curtailed,
and (C) Agent has completed a field examination with respect to the business and
assets of Century West Virginia in accordance with Agent's customary procedures
and practices and as otherwise required by the nature and circumstances of the
business of Century West Virginia, the scope and results of which are
satisfactory to Agent in its Reasonable Credit Judgment, such field exam to be
performed promptly upon receipt by Agent of the notice specified in clause (A)
above; provided, that any Accounts arising from the business of Century West
Virginia shall only be Eligible Accounts to the extent that Agent has so
completed such field examination with respect thereto and the criteria for
Eligible Accounts otherwise set forth herein are satisfied with respect thereto
in accordance with this Agreement; or
 
(xxi)           it is not otherwise acceptable to Agent in its Reasonable Credit
Judgment.
 
Notwithstanding clause (i) of this definition relating to Affiliates, Accounts
with respect to which Glencore is the Account Debtor will be considered to be
Eligible Accounts provided such Accounts meet all criteria of this definition
other than those set forth in clause (i), and provided that with respect to
determining compliance with clause (xii), Glencore shall be deemed not an
Affiliate of Borrower.
 
Eligible Inventory – Inventory of any Borrower (other than packaging and
shipping materials and supplies, tooling, samples and literature).  Without
limiting the generality of the foregoing, no Inventory shall be Eligible
Inventory if:
 
manually numbered
(i)           it is not raw materials (including saleable scrap), work-in
progress, operating materials or finished goods; or
 
(ii)           it is slow-moving, obsolete or unmerchantable, restrictive or
custom items, or goods that constitute spare parts, supplies used or consumed in
a Borrower's business, bill and hold goods, defective goods (unless saleable in
the ordinary course of business as new and unused inventory), "seconds," or
Inventory acquired on consignment; or
 
(iii)           except with respect to in transit Inventory addressed in
clause (vi) below, it is not at all times subject to Agent's duly perfected,
first priority security interest or is subject to a Lien that is not a Permitted
Lien; or
 
(iv)           it is not located at one or more of the business locations set
forth in Schedule 6.1.1 to the Agreement, as updated by Borrowers in accordance
with the Agreement; provided that in-transit Inventory shall constitute Eligible
Inventory notwithstanding this clause (iv) so long as such in-transit Inventory
otherwise complies with the applicable requirements of the definition of
Eligible Inventory; or
 
(v)           it is located on real property not owned or leased by a Borrower
unless Borrowers shall have obtained a Bailee Certificate from the owner of the
real property on which such Inventory is located; provided that in-transit
Inventory shall constitute Eligible Inventory notwithstanding this clause (v) so
long as such in-transit Inventory otherwise complies with the applicable
requirements of the definition of Eligible Inventory; or
 
 
A-10

--------------------------------------------------------------------------------

 
(vi)           it is in transit unless such inventory is either (A) in transit
within the United States of America and is the subject of an appropriate
financing statement filed under the UCC, or (B) in transit outside of, but on
route to, the United States of America (including its inland waterways) and the
title documents in respect thereof (x) are negotiable, (y) are in the possession
of a Title Document Agent, and (z) have been consigned and issued as
follows:  "to the order of a Title Document Agent, as agent for secured party,
Wells Fargo Capital Finance, LLC, which secured party has a security interest in
the goods covered by this document"; provided, that the maximum amount of
in-transit inventory not located in the United States of America (including its
inland waterways) at any one time included as Eligible Inventory shall not
exceed $30,000,000; or
 
(vii)           it is located outside of the United States of America and is not
in transit; or
 
(viii)           is subject to a third party's trademark or other proprietary
right, unless Agent is reasonably satisfied that it could sell such inventory on
satisfactory terms in connection with the exercise of its remedies following an
Event of Default; or
 
(ix)           Borrower does not have good, valid, and marketable title thereto;
or
 
(x)           except with respect to in transit Inventory addressed in
clause (vi) above, it is the subject of a bill of lading or other document of
title; or
 
(xi)           it consists of goods returned or rejected by a Borrower's
customers that are no longer saleable in the ordinary course of business as new
and unused inventory; or
 
(xii)           it is acquired pursuant to a Acquisition unless Agent has
(A) completed a field examination with respect to the business and assets of the
Acquisition in accordance with Agent's customary procedures and practices and as
otherwise required by the nature and circumstances of the business of the
Acquisition, the scope and results of which are satisfactory to Agent in its
Reasonable Credit Judgment and (B) received a net orderly liquidation value
appraisal of the Inventory acquired in such Acquisition, in form and substance
reasonably acceptable to Agent from an appraiser reasonably acceptable to Agent;
provided, that any Inventory pertaining to the business that was the subject of
the Acquisition shall only be Eligible Inventory to the extent that Agent has so
completed such field examination with respect thereto and received such
appraisal and the criteria for Eligible Inventory otherwise set forth herein are
satisfied with respect thereto in accordance with this Agreement;
 
(xiii)           it is inventory of Century West Virginia, unless (A) Borrower
Representative has requested that such Inventory be Eligible Inventory, (B) the
operations of Century West Virginia are no longer curtailed, (C) Agent has
completed a field examination with respect to the business and assets of Century
West Virginia in accordance with Agent's customary procedures and practices and
as otherwise required by the nature and circumstances of the business of Century
West Virginia, the scope and results of which are satisfactory to Agent in its
Reasonable Credit Judgment, such field exam to be performed promptly upon
receipt by Agent of the notice specified in clause (A) above, and (D) Agent has
received a net orderly liquidation value appraisal of the Inventory of Century
West Virginia, in form and substance reasonably acceptable to Agent from an
appraiser reasonably acceptable to Agent, such appraisal to be performed
promptly upon receipt by Agent of the notice specified in clause (A) above;
provided, that any Inventory pertaining to the business of Century West Virginia
shall only be Eligible Inventory to the extent that Agent has so completed such
field examination with respect thereto and received such appraisal and the
criteria for Eligible Inventory otherwise set forth herein are satisfied with
respect thereto in accordance with this Agreement; or
 
 
A-11

--------------------------------------------------------------------------------

 
(xix)           it is not otherwise acceptable to Agent in its Reasonable Credit
Judgment.
 
Environmental Laws – all federal, state and local laws, rules, regulations,
ordinances, orders and consent decrees relating to health, safety and
environmental matters.
 
ERISA – the Employee Retirement Income Security Act of 1974, as amended, and any
successor statute, and all rules and regulations from time to time promulgated
thereunder.
 
ERISA Affiliate – any trade or business (whether or not incorporated) under
common control with any Borrower within the meaning of Section 414(b) or (c) of
the Code (and Sections 414(m) and (o) of the Code for purposes of provisions
relating to Section 412 of the Code).
 
ERISA Event – (a) any Reportable Event (except an event for which the 30-day
notice period is waived); (b) the failure to comply with the "minimum funding
standard" (as defined in Section 412 of the Code or Section 302 of ERISA),
whether or not waived with respect to any Pension Plan; (c) the filing pursuant
to Section 412(c) of the Internal Revenue Code or Section 303 of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Pension Plan; (d) the incurrence by Borrowers or any ERISA Affiliate of any
liability under Title IV of ERISA with respect to the termination of any Pension
Plan; (e) the receipt by Borrowers or any ERISA Affiliate from the PBGC or a
plan administrator of any notice relating to an intention to terminate any
Pension Plan or to appoint a trustee to administer any Pension Plan; (f) the
incurrence by Borrowers or any ERISA Affiliate of any liability with respect to
withdrawal or partial withdrawal from any Pension Plan or Multiemployee Plan; or
(g) the receipt by Borrowers or any ERISA Affiliate of any notice, or the
receipt by any Multiemployer Plan from Borrowers or any ERISA Affiliate of any
notice, concerning the imposition of Withdrawal Liability or a determination
that a Multiemployer Plan is, or is expected to be, insolvent or in
reorganization, within the meaning of Title IV of ERISA.
 
Event of Default – as defined in Section 10.1 of the Agreement.
 
Exchange Act – the Securities Exchange Act of 1934.
 
 
A-12

--------------------------------------------------------------------------------

 
Facility – as defined in the preamble to the Agreement.
 
Facility Increase – as defined in Section 1.3 of the Agreement.
 
Facility Increase Amount – as defined in Section 1.3 of the Agreement.
 
Facility Increase Effective Date – as defined in Section 1.3 of the Agreement.
 
Fee Letter – as defined in Section 2.3 of the Agreement.
 
Federal Funds Rate – for any day, the rate per annum (rounded upwards, if
necessary, to the nearest 1/100 of 1%) equal to the weighted average of the
rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers on such day, as published by
the Federal Reserve Bank of New York on the Business Day next succeeding such
day; provided that (a) if such day is not a Business Day, the Federal Funds Rate
for such day shall be such rate on such transactions on the next preceding
Business Day as so published on the next succeeding Business Day, and (b) if no
such rate is so published on such next succeeding Business Day, the Federal
Funds Rate for such day shall be the average rate (rounded upwards, if
necessary, to the next 1/100 of 1%) of the quotations for such day for such
transactions received by the Agent from three Federal funds brokers of
recognized standing selected by it.
 
Financial Officer – with respect to any Borrower, the chief financial officer,
controller or treasurer of such Borrower.
 
Fixed Charge Coverage Ratio – with respect to any period, the ratio of
(i) EBITDA for such period minus the sum of (a) any provision for (plus any
benefit from) income taxes paid in cash included in the determination of net
earnings (or loss) for such period plus (b) non-financed Capital Expenditures
during such period, to (ii) Fixed Charges for such period, all as determined for
Borrowers and Guarantors on a Consolidated basis and in accordance with GAAP.
 
Fixed Charges – with respect to any period, the sum of:  (i) scheduled principal
payments required to be made during such period in respect of indebtedness for
Money Borrowed (including the principal portion of Capitalized Lease
Obligations), plus (ii) Interest Expense for such period (excluding the
amortization of financing costs and original issue discounts as determined in
accordance with GAAP), all as determined for Borrowers and Guarantors on a
Consolidated basis and in accordance with GAAP.
 
Foreign Lender – any Lender that is organized under the laws of a jurisdiction
outside the United States.
 
GAAP – generally accepted accounting principles in the United States of America
in effect from time to time.
 
Glencore – Glencore International AG, a Swiss corporation, and its Subsidiaries.
 
Governmental Authority – any nation or government, any state or other political
subdivision thereof, any central bank (or similar monetary or regulatory
authority) thereof, any entity exercising executive, legislative, judicial,
arbitral, regulatory or administrative functions of or pertaining to government,
and any corporation or other entity owned or controlled, through stock or
capital ownership or otherwise, by any of the foregoing.
 
 
A-13

--------------------------------------------------------------------------------

 
Guarantors – Metalsco LLC, Skyliner, LLC, Century Kentucky, Inc. and each other
Person who now or hereafter guarantees payment or performance of the whole or
any part of the Obligations.
 
Guaranty Agreements – each guaranty executed by any Guarantor guaranteeing
payment or performance of the whole or any part of the Obligations.
 
Hawesville Entities – Century Kentucky, Inc., Century Aluminum of Kentucky
General Partnership, Metalsco, LLC, Skyliner, LLC and NSA General Partnership
 
Indebtedness – as applied to a Person, without duplication:
 
manually numbered
(i)           all indebtedness of such Person for borrowed money;
 
(ii)           all obligations of such Person evidenced by bonds, debentures,
notes or other similar instruments;
 
(iii)           all obligations of such Person to pay the deferred and unpaid
price of property or services to the extent recorded as liabilities under GAAP,
excluding trade payables, accruals and accounts payable arising in the ordinary
cause of business (in each case, to the extent not overdue);
 
(iv)           all Capitalized Lease Obligations of such Person;
 
(v)           all obligations of such Person (whether contingent or otherwise)
in respect of bankers' acceptances, letters of credit, surety or other bonds,
and similar instruments;
 
(vi)           all financial obligations of other Persons secured by a Lien upon
Property of such Person;
 
(vii)           all obligations of other Persons which such Person has
guaranteed;
 
(viii)           all reimbursement obligations in connection with letters of
credit or letter of credit guaranties issued for the account of such Person; and
 
(ix)           all Derivative Obligations of such Person.
 
Indenture – the Indenture, dated as of December 10, 2009, among Century, the
Guarantors party thereto and Wilmington Trust Company governing Century's 8%
Senior Notes due 2014, as in effect on the date of the Agreement, a copy of
which is attached to the Agreement as Exhibit G.
 
 
A-14

--------------------------------------------------------------------------------

 
Insignificant Subsidiary – as of any date of determination, any Guarantor or
Century West Virginia if (a) none of the Accounts of such Loan Party have been
included in the Borrowing Base by Borrowers as Eligible Accounts at any time
during the 60 day period ending on such date of determination, (b) none of the
Inventory of such Loan Party have been included in the Borrowing Base by
Borrowers as Eligible Inventory at any time during the 60 day period ending on
such date of determination, (c) as of such date of determination, such Loan
Party has ceased or substantially curtailed its business and operations, (d) as
of such date of determination, the value of the Collateral of such Loan Party
does not exceed $20,000,000, and (e) on such date of determination, the sum of
(i) Availability, calculated on a pro forma basis as if such Loan Party was not
a Loan Party and without including any Collateral held by such Loan Party in the
Borrowing Base and (ii) immediately available funds in bank accounts of the
other Borrowers and readily marketable investments of the other Borrowers of the
type described in clauses (v) through (viii) of the definition of the term
"Restricted Investments", is above $30,000,000.
 
Insolvent Insignificant Subsidiary – any Insignificant Subsidiary that shall
have suffered the appointment of a receiver, trustee, custodian or similar
fiduciary, or shall have made an assignment for the benefit of creditors, or
shall have filed, or had filed against it, any petition for an order for relief
under U.S. federal bankruptcy laws or under any other bankruptcy or insolvency
act or law, state or federal, now or hereafter existing (or any such Loan Party
shall have made (or shall call or attend a meeting for the purpose of making)
any offer of settlement, extension or composition to their respective unsecured
creditors generally or shall have taken any corporate action in furtherance
thereof.
 
Intellectual Property – all past, present and future:  trade secrets, know-how
and other proprietary information; trademarks, internet domain names, service
marks, trade dress, trade names, business names, designs, logos, slogans (and
all translations, adaptations, derivations and combinations of the foregoing)
indicia and other source and/or business identifiers, and the goodwill of the
business relating thereto and all registrations or applications for
registrations which have heretofore been or may hereafter be issued thereon
throughout the world; copyrights (including copyrights for computer programs)
and copyright registrations or applications for registrations which have
heretofore been or may hereafter be issued throughout the world and all tangible
property embodying the copyrights, unpatented inventions (whether or not
patentable); patent applications and patents; industrial design applications and
registered industrial designs; license agreements related to any of the
foregoing and income therefrom; books, records, writings, computer tapes or
disks, flow diagrams, specification sheets, computer software, source codes,
object codes, executable code, data, databases and other physical
manifestations, embodiments or incorporations of any of the foregoing; the right
to sue for all past, present and future infringements of any of the foregoing;
all other intellectual property; and all common law and other rights throughout
the world in and to all of the foregoing.
 
Interest Expense – with respect to any period, interest expense paid or accrued
for such period, including the interest portion of Capitalized Lease
Obligations, all as determined for Borrowers and Guarantors on a Consolidated
basis and in accordance with GAAP.
 
 
A-15

--------------------------------------------------------------------------------

 
Interest Period – as applicable to any LIBOR Portion, a period commencing on the
date such LIBOR Portion is advanced, continued or converted, and ending on the
date which is one month, two months or three months later, as may then be
requested by Borrower; provided that (i) any Interest Period which would
otherwise end on a day which is not a Business Day shall end in the next
preceding or succeeding Business Day as is Agent's custom in the market to which
such LIBOR Portion relates; (ii) there remains a minimum of one month, two
months or three months (depending upon which Interest Period Borrower selects)
in the Term, unless Borrowers and Lenders have agreed to an extension of the
Term beyond the expiration of the Interest Period in question; and (iii) all
Interest Periods of the same duration which commence on the same date shall end
on the same date.
 
Issuing Lender – WFCF or any other Lender that, at the request of Borrower and
with the consent of Agent, agrees, in such Lender's sole discretion, to become
an Issuing Lender for the purpose of issuing Letters of Credit or Reimbursement
Undertakings pursuant to this Agreement, and the Issuing Lender shall be a
Lender.
 
LC Amount – at any time, the aggregate undrawn face amount of all Letters of
Credit then outstanding.
 
LC Exposure – at any time, the sum of (i) the LC Amount as of such time, plus
(ii) the aggregate amount of unreimbursed LC Obligations as of such time.
 
LC Obligations – any Obligations that arise from any draw against any Letter of
Credit.
 
Lender – as defined in the preamble to the Agreement.
 
Letter of Credit – as defined in subsection 1.2.1 of the Agreement.
 
LIBOR Business Day. – any day on which commercial banks are open for
international business (including dealings in U.S. Dollar deposits) in London or
if commercial banks in London are not open, such other LIBOR interbank market as
may be selected by Agent in its reasonable judgment exercised in good faith.
 
LIBOR Interest Payment Date – as to any LIBOR Portion the last day of the
Interest Period applicable to such LIBOR Portion.
 
LIBOR Option – the option granted pursuant to Section 3.1 of the Agreement to
have the interest on all or any portion of the principal amount of the Revolving
Credit Loans be based on the LIBOR Rate.
 
LIBOR Portion – that portion of the Revolving Credit Loans specified in a LIBOR
Request (including any portion of Revolving Credit Loans which is being borrowed
by Borrower concurrently with such LIBOR Request) which, as of the date of the
LIBOR Request specifying such LIBOR Portion, has met the conditions for basing
interest on the LIBOR Rate in Section 3.1 of the Agreement and the Interest
Period of which has not terminated.
 
LIBOR Rate – the rate per annum rate appearing on Bloomberg L.P.'s (the
"Service") Page BBAM1/(Official BBA USD Dollar Libor Fixings) (or on any
successor or substitute page of such Service, or any successor to or substitute
for such Service) 2 Business Days prior to the commencement of the requested
Interest Period, for a term and in an amount comparable to the Interest Period
and the amount of the LIBOR Rate Loan requested (whether as an initial LIBOR
Rate Loan or as a continuation of a LIBOR Rate Loan or as a conversion of a Base
Rate Loan to a LIBOR Rate Loan) by Borrower in accordance with the Agreement,
which determination shall be conclusive in the absence of manifest error.
 
 
A-16

--------------------------------------------------------------------------------

 
LIBOR Request – a notice in writing (or by telephone confirmed electronically or
by telecopy or other facsimile transmission on the same day as the telephone
request) from Borrower Representative to Agent requesting that interest on a
Revolving Credit Loan be based on the LIBOR Rate, specifying: (i) the first day
of the Interest Period (which shall be a Business Day); (ii) the length of the
Interest Period; (iii) whether the LIBOR Portion is a new Loan, a conversion of
a Base Rate Portion, or a continuation of a LIBOR Portion; and (iv) the dollar
amount of the LIBOR Portion, which shall be in an amount not less than $500,000
or an integral multiple of $100,000 in excess thereof.
 
Lien – any mortgage, security interest, pledge, hypothecation, assignment,
attachment, deposit arrangement, encumbrance, lien (statutory, judgment or
otherwise), charge (whether fixed or floating), preference, priority or other
security agreement or preferential arrangement of any kind or nature whatsoever
(including any similar such interest arising under the laws of any applicable
domestic or foreign jurisdiction and including any conditional sale or other
title retention agreement, any financing lease involving substantially the same
economic effect as any of the foregoing and the filing of any financing
statement under the UCC or comparable law of any domestic or foreign
jurisdiction).
 
Liquidity – as of any date of determination, the sum of (i) Availability as of
such date of determination plus (ii) cash held in Dominion Accounts subject to
Blocked Account Agreements or a Controlled Investment Account as of such date of
determination; provided, that, for purposes of determining Liquidity, in no
event may the amount set forth in clause (ii) of this definition exceed the
Applicable Cash Limit as of such date of determination.  For purposes of
calculating Liquidity on any date of determination, Availability shall be
Availability set forth in the most recently delivered Borrowing Base
Certificate, as adjusted on a daily basis to reflect any change in the amount of
outstanding Revolving Credit Loans or LC Exposure (other than, in connection
with the calculation of clause (a) of the definition of Availability, Cash
Collateralized LC Exposure) or any change in Reserves since delivery of such
Borrowing Base Certificate.
 
LME Price – the official cash price expressed in U.S. dollars per metric ton of
primary aluminum on the London Metals Exchange.
 
Loan Account – as defined in Section 3.6 of the Agreement.
 
Loan Documents – the Agreement, the Guaranty Agreements, and any and all other
agreements, instruments and documents heretofore, now or hereafter executed
and/or delivered to Agent or any Lender by any Loan Party in respect of the
transactions contemplated by the Agreement.
 
Loan Party – each Borrower and each Guarantor.
 
Loans – all loans and advances of any kind made by Agent, any Lender, or any
Affiliate of Agent or any Lender, pursuant to the Agreement.
 
 
A-17

--------------------------------------------------------------------------------

 
Majority Lenders – as of any date, Lenders holding greater than 50% of the
Revolving Loan Commitments determined on a combined basis and following the
termination of the Revolving Loan Commitments, Lenders holding greater than 50%
or more of the then outstanding Loans and LC Exposure; provided that if prior to
termination of the Revolving Loan Commitments, any Lender breaches its
obligation to fund any requested Revolving Credit Loan, for so long as such
breach exists, (i) its voting rights hereunder shall be calculated with
reference to its then outstanding Loans and LC Exposure, rather than its
Revolving Loan Commitment and (ii) in determining the total amount of Revolving
Loan Commitments of all Lenders, the breaching Lender's Revolving Loan
Commitment will be deemed to be equal to its then outstanding Loans and LC
Exposure.
 
Margin Stock – "margin stock" as such term is defined in Regulation T, U  or X
of the Federal Reserve Board.
 
Material Adverse Effect – (i) a material adverse effect on the business,
condition (financial or otherwise), operation, performance or properties of
Borrowers and their Subsidiaries, taken as a whole, (ii) a material adverse
effect on the rights and remedies of Agent or Lenders under the Loan Documents,
(iii) the impairment of the ability of Borrowers or Guarantors to perform their
material obligations hereunder or under the Loan Documents taken as a whole, or
(iv) a material adverse effect on Agent's security interest in the Collateral.
 
Maximum Rate – as defined in subsection 2.1.3 of the Agreement.
 
Money Borrowed – (i) Indebtedness arising from the lending of money by any
Person to any Borrower or any Guarantor; (ii) Indebtedness, whether or not in
any such case arising from the lending by any Person of money to any Borrower or
any Guarantor, (1) which is represented by notes payable or drafts accepted that
evidence extensions of credit, (2) which constitutes obligations evidenced by
bonds, debentures, notes or similar instruments, (3) upon which interest charges
are customarily paid (other than accounts payable), or (4) that was issued or
assumed as full or partial payment for Property; (iii) Indebtedness that
constitutes a Capitalized Lease Obligation; (iv) reimbursement obligations with
respect to letters of credit or guaranties of letters of credit and
(v) Indebtedness of any Borrower or any Guarantor under any guaranty of
obligations that would constitute Indebtedness for Money Borrowed under clauses
(i) through (iii) hereof, if owed directly by such Borrower or Guarantor.  Money
Borrowed shall not include trade payables or accrued expenses.
 
Mt. Holly Aluminum Facility – the aluminum reduction facility located in Mt.
Holly, South Carolina, which is owned jointly by Berkley Aluminum and Alumax of
South Carolina, Inc., a subsidiary of Alcoa, pursuant to the Mt. Holly Owners
Agreement.
 
Mt. Holly Owners Agreement – the Amended and Restated Owners Agreement, dated as
of January 26, 1996 between Alumax of South Carolina, Inc. and Berkeley
Aluminum, Inc. (as amended by a First Amendment, dated as of January 26, 1996
and an Amendment Agreement effective June 15, 1998.
 
Mt. Holly Payment Certification – an email certification from Borrower
Representative that all Mt. Holly Scheduled Payments due as of the most recently
ended Friday have been paid in full, together with supporting proof of such
payment reasonably acceptable to Agent (such as a federal reference number in
respect of such payment).
 
 
A-18

--------------------------------------------------------------------------------

 
Mt. Holly Reserve Amount – at all times after a Tuesday  (commencing with
Tuesday, July 6, 2010) on which Agent has not received a Mt. Holly Payment
Certification pertaining to the most recently ended Friday, an amount equal to
the amount of unpaid Mt. Holly Scheduled Payments determined in accordance with
the Mt. Holly Scheduled Payment Report applicable thereto, or if the Mt. Holly
Scheduled Payment Report has not been delivered for the applicable month,
$5,000,000 (which amount shall be increased by the amount of unpaid Mt. Holly
Scheduled Payments determined in accordance with the Mt. Holly Scheduled Payment
Report applicable thereto, or if the Mt. Holly Scheduled Payment Report has not
been delivered for the applicable month, $5,000,000, for each subsequent Tuesday
for which Agent has not received a Mt. Holly Payment Certification pertaining to
the most recently ended Friday); provided, that (i) the Mt. Holly Reserve Amount
shall be reduced as of the first Tuesday that Agent receives a Mt. Holly
Payment Certification pertaining to the most recently ended Friday to an amount
equal to the unpaid amount of Mt. Holly Scheduled Payments as of such date, and
(ii) in no event shall the aggregate Mt. Holly Reserve Amount exceed the amount
of Availability attributable to Inventory located at the Mt. Holly Aluminum
Facility.
 
Mt. Holly Scheduled Payments – all payments due and payable under the Mt. Holly
Owners Agreement, including the scheduled payments to be made by Borrowers to
Mt. Holly Aluminum Company pursuant to a Mt. Holly Scheduled Payment Report.
 
Mt. Holly Scheduled Payment Report – an email report delivered by Borrower
Representative to Agent setting forth the monthly estimates delivered to
Borrowers by Mt. Holly Aluminum Company, which such estimates set forth, for
each month, (i) such month's projected aggregate fees, charges and other
obligations owing to Mt. Holly Aluminum Company and (ii) the date and amount of
the scheduled payments to be made by Borrowers in respect of such aggregate
fees, charges and other obligations.
 
Multiemployer Plan – has the meaning set forth in Section 4001(a)(3) of ERISA.
 
Net Liquidation Percentage – the percentage of the book value of Borrowers'
Inventory that is estimated to be recoverable in an orderly liquidation of such
Inventory net of all associated costs and expenses of such liquidation, such
percentage to be as determined from time to time by an appraisal company
selected by Agent.  At Agent's option, Net Liquidation Percentage may be
calculated separately for different categories of Inventory.
 
No-Offset Letter – a letter agreement substantially in the form of Exhibit H to
the Agreement or in such other form as is reasonably acceptable to Agent.
 
Notice of Exclusive Control – as defined in subsection 6.2.3 of the Agreement.
 
Notice of Facility Increase – as defined in Section 1.3 of the Agreement.
 
 
A-19

--------------------------------------------------------------------------------

 
Obligations – all Loans, all LC Obligations, and all other advances, debts,
liabilities, and obligations, together with all interest (including all interest
that accrues (or, but for the commencement of any bankruptcy, insolvency or
similar proceeding, would accrue) after the commencement of any insolvency,
bankruptcy or other similar proceeding of any Borrower, whether or not a claim
for post-filing interest is allowed in such proceeding), fees and other charges
thereon, of any kind or nature, present or future, whether or not evidenced by
any note, guaranty or other instrument, whether direct or indirect (including
those acquired by assignment), absolute or contingent, primary or secondary, due
or to become due, now existing or hereafter arising and however acquired, owing,
arising, due or payable (a) from any Borrower to Agent, for its own benefit, or
to WFCF or any other Affiliate of Agent, in each case arising under any of the
Loan Documents, (b) from any Borrower to WFCF, any Affiliate of WFCF, or any
Lender in respect of Product Obligations, or (c) from any Borrower to Agent for
the benefit of any Lender or to any Lender directly, in each case under any of
the Loan Documents.
 
OFAC – The Office of Foreign Assets Control of the U.S. Department of the
Treasury.
 
Offerees – as defined in Section 1.3 of the Agreement.
 
Organizational I.D. Number – with respect to any Person, the organizational
identification number assigned to such Person by the applicable governmental
unit or agency of the jurisdiction of organization of such Person.
 
Other Taxes – as defined in subsection 2.9(c) of the Agreement.
 
Overadvance – as defined in subsection 1.1.2 of the Agreement.
 
Pension Plan – a pension plan (as defined in Section 3(2) of ERISA) subject to
Title IV of ERISA which any Borrower or any ERISA Affiliate sponsors, maintains,
or to which it makes, is making, or is obligated to make contributions.
 
Permitted Liens – as defined in subsection 8.2.4 of the Agreement.
 
Permitted Purchase Money Indebtedness – Purchase Money Indebtedness of any
Borrower incurred after the Closing Date which is secured by a Purchase Money
Lien and the principal amount of which, when aggregated with the principal
amount of all other such Purchase Money Indebtedness and Capitalized Lease
Obligations of Borrowers at the time outstanding, does not exceed
$10,000,000.  For the purposes of this definition, the principal amount of any
Purchase Money Indebtedness consisting of capitalized leases (as opposed to
operating leases) shall be computed as a Capitalized Lease Obligation.
 
Person – an individual, partnership, corporation, limited liability company,
joint stock company, land trust, business trust, or unincorporated organization,
or a government or agency or political subdivision thereof.
 
Plan – an employee benefit plan (as defined in Section 3(3) of ERISA) which any
Borrower sponsors or maintains or to which any Borrower makes, is making, or is
obligated to make contributions and includes any Pension Plan.
 
Product Obligations – every obligation of any Borrower under and in respect of
Bank Products that are secured by this Agreement and the Loan Documents in
accordance with Section 11.12.
 
Projections – with respect to any Person or Persons, forecasted (i) balance
sheets, (ii) profit and loss statements, and (iii) cash flow statements of such
Person or Persons.
 
Property – any interest in any kind of property or asset, whether real, personal
or mixed, or tangible or intangible.
 
 
A-20

--------------------------------------------------------------------------------

 
Purchase Money Indebtedness – includes (i) Indebtedness (other than the
Obligations) for the payment of all or any part of the purchase, lease or
improvement of any fixed assets, (ii) any Indebtedness (other than the
Obligations) incurred at the time of or within 10 days prior to or after the
acquisition of any fixed assets for the purpose of financing all or any part of
the purchase, lease or improvement price thereof, and (iii) any renewals,
extensions or refinancings thereof, but not any increases in the principal
amounts thereof outstanding at the time.
 
Purchase Money Lien – a Lien upon fixed assets which secures Purchase Money
Indebtedness, but only if such Lien shall at all times be confined solely to the
fixed assets the purchase price of which was financed through the incurrence of
the Purchase Money Indebtedness secured by such Lien.
 
Reasonable Credit Judgment – reasonable credit judgment, exercised in good
faith, in accordance with Agent's customary business practices in its capacity
as agent for asset-based loan facilities comparable to the Facility.
 
Reimbursement Undertaking – as defined in subsection 1.2.1 of the Agreement.
 
Related Business – the business of mining, reducing, refining, processing and
selling bauxite, alumina, primary aluminum and aluminum products, and any
business reasonably related, incidental or ancillary thereto.
 
Reportable Event – any of the events set forth in Section 4043(c) of ERISA.
 
Requirements of Law – as to any Person, any law (statutory or common), treaty,
rule or regulation or determination of an arbitrator or of a Governmental
Authority, in each case applicable to or binding upon the Person or any of its
property or to which the Person or any of its property is subject.
 
Reserves – as defined in subsection 1.1.1 of the Agreement.
 
Responsible Officer – shall mean the Chairman, Chief Executive Officer,
President, Chief Financial Officer, Chief Operating Officer, Vice President,
Treasurer or Secretary of any Person.
 
Restricted Investment – any investment by a Person in another Person made by
delivery of Property to any Person, whether by (a) acquisition of Securities,
Indebtedness or other obligations of another Person, (b) loan, advance,
extension of credit or capital contribution to another Person or commitment to
do any of the foregoing (including the purchase of Property from another Person
subject to an understanding or agreement, contingent or otherwise, to resell
such Property to such Person or its Affiliate), (c) acquisition of all or a
significant part of the assets of a business conducted by any other Person or
all or substantially all of the assets constituting the business of a division,
branch, or other unit operation of any other Person, whether through purchase of
assets, merger, or otherwise, (d) becoming a partner in any partnership or joint
venture, (e) investments in time deposits, certificates of deposit, bankers
acceptances and money market, mutual or similar funds, (f) investments arising
out of forward contracts, futures contracts, exchange contracts, swaps, options
or other financing agreements or arrangements (including caps, floors, collars
and similar arrangements), the value of which is dependent upon interest rates,
currency exchange rates, commodities indices or other indices, or (g) guaranties
of obligations or liabilities of another Person, except the following:
 
 
A-21

--------------------------------------------------------------------------------

 
(i)           investments by a Loan Party in one or more of its Subsidiaries
that are not also Loan Parties to the extent existing on the Closing Date, and
any renewals, extensions, and refinancings of such investments consisting of
loans; provided that any such renewal, extension, or refinancing is in an
aggregate principal amount not greater than the principal amount of the original
investment, and is on terms no less favorable taken as a whole to Borrower or
Guarantor making the investment);
 
(ii)           investments by a Borrower in one or more other Borrowers
(including investments that flow or pass through a Guarantor to a Borrower) or
investments by a Guarantor in another Guarantor or one or more Borrowers;
 
(iii)           investments consisting of Capital Expenditures permitted by
subsection 8.2.6 of the Agreement;
 
(iv)           Current Assets arising in the ordinary course of business;
 
(v)           investments in direct obligations of the United States of America,
or any agency thereof or obligations guaranteed by the United States of America;
provided that such obligations mature within one year from the date of
acquisition thereof;
 
(vi)           investments in time deposit accounts, certificates of deposit,
bankers acceptances and money market deposits maturing within one year of the
date of acquisition thereof issued by any Lender or a bank or trust company
which is organized under the laws of the United States of America, any State
thereof or any foreign country recognized by the United States of America, and
which bank or trust company has capital, surplus and undivided profits
aggregating in excess of $500,000,000 (or the foreign currency equivalent
thereof) and whose short-term debt is rated not less than A-2 if rated by
Standard and Poor's Rating Group or P-2 if rated by Moody's Investor Service,
Inc. or any money market fund sponsored by a registered broker dealer or mutual
fund distributor;
 
(vii)           investments in commercial paper given a rating of not less than
A-1 if rated by Standard and Poor's Rating Group or P-1 if rated by Moody's
Investor Service, Inc. and maturing not more than 270 days from the date of
creation thereof;
 
(viii)           investments in money market, mutual or similar funds having
assets in excess of $100,000,000 and the investments of which are limited to
investment grade securities;
 
(ix)           investments and commitments to make investments existing on the
date of the Agreement and listed on Schedule 8.2.8 to the Agreement;
 
(x)           investments arising out of forward contracts, futures contracts,
exchange contracts, swaps, options or other financing agreements or arrangements
(including caps, floors, collars and similar arrangements), the value of which
is dependent upon interest rates, currency exchange rates, commodities indices
or other indices, solely to the extent entered into for bona fide hedging
purposes and not for speculative purposes;
 
 
A-22

--------------------------------------------------------------------------------

 
(xi)           guaranties of obligations of other Persons to the extent
permitted by subsection 8.2.2 of the Agreement; and
 
(xii)           investments not included in paragraphs (i) through (xi) above;
provided that:
 
(1)           no Default or Event of Default is continuing at the time of such
investment or would occur as a result thereof;
 
(2)           the total of (A) Availability, plus (B)  immediately available
funds in bank accounts of the Borrowers and readily marketable investments of
the Borrowers of the type described in clauses (v) through (viii) of this
definition of the term "Restricted Investments" so long as such funds and
investments are maintained in Controlled Investment Accounts, shall be at least
$30,000,000 immediately following the proposed investment; and
 
(3)           solely with respect to the acquisition of all or substantially all
of the capital stock or other equity interest or assets of a Person that becomes
a Borrower or a Guarantor, Borrowers and Guarantors shall have a pro forma Fixed
Charge Coverage Ratio of not less than 1.25 to 1.0 as of the last day of the
immediately preceding four fiscal quarters for which financial statements have
been filed with the SEC, taken as a single period or, if not so filed, then for
which such financial statements were required to have been delivered under the
Agreement.
 
Restrictive Agreement – an agreement (other than any of the Loan Documents)
that, if and for so long as a Borrower is a party thereto, would prohibit,
condition or restrict such Borrower's right to (a) repay any of the Obligations
or perform any of its other obligations under the Loan Documents, (b) grant
Liens in favor of Agent pursuant to the Loan Documents upon any of such
Borrower's Collateral, or (c) amend, modify or extend any of the Loan
Documents..
 
Revolving Credit Loan – a Loan made by any Lender pursuant to Section 1.1 of the
Agreement.
 
Revolving Credit Maximum Amount – $100,000,000, as such amount may be increased
or reduced from time to time pursuant to the terms of the Agreement.
 
 
A-23

--------------------------------------------------------------------------------

 
Revolving Loan Commitment – with respect to any Lender, the amount of such
Lender's Revolving Loan Commitment pursuant to subsection 1.1.1 of the
Agreement, as set forth below such Lender's name on the signature page hereof or
any Assignment and Acceptance Agreement executed by such Lender.
 
Revolving Loan Percentage – with respect to each Lender, the percentage equal to
the quotient of such Lender's Revolving Loan Commitment divided by the aggregate
of all Revolving Loan Commitments, and following the termination of the
Revolving Loan Commitments, the percentage equal to the quotient of such
Lender's interest in the outstanding Loans and LC Exposure divided by the
aggregate of all outstanding Loans and LC Exposure.
 
Sanctioned Entity – (a) a country or a government of a country, (b) an agency of
the government of a country, (c) an organization directly or indirectly
controlled by a country or its government, (d) a Person resident in or
determined to be resident in a country, in each case, that is subject to a
country sanctions program administered and enforced by OFAC.
 
Sanctioned Person – a person named on the list of Specially Designated Nationals
maintained by OFAC.
 
SEC – the United States Securities and Exchange Commission.
 
Secured Parties – Lenders, Issuing Lender, Agent, and any other holder of any
Obligation.
 
Security – all shares of stock, partnership interests, membership interests,
membership units or other ownership interests in any Person and all warrants,
options or other rights to acquire the same.
 
Solvent – as to any Person, that such Person (i) owns Property (including all
rights of subrogation, contribution or indemnification arising pursuant to
guarantees of such Person) whose fair saleable value is greater than the amount
required to pay all of such Person's Indebtedness (including contingent debts
calculated based on the likelihood such debts will become due and payable),
(ii) is able to pay all of its Indebtedness as such Indebtedness matures and
(iii) has capital sufficient to carry on its business and transactions and all
business and transactions in which it is about to engage.
 
Stated Termination Date – July 1, 2014.
 
Subsidiary – any Person of which another Person owns, directly or indirectly
through one or more intermediaries, more than 50% of the Voting Stock at the
time of determination.
 
Supporting Letter of Credit – as defined in subsection 1.2.10 of the Agreement.
 
Swingline Loans – as defined in subsection 1.1.3 of the Agreement.
 
Tax Liabilities – as defined in subsection 2.9(a) of the Agreement.
 
Term – as defined in Section 4.1 of the Agreement.
 
 
A-24

--------------------------------------------------------------------------------

 
Title Document Agent – UPS Supply Chain Solutions, Inc., Carolina Shipping
Company, LP and any other Person selected by Borrower Representative after
written notice by Borrower Representative to Agent who is reasonably acceptable
to Agent to receive and retain possession of negotiable documents (as defined in
Section 7-104 of the UCC) issued for any Inventory or other property of
Borrowers in accordance with a Title Document Agency Agreement, such receipt and
retention of possession being for the purpose of more fully perfecting and
preserving Agent's security interests in such negotiable documents and the
property represented thereby.  For avoidance of doubt, no Person shall be a
Title Document Agent unless such Person has executed and delivered a Title
Document Agency Agreement.
 
Title Document Agency Agreement – an agreement among a Borrower, a Title
Document Agent, and Agent, substantially in the form of Exhibit I to the
Agreement.
 
Type of Organization – with respect to any Person, the kind or type of entity by
which such Person is organized, such as a corporation or limited liability
company.
 
UCC – the Uniform Commercial Code as in effect in the State of New York on the
date of this Agreement, as it may be amended or otherwise modified.
 
Underlying Issuer – Wells Fargo or one of its Affiliates.
 
Underlying Letter of Credit – a Letter of Credit that has been issued by an
Underlying Issuer.
 
Unused Letter of Credit Subfacility – at any time, an amount equal to
$50,000,000 minus the LC Exposure at such time.
 
Unused Line Fee – as defined in Section 2.5 of the Agreement.
 
Voting Stock – Securities of any class or classes of a corporation, limited
partnership or limited liability company or any other entity the holders of
which are ordinarily, in the absence of contingencies, entitled to vote with
respect to the election of corporate directors (or Persons performing similar
functions).
 
WFCF – as defined in the preamble to the Agreement.
 
Wells Fargo – Wells Fargo Bank, National Association, a national banking
association.
 
Withdrawal Liability – with respect to a Multiemployer Plan, any "complete
withdrawal" or "partial withdrawal", as each of such terms are defined under
Sections 4203 and 4205 of ERISA.
 
Certain Matters of Construction.  The terms "herein", "hereof" and "hereunder"
and other words of similar import refer to the Agreement as a whole and not to
any particular section, paragraph or subdivision.  The term "including" means
"including without limitation."  Any pronoun used shall be deemed to cover all
genders.  The section titles, table of contents and list of exhibits appear as a
matter of convenience only and shall not affect the interpretation of the
Agreement.  All references to statutes and related regulations shall include any
amendments of same and any successor statutes and regulations.  All references
to any of the Loan Documents shall include any and all modifications thereto and
any and all extensions or renewals thereof.

 
 
A-25

--------------------------------------------------------------------------------

 

LIST OF EXHIBITS AND SCHEDULES
 


Exhibit A
Form of Assignment and Acceptance

Exhibit B
Form of Bailee Certificate

Exhibit C
Form of Blocked Account Agreement – Deposit Accounts

Exhibit D
Form of Bill and Hold Agreement

Exhibit E
Form of Borrowing Base Certificate

Exhibit F
Form of Compliance Certificate

Exhibit G
Indenture

Exhibit H
Form of No-Offset Letter

Exhibit I
Form of Title Document Agency Agreement

Exhibit J
Access Provisions

Schedule 5.1
Dominion Accounts

Schedule 6.1.1
Business Locations

Schedule 6.2.3(i)
Existing Collection Accounts

Schedule 6.2.3(ii)
Existing Disbursement Accounts

Schedule 7.1.4
Organizational Structure Chart

Schedule 7.1.5
Names; Organization

Schedule 7.1.7
Actions to Perfect

Schedule 7.1.16
Litigation

Schedule 8.1.4
Collateral Reports

Schedule 8.2.2
Existing Indebtedness

Schedule 8.2.4
Existing Liens

Schedule 8.2.8
Existing Investments




 
 

--------------------------------------------------------------------------------

 